***** FORM N-Px REPORT ***** ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard, 15th Floor, Los Angeles, CA 90025-3384 (Address of principal executive offices) Nelson N. Lee, 11100 Santa Monica Boulevard, 15th Floor, Los Angeles, CA 90025-3384 (Name and address of agent for service) Registrant's telephone number, including area code: 310-996-6000 Date of Fiscal year-end: 6/30/2007 Date of reporting period: 7/1/2006 - 6/30/2007 Item 1. Proxy Voting Record EMGF ABSA GROUP LTD (FORMERLY AMALGAMATED BANKS OF SOUTH AFRICA) Ticker: ABSXF Security ID: ZAE000067237 Meeting Date: APR 23, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended 12-31-06 2 Approve Remuneration of Directors For For Management 3.1 Reelect S.F. Booysen as Director For For Management 3.2 Reelect D.C. Brink as Director For For Management 3.3 Reelect B.P. Connellan as Director For For Management 3.4 Reelect D.C. Cronje as Director For For Management 3.5 Reelect A.S. du Plessis as Director For For Management 3.6 Reelect L.N. Jonker as Director For For Management 3.7 Reelect P.E.I. Swartz as Director For For Management 4.1 Reelect F.F. Seegers as Director For For Management Appointed During the Year 4.2 Reelect Y.Z. Cuba as Director Appointed For For Management During the Year 5 Place Authorized But Unissued Shares For For Management under Control of Directors 6 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital ADCORP HOLDINGS LIMITED Ticker: Security ID: ZAE000000139 Meeting Date: MAY 4, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ammend Articles of Association to Create For Against Management Class A Shares 2 Approve Issuance of 16,822,849 Class A For Against Management Shares 3 Place Unissued Shares under Control of For Against Management Directors ADCORP HOLDINGS LIMITED Ticker: Security ID: ZAE000000139 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Audited Financial Statements For For Management 2 Reelect Richard Pike as Director For For Management 3 Reelect Faunce Burd as Director For For Management 4 Reelect Nelis Swart as Director For For Management 5 Reelect Campbell Bomela as Director For For Management 6 Place Shares of Employee Share Scheme For For Management under Control of Directors 7 Place up to 10 Percent of Authorized But For For Management Unissued Shares under Control of Directors 8 Transact Other Business For For Management 1 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital ADVANCED INFO SERVICE PCL Ticker: Security ID: TH0268010Z11 Meeting Date: AUG 8, 2006 Meeting Type: Special Record Date: JUL 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting For For Management 2 Approve Minutes of Previous AGM For For Management 3 Authorize Issuance of Unsubordinated and For For Management Unsecured Debentures not exceeding Baht 25 Billion or its Equivalent in Other Currency 4 Other Business For For Management ADVANCED INFO SERVICE PCL Ticker: Security ID: TH0268010Z11 Meeting Date: APR 25, 2007 Meeting Type: Annual Record Date: APR 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting For For Management 2 Approve Minutes of Previous EGM For For Management 3 Accept 2006 Operating Results For For Management 4 Accept Financial Statements and Statutory For For Management Reports 5 Approve PricewaterhouseCoopers ABAS Ltd. For For Management as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Allocation of Income and Payment For For Management of Final Dividend of THB 3.3 Per Share 7.1 Reelect Surasak Vajasit as Director For For Management 7.2 Reelect Suphadej Poonpipat as Director For For Management 7.3 Reelect Allen Lew Yoong Keong as Director For For Management 7.4 Reelect Koh Kah Sek as Director For For Management 8 Approve Remuneration of Directors For For Management 9 Approve Loan Procurement Plan For For Management 10 Approve Allotment of Additional 1.245 For For Management Million Ordinary Shares Reserved for the Conversion of the Warrants under the Employee Stock Option Plan 11 Other Business For For Management ADVANCED SEMICONDUCTOR MANUFACTURING CORPORATION LIMITED Ticker: Security ID: CN000A0JJ2G8 Meeting Date: JAN 29, 2007 Meeting Type: Special Record Date: JAN 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Tony Yuhai Liu as Executive For For Management Director 1b Elect Cheng Jianyu as Executive Director For For Management 1c Elect Ruan Yanhua as Non-Executive For For Management Director 1d Elect Zhu Jian as Non-Executive Director For For Management 1e Elect Petrus Antonius Maria Van Bommel as For For Management Non-Executive Director 1f Elect Ajit Manocha as Non-Executive For For Management Director 1g Elect Zhu Peiyi as Non-Executive Director For For Management 1h Elect Xiao Yongji as Non-Executive For For Management Director 1i Elect Thaddeus Thomas Beczak as For For Management Independent Non-Executive Director 1j Elect James Arthur Watkins as Independent For For Management Non-Executive Director 1k Elect Shen Weijia as Independent For For Management Non-Executive Director 2a Elect Anthony Lear as Supervisor For For Management 2b Elect Mang Waikin as Supervisor For For Management 2c Elect Shen Qitang as Supervisor For For Management 2d Elect Yang Yanhui as Supervisor For For Management 2e Elect Wang Xiangqun as Supervisor For For Management 2f Elect Guo Yiwu as Supervisor For For Management 3 Approve Proposed Standard Service For For Management Contracts for the Second Session of the Board of Directors and Supervisory Committee 4 Approve Remuneration of for the Second For For Management Session of the Board of Directors and Supervisory Committee ADVANCED SEMICONDUCTOR MANUFACTURING CORPORATION LIMITED Ticker: Security ID: CN000A0JJ2G8 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: MAY 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Proposal For For Management 5 Approve Ernst & Young Hua Ming and Ernst For For Management & Young as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights AGILE PROPERTY HOLDINGS LTD Ticker: Security ID: KYG011981035 Meeting Date: JUN 7, 2007 Meeting Type: Annual Record Date: JUN 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Reelect Chan Cheuk Hung as Director For For Management 2b Reelect Chan Cheuk Nam as Director For For Management 2c Reelect Cheung Wing Yui as Director For For Management 2d Authorize the Remuneration Committee to For For Management Fix the Remuneration of Executive Directors 3 Approve Remuneration of HK$262,500 for For For Management Each Independent Non-Executive Director for the Year Ending 2007 4 Approve Final Dividend For For Management 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6c Authorize Reissuance of Repurchased For Against Management Shares 7 Amend Articles Re: Appointment, Removal For Against Management and Retirement by Rotation of Directors AIR CHINA LTD Ticker: Security ID: CN000A0DNWD6 Meeting Date: AUG 22, 2006 Meeting Type: Special Record Date: JUL 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Dragonair Shares by CNAC For For Management Ltd to Cathay in Consideration of Cathay Issuing New Cathay Shares and Cash; and Purchase of 40.1 Million and 359.2 Million Cathay Shares by the Company from SPAC and CITIC Pacific at HK$13.5 Per Share 2 Approve Issuance of 1.2 Billion H Shares For For Management by the Company to Cathay at an Aggregate Subscription Price of HK$4.07 Billion, Representing HK$3.45 Per Share, or Issuance of Such Other Securities to Cathay Which may be Convertible to 1.2 Billion H Shares AIR CHINA LTD Ticker: Security ID: CN000A0DNWD6 Meeting Date: AUG 22, 2006 Meeting Type: Special Record Date: JUL 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of 1.2 Billion H Shares For For Management or Such Other Securities by the Company to Cathay which may be Convertible into 1.2 Billion H Shares AIRASIA BHD Ticker: Security ID: MYL5099OO006 Meeting Date: DEC 28, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended June 30, 2006 2 Approve Remuneration of Directors in the For For Management Amount of MYR 728,000 for the Financial Year Ended June 30, 2006 3 Elect Pahamin Ab. Rajab as Director For For Management 4 Elect Anthony Francis Fernandes as For For Management Director 5 Elect Kamarudin bin Meranun as Director For For Management 6 Elect R. V. Navaratnam as Director For For Management 7 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to Ten Percent of Issued Share Capital AKBANK Ticker: Security ID: TRAAKBNK91N6 Meeting Date: NOV 27, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Presiding Council to Sign For For Management Minutes of Meeting 2 Approve TRY 200 Million Capital Increase For For Management Via Issuance of Shares Without Preemptive Rights to Citibank Overseas Investment Company at Issue Price of TRY 9.5 Per Share and Nominal Value of TRY 1 Per Share AKBANK Ticker: Security ID: TRAAKBNK91N6 Meeting Date: MAR 28, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Management Authorize Presiding Council to Sign Vote Minutes of Meeting 2 Receive Board of Directors, Auditors and None Did Not Management Independent Auditors Reports Vote 3 Accept Financial Statements and Approve For Did Not Management Discharge of Board of Directors and Vote Auditors for Year 2006 4 Approve Allocation of Income for Year For Did Not Management 2006 Vote 5 Ratify Sir Winfried Bischoff as Director For Did Not Management Vote 6 Elect Directors, and Determine Terms of For Did Not Management Remuneration Vote 7 Ratify Basaran Nas Yeminli Mali For Did Not Management Musavirlik A.S. as Independent Auditor Vote for 2006 and 2007 8 Amend Article 9 of Bylaws Regarding For Did Not Management Authorized Capital Vote 9 Inform about Donations Made in 2006 None Did Not Management Vote 10 Grant Permission for Board Members to For Did Not Management Engage in Commercial Transactions with Vote Company and Be Involved with Companies with Similar Corporate Purpose ALL AMERICA LATINA LOGISTICASA Ticker: Security ID: BRALLLCDAM10 Meeting Date: JUL 18, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Resolutions Approved at EGM Held For For Management on 4-4-06 Re: Amendments to Several Articles of the Bylaws to Comply with Bovespa's Level 2 Regulations 2 Amend Article 54 of Bylaws with Regards For Against Management to Transitory Provisions Re: Amend Conversion of Shares Regulations and Approve New System for Conversion of Ordinary Shares into Preference Shares 3 Consolidate Amendments to Articles For For Management ALL AMERICA LATINA LOGISTICASA Ticker: Security ID: BRALLLCDAM10 Meeting Date: AUG 18, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Literal A of Article 2 of Bylaws to For For Management Expand Company's Business Activities Re: Multimodal Transportation Operator 2 Acknowledge the Exercise by Dissenting For For Management Shareholders Brasil Ferrovias SA and Novoeste Brasil SA of their Withdrawal Rights Resulting from the Merger of the Total Shares Issued by Both Companies as Approved on 6-16-06; Approve Amendment of Article 5 3 Amend Article 14 Re: Set Maximum of Board For For Management Members at 13 4 Elect New Board Members For For Management 5 Amend Articles 25 and 31 of Bylaws Re: For For Management Designate Other Company's Officer Positions and Determine Their Responsibilities and Powers 6 Amend Literal L of Article 29 of Bylaws For For Management 7 Delete Literal E from Article 30 of For For Management Byalws 8 Ratify Conversion of Shares as For Against Management Established at the Board Meeting Held on 7-19-06 9 Consolidate Amendments to Articles For For Management ALL AMERICA LATINA LOGISTICASA Ticker: Security ID: BRALLLCDAM10 Meeting Date: SEP 5, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 2 Re: Expand Company's For For Management Business Activities to Multimmodal Transportation Operator 2 Approve 1:10 Stock Split; Amend Article 5 For For Management Accordingly 3 Amend Article 14 Re: Board of Directors For For Management Composition be Fixed at Maximum of 13 Members, Election of Alternate Directors, and Board Chairmanship be Exercised by One Chairman and One Vice-Chairman 4 Amend Article 27 Re: Change Company's For For Management Representation System 5 Amend Article 25 and 31 Re: Executive For For Management Officer Board' Powers 6 Amend Article 29 Re: Exclusion of Literal For For Management L 7 Amend Article 30 Re: Exclusion of Literal For For Management E 8 Consolidate Amendments to Articles For For Management 9 Elect New Members to the Board of For For Management Directors ALSEA S.A. DE C.V. Ticker: Security ID: MXP001391012 Meeting Date: NOV 16, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Reduction via For For Management Cancellation of Company Treasury Shares; Determine Company's Subscribed and Paid Capital 2 Ratify and/or Amend the Terms and For Against Management Conditions of the Company's Employee Stock Incentive Plan for Fiscal Year 2005 3 Approve Stock Split; Approve Subsequent For For Management Cancellation and Exchange of Shares Titles; Amend Article 6 of Bylaws Accordingly 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting ALSEA S.A. DE C.V. Ticker: Security ID: MXP001391012 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06 2 Approve Dividends For For Management 3 Accept Annual Report of Audit Committee, For For Management Planning and Financing Committee, Evaluation and Compensation Committee, Marketing Committee for Fiscal Year Ended 12-31-06 4 Elect Directors, Executives, Superisory For Against Management Board Members, and Members of Mid-Level Positions of the Company 5 Approve Remuneration of Directors, For For Management Supervisory Board Members and Members of Mid-Level Positions of the Company 6 Presentation Re: Share Repurchase Program For Against Management and Future Reissuance 7 Ratify Approved Resolutions by the Board For For Management of Directors Regarding Terms and Conditions of the Stock Option Plan for Fiscal Year 2006 8 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691015 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements as of For For Management 10-31-2006; Merger Between America Telecom, SA de CV and Corporativo Empresarial de Comunicaciones, SA de CV 2 Approve Merger Agreement Between America For For Management Telecom S.A. de C.V. and Corporativo Empresarial de Comunicaciones S.A. de C.V. 3 Approve Adjustments in Capital Pursuant For For Management to Merger 4 Amend Bylaws in Order to Comply with New For For Management Mexican Securities Law 5 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691213 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements as of For Did Not Management 10-31-2006; Merger Between America Vote Telecom, SA de CV and Corporativo Empresarial de Comunicaciones, SA de CV 2 Approve Merger Agreement Between America For Did Not Management Telecom S.A. de C.V. and Corporativo Vote Empresarial de Comunicaciones S.A. de C.V. 3 Approve Adjustments in Capital Pursuant For Did Not Management to Merger Vote 4 Amend Bylaws in Order to Comply with New For Did Not Management Mexican Securities Law Vote 5 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691213 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Members of the Board of Directors For For Management that Were Elected during the Special Meeting for Class L Shareholders Last April 26, 2006 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691015 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Members of the Board of Directors For For Management Elected During the Annual General Meeting Last April 26, 2006 2 Ratify Members of Executive Committee, For For Management Audit Committee and Compensation Committee Elected During the Annual General Meeting Last April 26, 2006 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691213 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Members of the Board of Directors For Did Not Management Elected During the Annual General Meeting Vote Last April 26, 2006 2 Ratify Members of Executive Committee, For Did Not Management Audit Committee and Compensation Vote Committee Elected During the Annual General Meeting Last April 26, 2006 3 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691015 Meeting Date: FEB 23, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend First and Sixth Transitory Clauses For For Management of the Company Bylaws 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMXVF Security ID: MXP001691213 Meeting Date: APR 27, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Representatives of Class L Shares For For Management to the Board of Directors 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMOVF Security ID: MXP001691015 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept CEO's and Auditor's Reports for For For Management Fiscal Year Ended 12-31-06 1.2 Accept Report of Practices and Accounting For For Management Policies 1.3 Report on Board's Actions in Accordance For For Management with Article 28 IV of Mexican Law 1.4 Accept Audit Committee Report For For Management 1.5 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06; Approve Allocation of Inceme and Distribution of Dividends 1.6 Accept Report of Fiscal Obligations For For Management 2 Approve Discharge of Board of Directors For For Management and CEO; Elect/Ratify Board Members, Board Secretary and Deputy Secretary, Chairman of Audit Committee; Fix Their Respective Remuneration 3 Approve Discharge of Executive Committee, For For Management Audit Committee, and Remuneration Committee; Elect/Ratify Their Respective Members and Their Remuneration 4 Present Report on Company;s Share For For Management Repurchase Policy; Set Aggregate Nominal Amount of Share Repurchase for 2007 5 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL SA DE CV Ticker: AMX Security ID: 02364W105 Meeting Date: APR 27, 2007 Meeting Type: Special Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Representatives of Class L Shares For For Management to the Board of Directors 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting ANADOLU EFES BIRACILIK VE MALT SAN Ticker: AEFES Security ID: TRAAEFES91A9 Meeting Date: MAY 14, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Management Authorize Presiding Council to Sign Vote Minutes of Meeting 2 Accept Statutory Reports For Did Not Management Vote 3 Accept Consolidated Financial Statements For Did Not Management Vote 4 Approve Discharge of Directors and For Did Not Management Internal Auditors Vote 5 Approve Allocation of Income For Did Not Management Vote 6 Elect Directors and Board of Auditors and For Did Not Management Determine Their Terms of Office and Vote Remuneration 7 Receive Information on Donations Made in None Did Not Management Financial Year 2006 Vote 8 Grant Permission for Board Members to For Did Not Management Engage in Commercial Transactions with Vote Company and Be Involved with Companies with Similar Corporate Purpose 9 Raify Independent External Auditor For Did Not Management Vote 10 Receive Information on Profit None Did Not Management Distribution Policy for 2007 and Beyond Vote 11 Amend Articles of Association For Did Not Management Vote ANGANG NEW STEEL COMPANY Ticker: Security ID: CN0009082362 Meeting Date: SEP 29, 2006 Meeting Type: Special Record Date: AUG 30, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Bayuquan Facility Proposal For For Management ANGLO AMERICAN PLC Ticker: AAUKF Security ID: GB0004901517 Meeting Date: APR 17, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of USD 0.75 Per For For Management Ordinary Share 3 Elect Cynthia Carroll as Director For For Management 4 Re-elect Chris Fay as Director For For Management 5 Re-elect Sir Rob Margetts as Director For For Management 6 Re-elect Nicky Oppenheimer as Director For For Management 7 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Approve Remuneration Report For For Management 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 74,000,000 11 Subject to the Passing of Ordinary For For Management Resolution Number 10, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 37,000,000 12 Authorise 148,000,000 Ordinary Shares for For For Management Market Purchase 13 Authorise the Company to Use Electronic For For Management Communications 14 Amend Articles of Association Re: For For Management Electronic Communications ANGLO PLATINUM LTD (FRMLY ANGLO AMERICAN PLATINUM CORP. LTD.) Ticker: Security ID: ZAE000013181 Meeting Date: MAR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended December 31, 2006 2.1 Reelect P M Baum as Director For For Management 2.2 Elect R M W Dunne as Director For For Management 2.3 Reelect R Havenstein as Director For For Management 2.4 Reelect N B Mbazima as Director For For Management 2.5 Reelect R G Miills as Director For For Management 2.6 Reelect W A Nairn as Director For For Management 2.7 Reelect TMF Phaswana as Director For For Management 3 Ratify Deloitte & Touche as Auditors For For Management 4 Authorize Repurchase of Up to 20 Percent For Against Management of Issued Share Capital 5.1 Place Authorized But Unissued Shares For For Management under Control of Directors 5.2 Approve Non-Executive Director Fees For For Management 5.3 Authorize Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD. Ticker: Security ID: ZAE000043485 Meeting Date: DEC 11, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Capital to For For Management ZAR 102 Million by the Creation of 4 Million New E Ordinary Shares 2 Amend Bylaws to Reflect the Change in For For Management Capital 3 Approve the Bokamoso Employee Share For For Management Ownership Plan 4 Approve Issuance of Shares to the Trust For For Management and Izingwe Holdings 5 Approve Issuance of 1.76 Million Ordinary For For Management Shares to Trusts or Entities to Administer Such Shares for the Benefit of Employees 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD. Ticker: AU Security ID: 035128206 Meeting Date: DEC 11, 2006 Meeting Type: Annual Record Date: NOV 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 SPECIAL RESOLUTION NUMBER 1 THE CREATION For For Management OF E ORDINARY SHARES 2 SPECIAL RESOLUTION NUMBER 2 AMENDMENT TO For For Management ARTICLES OF ASSOCIATION 3 ORDINARY RESOLUTION NUMBER 1 ADOPTION OF For For Management THE BOKAMOSO EMPLOYEE SHARE OWNERSHIP PLAN 4 ORDINARY RESOLUTION NUMBER 2 SPECIFIC For For Management ISSUE OF SHARES FOR CASH 5 ORDINARY RESOLUTION NUMBER 3 SPECIFIC For For Management ISSUE OF SHARES FOR CASH 6 ORDINARY RESOLUTION NUMBER 4 AUTHORITY TO For For Management GIVE EFFECT TO THE ABOVE RESOLUTIONS ANGLOGOLD ASHANTI LTD. Ticker: Security ID: ZAE000043485 Meeting Date: MAY 4, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Year Ended 12-31-06 Vote 2 Reelect F.B. Arisman as Director For Did Not Management Vote 3 Reelect R.E. Bannerman as Director For Did Not Management Vote 4 Reelect W.A. Nairn as Director For Did Not Management Vote 5 Reelect S.R. Thompson as Director For Did Not Management Vote 6 Reelect J.H. Mensah as Director Appointed For Did Not Management During the Year Vote 7 Reelect W.L. Nkuhlu as Director Appointed For Did Not Management During the Year Vote 8 Reelect S.M. Pityana as Director For Did Not Management Appointed During the Year Vote 9 Place Authorized But Unissued Shares For Did Not Management under Control of Directors Vote 10 Approve Issuance of Shares without For Did Not Management Preemptive Rights up to a Maximum of 10 Vote Percent of Issued Capital 11 Approve Remuneration of Directors For Did Not Management Vote 12 Authorize Repurchase of Up to 20 Percent For Did Not Management of Issued Share Capital Vote ANGLOGOLD ASHANTI LTD. Ticker: AU Security ID: 035128206 Meeting Date: MAY 4, 2007 Meeting Type: Annual Record Date: MAR 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended 12-31-06 2 Reelect F.B. Arisman as Director For For Management 3 Reelect R.E. Bannerman as Director For For Management 4 Reelect W.A. Nairn as Director For For Management 5 Reelect S.R. Thompson as Director For For Management 6 Reelect J.H. Mensah as Director Appointed For For Management During the Year 7 Reelect W.L. Nkuhlu as Director Appointed For For Management During the Year 8 Reelect S.M. Pityana as Director For For Management Appointed During the Year 9 Place Authorized But Unissued Shares For For Management under Control of Directors 10 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 11 Approve Remuneration of Directors For For Management 12 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital ANHUI CONCH CEMENT COMPANY LTD Ticker: Security ID: CN0009099507 Meeting Date: DEC 12, 2006 Meeting Type: Special Record Date: NOV 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Three Target For For Management Assets from Anhui Conch Hldgs Co Ltd at an Aggregate Consideration of RMB 302.6 Million (Conch Hldgs Consideration) and Issuance of New A Shares as Payment for the Conch Hldgs Consideration (Conch Hldgs Transaction) 2 Approve Acquisition of the Four Target For For Management Assets from Anhui Conch Venture Investment Co Ltd at an Aggregate Consideration of RMB 3.8 Billion (Venture Consideration) and Issuance of New A Shares as Payment for the Venture Consideration (Venture Transaction) 3 Authorize Board to Do Such Things or Make For For Management Arrangements Relating to the Conch Hldgs Transaction and Venture Transaction 4 Allow Same Rights to Distributable For For Management Profits to Existing Shareholders of the Company and A Shareholders as a Result of the A Share Issue Under the Conch Hldgs Transaction and Venture Transaction 5 Waive Requirement for Mandatory Offer to For For Management A Shareholders 6 Waive Requirement for Mandatory Offer to For For Management All Shareholders ANHUI CONCH CEMENT COMPANY LTD Ticker: Security ID: CN0009099507 Meeting Date: DEC 12, 2006 Meeting Type: Special Record Date: NOV 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Three Target For For Management Assets from Anhui Conch Hldgs Co Ltd at an Aggregate Consideration of RMB 302.6 Million (Conch Hldgs Consideration) and Issuance of New A Shares as Payment for the Conch Hldgs Consideration 2 Approve Acquisition of the Four Target For For Management Assets from Anhui Conch Venture Investment Co Ltd at an Aggregate Consideration of RMB 3.8 Billion (Venture Consideration) and Issuance of New A Shares as Payment for the Venture Consideration ANHUI CONCH CEMENT COMPANY LTD Ticker: Security ID: CN0009099507 Meeting Date: DEC 15, 2006 Meeting Type: Special Record Date: NOV 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Continuing Connected Transactions For For Management and Annual Caps ANHUI CONCH CEMENT COMPANY LTD Ticker: Security ID: CN0009099507 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: MAY 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Plan For For Management 5 Reappoint KPMG Huazhen Certified Public For For Management Accountants and KPMG Certified Public Accountants as PRC and Hong Kong Auditors and Authorize Board to Fix Their Remuneration 6a Elect Guo Wensan as Executive Director For For Management 6b Elect Yu Biao as Executive Director For For Management 6c Elect Guo Jingbin as Executive Director For For Management 6d Elect Li Shunan as Executive Director For For Management 6e Elect Ren Yong as Executive Director For For Management 6f Elect Kang Huan as Independent For For Management Non-Executive Director 6g Elect Chan Yuk Tong as Independent For For Management Non-Executive Director 6h Elect Ding Meicai as Independent For For Management Non-Executive Director 6i Elect Wang Jun as Supervisor For For Management 6j Elect Wang Yanmou as Supervisor For For Management 7 Approve Provision of Bank Loan Guarantee For For Management by the Company for its Subsidiaries 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights APOLLO HOSPITALS ENTERPRISE LIMITED Ticker: Security ID: INE437A01016 Meeting Date: AUG 7, 2006 Meeting Type: Annual Record Date: JUL 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 4.50 Per Share For For Management 3 Reappoint Suneeta Reddy as Director For For Management 4 Reappoint Sangita Reddy as Director For For Management 5 Reappoint D. Vaidya as Director For For Management 6 Reappoint P.O. Reddy as Director For For Management 7 Approve S. Viswanathan as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Appoint K.A. Abdullah as Director For For Management 9 Appoint G. Venkatraman as Director For For Management 10 Approve Reappointment and Remuneration of For For Management P. Reddy, Managing Director 11 Approve Reappointment and Remuneration of For For Management Suneeta Reddy, Executive Director - Finance 12 Approve Reappointment and Remuneration of For For Management Sangita Reddy, Executive Director - Operations 13 Approve Commission Remuneration for For For Management Non-Executive Directors 14 Approve Voluntary Delisting of Company For For Management Shares from the Madras Stock Exchange APOLLO HOSPITALS ENTERPRISE LTD. Ticker: Security ID: INE437A01016 Meeting Date: FEB 9, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of up to 1.55 Million For For Management Warrants Convertible into Equity Shares to S. Reddy, Promoter ASIA CEMENT CORPORATION Ticker: Security ID: TW0001102002 Meeting Date: JUN 7, 2007 Meeting Type: Annual Record Date: APR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Approve Release of Restrictions of For Against Management Competitive Activities of Directors 6 Other Business None None Management ASIAINFO HOLDINGS, INC. Ticker: ASIA Security ID: 04518A104 Meeting Date: APR 24, 2007 Meeting Type: Annual Record Date: MAR 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tao Long For For Management 1.2 Elect Director Tom Manning For For Management 1.3 Elect Director Steve Zhang For For Management 2 Ratify Auditors For For Management ASIANA AIRLINES Ticker: Security ID: KR7020560009 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 150 Per Share 2 Amend Articles of Incorporation to Change For For Management Management Titles and to Require Majority Independent Board 3 Elect Two Independent Non-Executive For For Management Directors 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors ASPEN PHARMACARE HOLDINGS LIMITED Ticker: Security ID: ZAE000066692 Meeting Date: NOV 16, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2a Reelect S. Zilwa For For Management 2b Reelect P. Dyani For For Management 2c Reelect C.N. Mortimer For For Management 2d Reelect J.F. Buchanan For For Management 2e Reelect M.R. Bagus For For Management 3 Ratify PricewaterhouseCoopers as Auditors For For Management 4 Authorize Board to Fix Auditor For For Management Remuneration 5 Approve Remuneration of Directors For For Management 6 Approve Cash Distribution to Shareholders For For Management by Way of Reduction of Share Premium Account 7 Place Authorized But Unissued Shares For For Management under Control of Directors 8 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 15 Percent of Issued Capital 9 Approve Issuance of B Preference Shares For Against Management 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions 11 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital 12 Revoke Special Resolutions Approve at the For For Management Jan. 15 and June 23, 1999 Meetings Re: Writing Off Intangible Assets and Goodwill Against Share Premium 13 Approve Increase in Authorized Capital to For Against Management ZAR 102.57 Million 14 Amend the Company's Memorandum of For Against Management Association Pursuant to Changes in Capital 15 Amend Articles of Association Re: For Against Management Non-redeemable, Non-participating B Preference Shares ASTRO ALL ASIA NETWORKS PLC Ticker: Security ID: GB0066981209 Meeting Date: JUL 18, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of 3.5 Sen Per For For Management Share 3 Re-elect Augustus Marshall as Director For For Management 4 Re-elect Dato' Mohamed Khadar Bin Merican For For Management as Director 5 Elect Chin Kwai Yoong as Director For For Management 6 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorise the Board to Determine Their Remuneration 7 Approve Grant of Options to Augustus For Against Management Marshall Under 2003 ESOS and 2003 Management Share Incentive Scheme ASTRO ALL ASIA NETWORKS PLC Ticker: Security ID: GB0066981209 Meeting Date: JUL 18, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Usaha Tegas Sdn Bhd 2 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Maxis Communications Bhd 3 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Tanjong Plc 4 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Valuelabs and Valuelabs Sdn Bhd 5 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with MEASAT Satellite Systems Sdn Bhd 6 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Khazanah Nasional Bhd 7 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Goal TV Asia Ltd 8 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Yes Television (Hong Kong) Ltd 9 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Haldanes ASTRO ALL ASIA NETWORKS PLC Ticker: Security ID: GB0066981209 Meeting Date: JUN 25, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Investment of up to Rs For For Management 7,470,000,000 (Approx. USD 166,000,000 or RM 581,000,000) by Astro All Asia Networks Plc through South Asia Entertainment Holdings Limited in Sun Direct TV Private Limited 2 Approve Proposed Provision of Financial For For Management Assistance up to Rs 2,420,000,000 (Approx. USD 54,000,000 or RM 189,000,000) to Sun Direct TV Private Limited by Astro All Asia Networks Plc through South Asia Entertainment Holdings Limited AU OPTRONICS CORP Ticker: Security ID: TW0002409000 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets, Derivative Financial Instrument, Loan of Funds to Other Parties, and Endorsement and Guarantee 6.1 Elect Vivien Huey-Juan Hsieh as For For Management Independent Director with ID No. P200062523 6.2 Elect Chieh-Chien Chao as Independent For For Management Director with ID No. J100588946 6.3 Elect Tze-Kaing Yang as Independent For For Management Director with ID No. A102241340 6.4 Elect Kuen-Yao (KY) Lee as Director with For For Management ID No. K101577037 6.5 Elect Hsuan Bin (HB) Chen as Director For For Management with ID No. J101514119 6.6 Elect Hui Hsiung as Director with ID No. For For Management Y100138545 6.7 Elect Cheng-Chu Fan, a Representative of For For Management BenQ Corporation, as Director with ID No. J101966328 6.8 Elect Lai-Juh Chen, a Representative of For For Management BenQ Corporation, as Director with ID No. A121498798 6.9 Elect Ching-Shih Han, a Representative of For For Management China Development Industrial Bank, as Director with ID No. E220500302 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors AU OPTRONICS CORP Ticker: AUO Security ID: 002255107 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 ACCEPTANCE OF THE 2or For Management AND FINANCIAL STATEMENTS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 2 ACCEPTANCE OF THE PROPOSAL FOR For For Management DISTRIBUTION OF 2006 PROFITS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 3 APPROVAL OF THE CAPITALIZATION OF 2006 For For Management STOCK DIVIDENDS AND EMPLOYEE STOCK BONUS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 4 APPROVAL OF THE REVISIONS TO ARTICLES OF For For Management INCORPORATION, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 5 APPROVAL OF THE REVISIONS TO THE For For Management GUIDELINES FOR ACQUISITION OR DISPOSITION OF ASSETS , OPERATING GUIDELINES FOR ENDORSEMENTS AND GUARANTEES , AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 6 ELECTION OF DIRECTOR: VIVIEN HUEY-JUAN For For Management HSIEH, INDEPENDENT DIRECTOR. 7 ELECTION OF DIRECTOR: CHIEH-CHIEN CHAO, For For Management INDEPENDENT DIRECTOR. 8 ELECTION OF DIRECTOR: TZE-KAING YANG, For For Management INDEPENDENT DIRECTOR. 9 ELECTION OF DIRECTOR: KUEN-YAO (KY) LEE. For For Management 10 ELECTION OF DIRECTOR: HSUAN BIN (HB) For For Management CHEN. 11 ELECTION OF DIRECTOR: HUI HSIUNG. For For Management 12 ELECTION OF DIRECTOR: CHENG-CHU FAN - For For Management REPRESENTATIVE OF BENQ CORPORATION. 13 ELECTION OF DIRECTOR: LAI-JUH CHEN - For For Management REPRESENTATIVE OF BENQ CORPORATION. 14 ELECTION OF DIRECTOR: CHING-SHIH HAN - For For Management REPRESENTATIVE OF CHINA DEVELOPMENT INDUSTRIAL BANK. 15 APPROVAL TO RELEASE THE DIRECTORS FROM For For Management NON-COMPETITION RESTRICTIONS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. AVENG LTD. Ticker: Security ID: ZAE000018081 Meeting Date: OCT 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect L. Gcabashe For For Management 2 Reelect V.Z. Mntambo For For Management 3 Reelect R.B. Savage For For Management 4 Reelect B.P. Steele For For Management 5 Reelect A.W.B. Band For For Management 6 Reelect M.J.D. Ruck For For Management 7 Approve Remuneration of Directors For For Management AVENG LTD. Ticker: Security ID: ZAE000018081 Meeting Date: MAY 28, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Entire Holdings in Altur For For Management Investments (Pty) Ltd. 2 Authorize Directors to Proceed with For For Management Alternate Disposal Should the Previous One Not Proceed for Any Reason 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions AXTEL S A DE C V Ticker: Security ID: MX01AX040009 Meeting Date: NOV 29, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidation Transaction Re: For Did Not Management Acquisition of Total Share Capital of Vote Avantel S de RL de CV and Avantel Infraestructura S de RL de CV; Approve Financing Agreements 2 Approve Increase in Fixed Portion of For Did Not Management Capital Resulting from Consolidation Vote Presented in Item 1; Exclude Preemtive Rights 3 Amend Bylaws in Order to Comply with New For Did Not Management Mexican Securities Law Vote 4 Appoint/Ratify Including the Chairman and For Did Not Management Board Scretary, and Respective Vote Alternates; Approve Their Remuneration 5 Establish an Audit Committee and For Did Not Management Corporate Practices Committee; Elect Vote Their Respective Members and Alternates, Including their Chairman and Secretary; Approve Their Respective Remuneration 6 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote AXTEL SAB DE CV Ticker: Security ID: MX01AX040009 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements for Fiscal For Did Not Management Year Ended 12/31/06 Vote 2 Accept Statutory Reports for Fiscal Year For Did Not Management Ended 12/21/06 Vote 3 Presentation of the Report Regarding the For Did Not Management Fulfillment of Fiscal Obligations Vote 4 Approve Allocation of Income For Did Not Management Vote 5 Approve/Ratify Directors and Alternates, For Did Not Management Including the Appointment/Ratification of Vote the Chairman, Secretary and Deputy Secretary to the Board; Fix Their Respective Remuneration 6 Ratify the President of the Audit and For Did Not Management Corporate Practices Committe; Elect Vote Principal and Alternate Members of Both Committees; Fix Their Respective Remuneration 7 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote AYALA CORPORATION Ticker: Security ID: PHY0486V1154 Meeting Date: MAR 30, 2007 Meeting Type: Annual Record Date: FEB 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Determination of Quorum For For Management 2 Approve Minutes of Previous Shareholder For For Management Meeting 3 Approve Annual Report of Management For For Management 4.1 Ratify Acts and Resolutions of the Board For For Management of Directors and Management 4.2 Ratify the Declaration of a 20 percent For Against Management Stock Dividend; Approval of the Increase in Authorized Capital Stock from Php26B to Php37B; and Amendment of Article Seventh of the Amended Articles of Incorporation 4.3 Ratify the Merger into Ayala Corporation For For Management of its Wholly-Owned Subsidiary, PFC Properties, Inc. 5 Elect Directors For For Management 6 Election of Auditors and Fixing of Their For For Management Remuneration 7 Other Business For For Management 8 Adjournment For For Management AYALA LAND INC. Ticker: Security ID: PHY0488F1004 Meeting Date: MAR 28, 2007 Meeting Type: Annual Record Date: FEB 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Proof of Notice and Determination of For Did Not Management Quorum Vote 2 Approve Minutes of Previous Shareholder For Did Not Management Meeting Vote 3 Approve Annual Report of Management For Did Not Management Vote 4.1 Ratify Acts and Resolutions of the Board For Did Not Management of Directors and of the Executive Vote Committee Adopted in the Ordinary Course of Business During the Preceding Year 4.2 Ratify the Declaration of a 20 Percent For Did Not Management Stock Dividend; The Increase in Vote Authorized Capital Stock of the Company from Php12 Billion to Php20 Billion; and The Amendment of the Article Seventh of the Amended Articles of Incorporation 5 Elect Directors For Did Not Management Vote 6 Appoint Auditors For Did Not Management Vote 7 Other Business For Did Not Management Vote 8 Adjournment For Did Not Management Vote B2W COMPANHIA GLOBAL DE VAREJO Ticker: Security ID: BRSUBAACNOR3 Meeting Date: MAR 31, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06 2 Approve Allocation of Income and For For Management Dividends 3 Approve Protocol and Justification Re: For For Management Incorporation of Company by Wholly Owned Subsidiary TV Sky Shop SA and Subsequent Extinction of Company; Transfer All Assets and Liabilities to Sky 4 Authorize Board to Execute Resolutions For For Management Re: Incorporation of Company by TV Sky Shop SA; Approve Increase in Capital of Sky Shop SA BANCO NOSSA CAIXA Ticker: Security ID: BRBNCAACNOR2 Meeting Date: NOV 9, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interest on Capital Payments For For Management Totalling BRL 91.5 Million 2 Elect Alternate Supervisory Board Member For For Management and Reinstatement of Said Board BANCO NOSSA CAIXA Ticker: Security ID: BRBNCAACNOR2 Meeting Date: JAN 17, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For For Management 2 Elect Supervisory Board Members For For Management 3 Approve Remuneration of Directors and For For Management Supervisory Board Members BANCO NOSSA CAIXA Ticker: Security ID: BRBNCAACNOR2 Meeting Date: FEB 1, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For Did Not Management Vote BANCO NOSSA CAIXA Ticker: Security ID: BRBNCAACNOR2 Meeting Date: MAR 20, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Supervisory Board Members For Against Management BANCO NOSSA CAIXA Ticker: Security ID: BRBNCAACNOR2 Meeting Date: APR 12, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports including Independent Auditor and Audit Committee Reports for Fiscal Year Ended 12/31/06 2 Elect Directors For For Management 3 Elect Supervisory Board Members For For Management 1 Approve Interest over Capital Payments For For Management 2 Authorize Capitalization of Reserves For For Management Without Issuing Shares 3 Amend Article 4 to Reflect the Increase For For Management in Capital 4 Ratify the Remuneration of the Executive For For Management Board within the Terms of the Defense Board for the State's Capital, CODEC 5 Ratification of Bonus for the Board of For For Management Directors Pursuant to CODEC BANCO NOSSA CAIXA Ticker: Security ID: BRBNCAACNOR2 Meeting Date: JUN 11, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect One Director For Against Management BANK HAPOALIM B.M. Ticker: Security ID: IL0006625771 Meeting Date: JAN 24, 2007 Meeting Type: Annual Record Date: DEC 25, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Discuss Financial Statements and For For Management Directors' Report For Year 2005 2 Elect Directors For For Management 3 Reappoint Auditors For For Management 4 Ratify Purchase of Director/Officer For For Management Indemnification Insurance 5 Approve Grant of Indemnity Undertaking to For For Management A. Barnea BANK LEUMI LE-ISRAEL Ticker: Security ID: IL0006046119 Meeting Date: FEB 14, 2007 Meeting Type: Special Record Date: JAN 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend for Nine Months Ended For For Management Sep. 30, 2006 2 Approve Director/Officer Liability and For For Management Indemnification Insurance BANK LEUMI LE-ISRAEL BM Ticker: Security ID: IL0006046119 Meeting Date: JUL 3, 2006 Meeting Type: Annual Record Date: JUN 4, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Elect M. Dayan as External Director For For Management 3a Elect Z. Gal Yam as Director For For Management 3b Elect A. Gans as Director For For Management 3c Elect D. Cohen as Director For For Management 3d Elect E. Sadka as Director For For Management 4 Approve Remuneration of Directors For For Management 5 Approve Somekh Chaikin and Kost Forer For For Management Gabbay & Kasierer as Auditors and Authorize Board to Fix their Remuneration 6 Approve Resolutions Concerning Approval For For Management of Holding Positions and Disclosure by Officers 7 Approve Bonus for Board Chairman For For Management 8a Approve Participation of Board Chairman For For Management in Offer of 2.873% of Share Capital by State of Israel to Bank Employees 8b Approve Loan to Board Chairman for For For Management Purchase of Shares Offered by State of Israel BANK LEUMI LE-ISRAEL BM Ticker: Security ID: IL0006046119 Meeting Date: MAY 20, 2007 Meeting Type: Annual Record Date: APR 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Directors' Report For Year Ended Dec. 31, 2006 2a Reelect E. Raff as Director For For Management 2b Reelect Y. Goldman as Director For For Management 2c Reelect M. Vidman as Director For For Management 2d Reelect N. Segal as Director For For Management 3 Elect M. Dovrat as Director For For Management 4 Approve Meeting Attendance Fees For For Management 5 Reappoint Kost Forer Gabbay and Somech For For Management Chaikin as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Disclosure of Holding Positions For For Management and Officers 7 Approve Bonus Payment to Board Chairman For Abstain Management 8 Approve Director/Officer Liability and For For Management Indemnification Insurance BANK MUSCAT SAOG (FORMERLY BANK MUSCAT AHLI OMAN) Ticker: BKM Security ID: US0637461015 Meeting Date: MAR 24, 2007 Meeting Type: Annual/Special Record Date: MAR 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Senior Subordinated For Did Not Management Bonds up to the Amount of OMR 250 Million Vote 2 Authorize the Board to Determine the For Did Not Management Terms and Conditions of Subscription of Vote Bonds Provided that the Bonds Offered be Subscribed in Full in Five Years 3 Approve Directors' Report for Fiscal Year For Did Not Management Ended 12-31-06 Vote 4 Approve Corporate Governance Report For Did Not Management Vote 5 Approve Financial Statements and For Did Not Management Statutory Reports for Fiscal Year Ended Vote 12-31-06 6 Approve Distribution of Cash Dividends of For Did Not Management OMR 35 Per Share Vote 7 Approve Distribution of 1:10 Stock For Did Not Management Dividend Vote 8 Approve Board's Attendance Fees in the For Did Not Management Amount of OMR 75,375 for Fiscal Year Vote 2006; Approve Fees for 2007 9 Approve Board of Director's Remuneration For Did Not Management in the Amount of OMR 124,625 Vote 10 Approve Report Re: Related Party For Did Not Management Transactions Concluded on Dec. 31, 2006 Vote 11 Approve Management's Report for Fiscal For Did Not Management Year Ended 12-31-06 Vote 12 Elect Auditors and Fix Their Remuneration For Did Not Management Vote 13 Elect New Board of Directors For Did Not Management Vote BANK MUSCAT SAOG (FORMERLY BANK MUSCAT AHLI OMAN) Ticker: BKM Security ID: US0637462005 Meeting Date: MAR 24, 2007 Meeting Type: Annual/Special Record Date: MAR 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Senior Subordinated For Did Not Management Bonds up to the Amount of OMR 250 Million Vote 2 Authorize the Board to Determine the For Did Not Management Terms and Conditions of Subscription of Vote Bonds Provided that the Bonds Offered be Subscribed in Full in Five Years 3 Approve Directors' Report for Fiscal Year For Did Not Management Ended 12-31-06 Vote 4 Approve Corporate Governance Report For Did Not Management Vote 5 Approve Financial Statements and For Did Not Management Statutory Reports for Fiscal Year Ended Vote 12-31-06 6 Approve Distribution of Cash Dividends of For Did Not Management OMR 35 Per Share Vote 7 Approve Distribution of 1:10 Stock For Did Not Management Dividend Vote 8 Approve Board's Attendance Fees in the For Did Not Management Amount of OMR 75,375 for Fiscal Year Vote 2006; Approve Fees for 2007 9 Approve Board of Director's Remuneration For Did Not Management in the Amount of OMR 124,625 Vote 10 Approve Report Re: Related Party For Did Not Management Transactions Concluded on Dec. 31, 2006 Vote 11 Approve Management's Report for Fiscal For Did Not Management Year Ended 12-31-06 Vote 12 Elect Auditors and Fix Their Remuneration For Did Not Management Vote 13 Elect New Board of Directors For Did Not Management Vote BANK OF AYUDHYA PUBLIC CO. LTD. Ticker: Security ID: TH0023010018 Meeting Date: SEP 20, 2006 Meeting Type: Special Record Date: AUG 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For Did Not Management Vote 2 Approve Sale of 2 Billion Ordinary Shares For Did Not Management to GE Capital International Holdings Vote Corp. at a Price which may be Lower Than the Market Price by More Than 10 Percent, and Waive Requirement for Mandatory Offer to All Shareholders 3 Amend Article 9 of the Articles of For Did Not Management Association Vote 4.1 Fix Number of Directors For Did Not Management Vote 4.2 Elect Pornsanong Tuchinda as Director For Did Not Management Vote 4.3 Elect Phanporn Kongyingyong as Director For Did Not Management Vote 5 Approve Acquisition of the Assets and For Did Not Management Liabilities of GE Money Retail Bank Vote Public Company Limited 6 Other Business None Did Not Management Vote BANK OF CHINA LTD, BEIJING Ticker: Security ID: CN000A0JMZ83 Meeting Date: JUN 14, 2007 Meeting Type: Annual Record Date: MAY 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report of the Bank For For Management 2 Accept Report of the Board of Directors For For Management 3 Accept Report of the Board of Supervisors For For Management 4 Accept Financial Statements and Statutory For For Management Reports 5 Approve 2007 Annual Budget For For Management 6 Approve Profit Distribution Plan For For Management 7 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Ltd. and PricewaterhouseCoopers Hong Kong as External Auditors 8 Amend Procedural Rules of Shareholders' For For Management Meetings 9 Amend Procedural Rules for Board of For For Management Directors 10 Amend Procedural Rules for Board of For For Management Supervisors 11a1 Reelect Xiao Gang as Executive Director For For Management 11a2 Reelect Li Lihui as Executive Director For For Management 11a3 Reelect Hua Qingshan as Executive For For Management Director 11a4 Reelect Li Zaohang as Executive Director For For Management 11a5 Reelect Anthony Francis Neoh as For For Management Independent Non-Executive Director 11a6 Elect Huang Shizhong as Independent For For Management Non-Executive Director 11a7 Elect Huang Danhan as Independent For For Management Non-Executive Director 11a8 Reelect Zhang Jinghua as Non-Executive For For Management Director 11a9 Reelect Hong Zhihua as Non-Executive For For Management Director 11a10 Reelect Huang Haibo as Non-Executive For For Management Director 11a11 Elect Cai Haoyi as Non-Executive Director For For Management 11a12 Elect Lin Yongze as Non-Executive For For Management Director 11a13 Elect Wang Gang as Non-Executive Director For For Management 11b1 Reelect Liu Ziqiang as Supervisor For For Management 11b2 Reelect Wang Xueqiang as Supervisor For For Management 11b3 Reelect Liu Wanming as Supervisor For For Management 12a Approve Remuneration Schemes for the For For Management Chairman of the Board of Directors and the Chairman of the Board of Supervisors 12b Approve Remuneration Scheme for For For Management Independent Non-Executive Directors 13a Approve 2006 Performance Appraisal For For Management Results and Performance Bonus Plan for the Chairman of the Board of Directors 13b Approve 2006 Performance Appraisal For For Management Results and Performance Bonus Plan for the Chairman of the Board of Supervisors 13c Approve 2006 Performance Appraisal For For Management Results and Performance Bonus Plan for the Supervisors 14 Accept Duty Report of Independent For For Management Non-Executive Directors 15 Amend Articles of Association For For Management 16 Authorize Issuance of Renminbi For For Management Denominated Bonds for an Amount Not Exceeding RMB 3.0 Billion BANPU PUBLIC COMPANY LTD. Ticker: Security ID: TH0148010018 Meeting Date: MAR 28, 2007 Meeting Type: Annual Record Date: MAR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2006 Performance Results For For Management 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Allocation of Income and Payment For For Management of Dividend 5.1.1 Reelect Kopr Kritayakirana as Director For For Management 5.1.2 Reelect Sawatdiparp Kantatham as Director For For Management 5.1.3 Reelect Somkiat Chareonkul as Director For For Management 5.2 Approve Remuneration of Directors For For Management 6 Approve PricewaterhouseCoopers ABAS Ltd. For For Management as Auditors and Fix Their Remuneration 7 Other Business None None Management BANRO CORPORATION Ticker: BAA Security ID: CA0668001039 Meeting Date: MAY 8, 2007 Meeting Type: Annual/Special Record Date: APR 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors John A. Clarke, Peter N. For For Management Cowley, Piers A. Cumberlege, Arnold T. Kondrat, Richard J. Lachcik, Bernard R. van Rooyen and Simon F.W. Village 2 Approve BDO Dunwoody LLP as uditors and For For Management Authorize Board to Fix Remuneration of Auditors 3 Amend Stock Option Plan For For Management BANYAN TREE HOLDINGS LTD Ticker: Security ID: SG1T49930665 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and Directors' For For Management and Auditors' Reports 2 Declare Final Dividend of SGD 0.0178 Per For For Management Share 3 Reelect Ho KwonPing as Director For For Management 4 Reelect Chia Chee Ming Timothy as For For Management Director 5 Approve Directors' Fees of SGD 210,000 For For Management for the Year Ended Dec. 31, 2006 (2005: SGD 115,000) 6 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 7a Approve Issuance of Shares without For Against Management Preemptive Rights 7b Approve Issuance of Shares and Grant For Against Management Options and/or Awards Pursuant to the Banyan Tree Share Option Plan and Banyan Tree Performance Share Plan 7c Other Business (Voting) For For Management BANYAN TREE HOLDINGS LTD Ticker: Security ID: SG1T49930665 Meeting Date: APR 26, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Mandate for Transactions with For For Management Related Parties 2 Authorize Share Repurchase Program For For Management BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CN0009324749 Meeting Date: DEC 20, 2006 Meeting Type: Special Record Date: NOV 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Public Offering of not More Than For For Management 800.0 Million A Shares by the Company in the People's Republic of China BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CN0009324749 Meeting Date: DEC 20, 2006 Meeting Type: Special Record Date: NOV 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Phase III For For Management Target Assets from Capital Airports Hldg. Co. 2 Approve Financing Plan for the For For Management Acquisition of and the Investment in the Phase III Target Assets 3a Approve Issuance of A Shares For For Management 3b Approve Issuance of Not More than 800 For For Management Million A Shares 3c Approve Par Value of Each A Share at RMB For For Management 1.0 Each 3d Approve Rights Attached to A Share For For Management 3e Approve Target Subscribers of A Shares For For Management 3f Approve Shanghai Stock Exchange as Place For For Management of Listing of A Shares 3g Approve Issue Price and Pricing Process For For Management 3h Approve Use of Proceeds from the A Share For For Management Issue 3i Approve Scheme of Undistributed Retained For For Management Profits Before the A Share Offering 3j Authorize Board to Determine and Deal For For Management with, at Their Discretion and Full Authority, Matters in Relation to A Share Issue and Execute all Documents and Do All Acts Necessary to Give Effect to A Share Issue 3k Approve Effectivity of A Share Issue for For For Management a Period of 18 Months from the Date of Approval 4a Amend Articles Re: A Share Issuance For For Management 4b Approve Rules and Procedures of For For Management Shareholders' General Meetings, Board Meetings, and Meetings of Supervisors 1 Approve Connected Transactions Decision For For Management Making System and the Special Deposit and Usage Management System of Fund Raised BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CN0009324749 Meeting Date: MAR 26, 2007 Meeting Type: Special Record Date: FEB 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Dong Zhiyi as Executive Director For For Management and Authorize Board to Fix His Remuneration 2 Elect Jean-Marie Chevallier as For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 1 Amend Articles Re: Composition of the For For Management Supervisory Committee BEIJING ENTERPRISES HOLDINGS Ticker: Security ID: HK0392006679 Meeting Date: MAY 17, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Entire Issued For For Management Share Capital of Beijing Gas Group (BVI) Co., Ltd. from Beijing Enterprises Group (BVI) Co. Ltd. and Issuance of 411.3 Million Ordinary Shares of HK$0.10 Each as Part of the Consideration for the Acquisition BEIJING ENTERPRISES HOLDINGS Ticker: Security ID: HK0392006679 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: JUN 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Li Fu Cheng as Director For For Management 3b Reelect Liu Kai as Director For For Management 3c Reelect Lei Zhen Gang as Director For For Management 3d Reelect Jiang Xin Hao as Director For For Management 3e Reelect Tam Chun Fai as Director For For Management 3f Reelect Lau Hon Chuen, Ambrose as For For Management Director 3g Reelect Wu Jiesi as Director For For Management 3h Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares BELON OJSC, NOVOSIBIRSK Ticker: Security ID: RU000A0J2QG8 Meeting Date: MAY 29, 2007 Meeting Type: Annual Record Date: APR 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Reports, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 6.95 per Share 2 Ratify Auditor For For Management 3 Elect Directors by Cumulative Voting None For Management 4 Elect Members of Audit Commission For For Management 5 Elect Members of Counting Commission For For Management 6 Amend Charter For Against Management BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: OCT 9, 2006 Meeting Type: Special Record Date: SEP 26, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividend of NIS 400,000,064 For For Management BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: DEC 7, 2006 Meeting Type: Special Record Date: NOV 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Tomar Guriel as Director For For Management BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: DEC 20, 2006 Meeting Type: Special Record Date: DEC 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividend For For Management 2 Amend Articles Regarding Director/Officer For For Management Indemnification BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: DEC 28, 2006 Meeting Type: Special Record Date: DEC 18, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Distribution of Dividend For For Management BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: JAN 17, 2007 Meeting Type: Special Record Date: DEC 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect R. Numkin and Y. Forat as Directors For For Management 2 Approve Grant of Indemnity Undertakings For For Management to Directors BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: FEB 1, 2007 Meeting Type: Special Record Date: JAN 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect D. Blumberg as External Director For Against Management 1b Elect A. Yaniv as External Director For For Management 2 Approve Compensation and Grant of For For Management Indemnity to External Directors 3 Approve Increase in Authorized Capital For For Management 4 Approve Grant of Options to Company For For Management Employees BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: APR 15, 2007 Meeting Type: Special Record Date: MAR 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Grant of Options to For Against Management Non-Independent Director, Rami Numkin 2 Approve Grant of Options to For Against Management Non-Independent Director, Yehuda Poret BEZEQ THE ISRAELI TELECOM CORP Ticker: Security ID: IL0002300114 Meeting Date: JUN 7, 2007 Meeting Type: Special Record Date: MAY 27, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Discuss Report of External Examiner For For Management BHARAT ELECTRONICS LTD Ticker: 500049 Security ID: INE263A01016 Meeting Date: SEP 19, 2006 Meeting Type: Annual Record Date: SEP 5, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 10.60 Per Share For For Management 3 Reappoint M.L. Shanmukh as Director For For Management 4 Reappoint V.V.R. Sastry as Director For For Management 5 Appoint B. Singh as Director For For Management 6 Appoint N. Balakrishnan as Director For For Management 7 Appoint A. Jhunjhunwala as Director For For Management 8 Appoint M.R. Rao as Director For For Management 9 Appoint K.G. Ramachandran as Director For For Management 10 Appoint V. Bakthavatsalam as Director For For Management 11 Appoint G. Mehta as Director For For Management 12 Appoint S. Sadagopan as Director For For Management 13 Appoint S.P. Parashar as Director For For Management 14 Appoint A. Perti as Director For For Management 15 Appoint A.K. Datt as Director For For Management 16 Appoint H.S. Bhadoria as Director For For Management 17 Amend Articles of Association Re: Powers For For Management Delegated to Mini Ratna Category-1 CPSE Companies BHARAT HEAVY ELECTRICALS LTD. Ticker: BHEL IN Security ID: INE257A01018 Meeting Date: SEP 15, 2006 Meeting Type: Annual Record Date: SEP 5, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 2 Per Share For For Management 3 Reappoint V. Nayyar as Director For For Management 4 Reappoint N. Chaturvedi as Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Appoint S.M. Dadlika as Director For For Management 7 Appoint A.K. Aggarwal as Director For For Management 8 Appoint M. Gupta as Director For For Management 9 Appoint S. Datta as Director For For Management 10 Appoint R.S. Sidhu as Director For For Management 11 Appoint Madhukar as Director For For Management 12 Appoint C.P. Singh as Director For For Management 13 Amend Articles of Association Re: For For Management Delegated Powers to the Board of Navratna Public Sector Enterprises BHARAT HEAVY ELECTRICALS LTD. Ticker: BHEL IN Security ID: INE257A01018 Meeting Date: APR 30, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Capital to For Against Management INR 20 Billion Divided into 2 Billion Equity Shares of INR 10 Each 2 Amend Article 4-A of the Articles of For Against Management Association to Reflect Increase in Authorized Capital 3 Amend Article 86A of the Articles of For For Management Association Re: Capitalization of Reserves 4 Authorize Capitalization of Reserves for For For Management Bonus Issue in the Proportion of One Bonus Share for Every One Existing Equity Share Held BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: Security ID: INE397D01016 Meeting Date: AUG 21, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Reappoint B. Currimjee as Director For For Management 3 Reappoint C.S. Koong as Director For For Management 4 Reappoint D. Cameron as Director For For Management 5 Approve Price Waterhouse as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint A. Lal as Director For For Management 7 Appoint G.J. Darby as Director For For Management 8 Appoint P. Donovan as Director For For Management 9 Appoint S.B. Imam as Director For For Management 10 Appoint A.B. Ram as Director For For Management 11 Appoint Y.C. Chang as Director For For Management BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: Security ID: INE397D01016 Meeting Date: OCT 31, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation Among For For Management Satcom Broadband Equipment Ltd., Bharti Broadband Ltd., and Bharti Airtel Ltd. BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: Security ID: INE397D01016 Meeting Date: NOV 20, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reappointment and Remuneration of For Did Not Management S.B. Mittal, Managing Director Vote 2 Approve Reappointment and Remuneration of For Did Not Management R.B. Mittal, Joint Managing Director Vote 3 Approve Reappointment and Remuneration of For Did Not Management A. Gupta, Joint Managing Director Vote BIO-TREAT TECHNOLOGY LTD Ticker: Security ID: BMG112401010 Meeting Date: OCT 30, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and Directors' For For Management and Auditors' Reports 2 Declare First and Final Dividend of SGD For For Management 0.0128 Per Share 3 Approve Directors' Fees of RMB 809,416 For For Management for the Financial Year Ended June 30, 2006 (2005: SGD 166,000) 4 Reelect Wong Kim Kwan Kings as Director For For Management 5 Reelect Yip Wai Leung Jerry as Director For For Management 6 Reelect Chan Kong as Director For For Management 7 Reappoint Moore Stephens as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Approve Issuance of Shares without For Against Management Preemptive Rights 9 Approve Issuance of Shares Pursuant to For For Management the Bio-Treat Technology Ltd. Scrip Dividend Scheme BOE TECHNOLOGY GROUP (FRMLY BOE, BEIJING ORIENT ELECTRONICS Ticker: Security ID: CN0009319038 Meeting Date: SEP 15, 2006 Meeting Type: Special Record Date: SEP 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Elect One Director For For Management BOE TECHNOLOGY GROUP (FRMLY BOE, BEIJING ORIENT ELECTRONICS Ticker: Security ID: CN0009319038 Meeting Date: NOV 16, 2006 Meeting Type: Special Record Date: NOV 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect One Director For For Management 2 Amend Articles of Association For For Management BRADESPAR SA Ticker: Security ID: BRBRAPACNPR2 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006, and Allocate Income for the Year 2 Elect Directors For Against Management 3 Elect Supervisory Board Members For Against Management 4 Approve Global Remuneration of Directors For For Management and Executive Officers BRASIL TELECOM PARTICIPACOES S.A. (FRM.TELE CENTRO SUL PARTICIPACOES) Ticker: Security ID: BRBRTPACNOR5 Meeting Date: APR 10, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect Supervisory Board Members and Their For Against Management Alternates, and Determine their Remuneration 4 Elect Directors and Their Alternates For Against Management 5 Elect the Chairman and the Vice-Chairman For Against Management of the Company 1 Approve Remuneration of Directors and For For Management Executive Officers BRASIL TELECOM PARTICIPACOES S.A. (FRM.TELE CENTRO SUL PARTICIPACOES) Ticker: Security ID: BRBRTPACNPR2 Meeting Date: APR 10, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect Supervisory Board Members and Their For Against Management Alternates, and Determine their Remuneration 4 Elect Directors and Their Alternates For Against Management 5 Elect the Chairman and the Vice-Chairman For Against Management of the Company 1 Approve Remuneration of Directors and For For Management Executive Officers BRASIL TELECOM PARTICIPACOES S.A. (FRM.TELE CENTRO SUL PARTICIPACOES) Ticker: Security ID: BRBRTPACNOR5 Meeting Date: APR 27, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Amend Articles For For Management BUMIPUTRA-COMMERCE HOLDINGS BHD (FORMERLY COMMERCE ASSET-HOL Ticker: Security ID: MYL1023OO000 Meeting Date: NOV 23, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Ex-Gratia Payment of MYR 1.59 For For Management Million to Mohd Desa Pachi, Former Chairman/Independent Non-Executive Director BUMIPUTRA-COMMERCE HOLDINGS BHD (FORMERLY COMMERCE ASSET-HOL Ticker: Security ID: MYL1023OO000 Meeting Date: APR 26, 2007 Meeting Type: Special Record Date: APR 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management BUMIPUTRA-COMMERCE HOLDINGS BHD (FORMERLY COMMERCE ASSET-HOL Ticker: Security ID: MYL1023OO000 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: APR 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve First and Final Dividend of MYR For For Management 0.15 Per Share Less Income Tax of 27 Percent for the Financial Year Ended Dec. 31, 2006 3 Elect Roslan A. Ghaffar as Director For For Management 4 Elect Md Nor Md Yusof as Director For For Management 5 Elect Haidar Mohamed Nor as Director For For Management 6 Elect Hamzah Bakar as Director For For Management 7 Elect Zainal Abidin Putih as Director For For Management 8 Elect Syed Muhamad Syed Abdul Kadir as For For Management Director 9 Elect Robert Cheim Dau Meng as Director For For Management 10 Elect Cezar Peralta Consing as Director For For Management 11 Approve Remuneration of Directors in the For For Management Amount of MYR 90,000 Per Director Per Annum for the Financial Year Ended Dec. 31, 2006 12 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 13 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 14 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital BUMRUNGRAD HOSPITAL PUBLIC CO LTD Ticker: Security ID: TH0168A10Z19 Meeting Date: MAR 12, 2007 Meeting Type: Special Record Date: FEB 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous EGM For For Management 2 Approve Waiver of Future Subscription For For Management Rights to Acquire 3.71 Million New Shares of Bumrungrad International Co. Ltd. and Allow Asia Financial Holdings Ltd. to Subscribe to Such Shares 3 Other Business For For Management BUMRUNGRAD HOSPITAL PUBLIC CO LTD Ticker: Security ID: TH0168A10Z19 Meeting Date: APR 25, 2007 Meeting Type: Annual Record Date: APR 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous EGM For For Management 2 Acknowledge Directors' Report None None Management 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Non-Allocation of Income as Legal For For Management Reserve and Payment of Final Dividend of THB 0.45 Per Share, and Acknowledge Payment of Interim Dividend of THB 0.3 Per Share on Sept. 15, 2006 5.1 Reelect Chai Sophonpanich as Director For For Management 5.2 Reelect Chanvit Tanphiphat as Director For For Management 5.3 Reelect Chatri Sophonpanich as Director For For Management 5.4 Reelect Swanya Dej-Udom as Director For For Management 5.5 Reelect Kultida Sivayathon as Director For For Management 6 Elect Sinn Anuras as New Director For For Management 7 Approve Remuneration of Directors For For Management 8 Approve Ernst & Young Office Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Amend Clause 4 of the Memorandum of For For Management Association to Conform with the Conversion of Preferred Shares of the Company 10 Other Business For For Management BUSAN BANK (FORMERLY PUSAN BANK) Ticker: Security ID: KR7005280003 Meeting Date: MAR 20, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 420 Per Share 2 Elect Director For For Management 3 Elect Three Members of Audit Committee For For Management 4 Approve Stock Option Grants For For Management 5 Approve Previously Granted Stock Options For For Management by Board BYD COMPANY LTD Ticker: Security ID: CN0006617467 Meeting Date: JAN 30, 2007 Meeting Type: Special Record Date: JAN 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Deed of Gift For Against Management 2 Approve Ernst & Young as Auditors to Fill For For Management the Casual Vacancy Following the Resignation of PricewaterhouseCoopers BYD COMPANY LTD Ticker: Security ID: CN0006617467 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: MAY 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Board of For For Management Directors 2 Accept Working Report of the Supervisory For For Management Committee 3 Accept Financial Statements For For Management 4 Approve Final Dividend Distribution Plan For For Management 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Other Business (Voting) For For Management 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BYD COMPANY LTD Ticker: Security ID: CN0006617467 Meeting Date: JUN 14, 2007 Meeting Type: Special Record Date: MAY 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Spin-Off of BYD For For Management Electronic Co. Ltd. (BE) Involving the Offer of Shares in BE to Certain Professional, Institutional and Other Investors for Sale or Subscription 2 Approve Preferential Offer to the For For Management Shareholders of the Company Other than Overseas Shareholders Domestic Shareholders and Excluded Directors BYD COMPANY LTD Ticker: Security ID: CN0006617467 Meeting Date: JUN 14, 2007 Meeting Type: Special Record Date: MAY 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Spin-Off of BYD For For Management Electronic Co. Ltd. (BE) Involving the Offer of Shares in BE to Certain Professional, Institutional and Other Investors for Sale or Subscription C.A.T. OIL AG Ticker: Security ID: AT0000A00Y78 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify Auditors For For Management 6 Change Location of Registered For For Management Office/Headquarters to Vienna 7 Approve Remuneration of Supervisory Board For For Management Members 8 Elect Supervisory Board Members For For Management CARSO INFRAESTRUCTURA Y CONSTRUCCIONES SA DE CV Ticker: Security ID: MX01CI050005 Meeting Date: JUL 7, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Set Reserve Fund in the Amount of MXN 700 For For Management Million for Share Repurchase Program 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CARSO INFRAESTRUCTURA Y CONSTRUCCIONES SA DE CV Ticker: Security ID: MX01CI050005 Meeting Date: DEC 7, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws in Order to Comply with New For For Management Mexican Securities Law 2 Adopt Resolutions Related to the Previous For For Management Item 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions CARSO INFRAESTRUCTURA Y CONSTRUCCIONES SA DE CV Ticker: Security ID: MX01CI050005 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements for Fiscal Year 2006; Report on Share Repurchase Program; Present Reports Audit, Corporate Practices and Finance Committees; Present Report on Adherence to Fiscal Obligations; Discharge Directors 2 Approve Allocation of Income and For For Management Dividends 3 Set Aggregate Nominal Amount of Share For Against Management Repurchase Reserve 4 Approve Discharge of Management Board For For Management 5 Elect Directors and Chairs to Audit and For Against Management Corporate Practices Committees; Fix Their Remuneration 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CASHBUILD LTD. Ticker: Security ID: ZAE000028320 Meeting Date: NOV 20, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Reelect Directors by Single Resolution For For Management 3.1 Reelect P.K. Goldrick For For Management 3.2 Reelect F.M. Rossouw For For Management 3.3 Reelect M.V. Simamane For For Management 4 Authorize Board to Fix Remuneration of For For Management the Auditors 5 Ratify PricewaterhouseCoopers Inc. as For For Management Auditors 6 Place Authorized But Unissued Shares For For Management under Control of Directors 7 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital CATHAY FINANCIAL HOLDING CO., LTD. Ticker: Security ID: TW0002882008 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Election Rules of Directors and For For Management Supervisors 6 Elect Directors For Abstain Management 7 Approve Release of Restrictions of For Against Management Competitive Activities of Directors CEMENTOS ARGOS S.A. (FORMERLY CEMENTOS CARIBE) Ticker: Security ID: COH04AO00018 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting/Verify Quorum None None Management 2 Approve Meeting Agenda/Notice For For Management 3 Designate Shareholder Representatives of For For Management Minutes of Meeting 4 Approve Director's and President's For For Management Reports 5 Receive Financial Statements Ended Dec. For For Management 31, 2006 6 Approve Auditor's Report For For Management 7 Accept Financial Statements and Statutory For For Management Reports Ended Dec. 31, 2006 8 Approve Allocation of Income For For Management 9 Amend Articles of Company's Bylaws For For Management 10 Elect Directors and Fix Their For For Management Remuneration 11 Approve Auditors and Fix Their For For Management Remuneration 12 Other Business (Voting) For For Management CEMEX S.A. Ticker: CX Security ID: 151290889 Meeting Date: AUG 31, 2006 Meeting Type: Special Record Date: AUG 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 PRESENTATION, DISCUSSION AND APPROVAL OF For For Management THE PROJECT THAT MODIFIES THE ISSUANCE DEED OF THE ORDINARY PARTICIPATION CERTIFICATES DENOMINATED CEMEX.CPO , AS WELL AS THE TRUST AGREEMENT NUMBER 111033-9 EXECUTED BY BANCO NACIONAL DE MEXICO, S.A. AS CEMEX CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: DEC 7, 2006 Meeting Type: Annual Record Date: NOV 8, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 CONSIDERATION AND, IF APPLICABLE, For For Management AUTHORIZATION OF A TRANSACTION, AFTER HEARING A REPORT BY THE CHIEF EXECUTIVE OFFICER AND THE OPINION OF THE BOARD OF DIRECTORS. CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: MAR 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for 2006 Fiscal Year 2 Approve Allocation of Income; Set For For Management Aggregate Nominal Amount of Share Repurchase 3 Authorize Increase in Variable Portion of For For Management Capital via Capitalization of Accumulated Profits Account 4 Elect Board Members; Elect Members and For Against Management Chairman of Both Audit and Corporate Practices Committee 5 Approve Remuneration of Directors and For For Management Members of the Board Committees 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: Security ID: BRCMIGACNPR3 Meeting Date: APR 26, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of the Company's BRL For For Management 1.7 Billion Net Income for 2006 3 Determine the Form and Date for the For For Management Payment of BRL 1.38 Billion in Dividends and Interest Over Capital 4 Elect Supervisory Board Members and For Against Management Determine their Remuneration 5 Approve Remuneration of Directors and For For Management Executive Officers 6 Authorize Capitalization of BRL 811 For For Management Million from in Reserves for Bonus Issue of Shares 7 Amend Articles to Reflect Changes in For For Management Capital 8 Approve Reduction in Share Capital though For For Management the Cancellation of 538 Shares 9 Amend Articles to Reflect Changes in For For Management Capital 10 Authorize Board to Take the Necessary For For Management Steps to Undertake the Bonus Issue of Shares 11 Approve a 500 to 1 Reverse Stock Split For For Management 12 Amend Articles to Reflect Changes in For For Management Capital 13 Authorize Board to Take the Necessary For For Management Steps to Undertake the Reverse Stock Split 14 Amend Article 9 of the Bylaws to Specify For For Management that Meeting Notices Be Published 30 Days Prior to the Meeting 15 Amend Articles 11 and 12 of the Bylaws to For For Management Improve the Text 16 Amend Article 17 to Define Duties of the For For Management Board of Directors 17 Approve Reorganization of the Company's For For Management Executive Offices 18 Amend Article 18 to Reflect the Changes For For Management Proposed in the Previous Item 19 Amend Article 18 Re: Director Leave For For Management Policy 20 Amend Article 19 of the Bylaws to Improve For For Management the Text 21 Amend Article 21 Re: Various Matters For For Management 22 Amend Article 22 Re: Duties of Executive For For Management Officers 23 Amend Article 25 Re: Duties of the For For Management Supervisory Board 24 Amend Article 28 to Create Fiscal For For Management Improvements 25 Amend Article 30 Re: Board of Directors For For Management 26 Include Articles 32 and 33 in the Bylaws, For For Management Specifying that Employees Participate in the Profits of the Company, and that Shareholders Set Bonus Limits for the Company's Administrators 27 Re-numerate the Existing Articles 32 and For For Management 33 to 34 and 35 and Amend them CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: Security ID: BRCMIGACNPR3 Meeting Date: JUN 22, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For Against Management CESP, COMPANHIA ENERGETICA DE SAO PAULO S.A. Ticker: Security ID: BRCESPACNPB4 Meeting Date: JAN 8, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Board of Directors For Did Not Management Vote 2 Elect Pricipal and Alternates Members to For Did Not Management Supervisory Board Vote 3 Approve Remuneration of Directors and For Did Not Management Supervisory Board Members Vote CESP, COMPANHIA ENERGETICA DE SAO PAULO S.A. Ticker: Security ID: BRCESPACNPB4 Meeting Date: APR 25, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve the Withholding of Dividend For For Management Payments Given the Losses for the Year 3 Approve that the Losses for the Year be For For Management Reflected in the Accumulated Losses Account 4 Ratify Directors Whose Appointment had For For Management not Previously Been Approved by Shareholders 5 Elect Directors For Against Management 6 Elect Supervisory Board Members For Against Management 1 Amend Article 4 to Reflect Increases in For For Management Share Capital that Occured During 2006 CHEIL COMMUNICATIONS INC. Ticker: Security ID: KR7030000004 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 7000 Per Share 2 Elect Two Executive Directors and One For For Management Independent Non-Executive Director 3 Appoint Auditor For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 5 Approve Limit on Remuneration of Auditors For For Management CHINA AGRI-INDUSTRIES HOLDINGS LTD Ticker: Security ID: HK0606037437 Meeting Date: MAY 22, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2a Reelect Ning Gaoning as Director For For Management 2b Reelect Yu Xubo as Director For For Management 2c Reelect Lu Jun as Director For For Management 2d Reelect Yue Guojun as Director For For Management 2e Reelect Chi Jingtao as Director For For Management 2f Reelect Ma Wangjun as Director For For Management 2g Reelect Lam Wai Hon, Ambrose as Director For For Management 2h Reelect Shi Yuanchun as Director For For Management 2i Reelect Victor Yang as Director For For Management 2j Authorize Board to Fix the Remuneration For For Management of Directors 3 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares CHINA COAL ENERGY CO LTD Ticker: Security ID: CN000A0LFFX8 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: MAY 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Approve Emoluments Distribution Policy For For Management for Directors and Supervisors 4 Accept Financial Statements and Statutory For For Management Reports 5 Reappoint YueHua CPAs and For For Management PricewaterhouseCoopers as Domestic and International Auditors and Authorize Board to Fix Their Remuneration 6 Approve 2006 Profit Distribution Plan For For Management 7 Approve Capital Expenditure Budget for For For Management 2007 8 Approve the Rules of Procedure for the For For Management Shareholders' General Meeting 9 Approve the Rules of Procedure for the For For Management Board of Directors 10 Approve the Rules of Procedure for the For For Management Supervisory Committee 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA CONSTRUCTION BANK CORPORATION Ticker: Security ID: CN000A0HF1W3 Meeting Date: OCT 20, 2006 Meeting Type: Special Record Date: SEP 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Entire Issued For For Management Capital of Bank of America (Asia) Ltd. from Bank of America Corp. 2 Elect Zhang Jianguo as an Executive For For Management Director CHINA CONSTRUCTION BANK CORPORATION Ticker: Security ID: CN000A0HF1W3 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: MAY 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Board of Supervisors For For Management 3a Reelect Guo Shuqing as Executive Director For For Management 3b Reelect Zhang Jianguo as Executive For For Management Director 3c Reelect Zhao Lin as Executive Director For For Management 3d Reelect Luo Zhefu as Executive Director For For Management 3e Reelect Wang Shumin as Non-Executive For For Management Director 3f Reelect Wang Yonggang as Non-Executive For For Management Director 3g Reelect Liu Xianghui as Non-Executive For For Management Director 3h Reelect Zhang Xiangdong as Non-Executive For For Management Director 3i Reelect Gregory L. Curl as Non-Executive For For Management Director 3j Reelect Song Fengming as Independent For For Management Non-Executive Director 3k Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 3l Reelect Elaine La Roche as Independent For For Management Non-Executive Director 3m Reelect Peter Levene as Independent For For Management Non-Executive Director 3n Elect Wang Yong as Non-Executive Director For For Management 3o Elect Li Xiaoling as Non-Executive For For Management Director 4a Reelect Xie Duyang as Supervisor For For Management 4b Reelect Liu Jin as Supervisor For For Management 4c Reelect Jin Panshi as Supervisor For For Management 4d Reelect Guo Feng as External Supervisor For For Management 4e Elect Dai Deming as External Supervisor For For Management 5 Approve Final Emoluments Distribution For For Management Plan for Directors and Supervisors 6 Accept Financial Statements and Statutory For For Management Reports 7 Approve Profit Distribution Plan and For For Management Dividend 8 Authorize Board to Deal with Matters For For Management Related to the Declaration of Interim Dividend of 2007, the Interim Dividend of 2007 Should be 45 Percent of the After-Tax Net Profit of the Bank in the First Half of 2007 9 Accept Final Accounts For For Management 10 Approve Capital Expenditure Budget for For For Management 2007 11 Approve Cooperation Agreement Between the For For Management Company and Bank of America Corporation and Establishment of a Joint Venture 12 Authorize Directors to Deal with Matters For For Management Related to Liability Insurance of Directors, Supervisors and Senior Management in Accordance with Market Practice 13 Reappoint KPMG Huazhen and KPMG as For For Management Domestic and International Auditors Respectively and Authorize Board to Fix Their Remuneration 14 Authorize Issuance of Subordinated Bonds For For Management CHINA HUIYUAN JUICE GROUP LTD Ticker: Security ID: KYG211231074 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2a Elect Zhu Xinli as Director For For Management 2b Elect Jiang Xu as Director For For Management 2c Elect Lu Changqing as Director For For Management 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of up to 10 Percent For For Management of the Issued Share Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares CHINA LIFE INSURANCE CO LTD Ticker: Security ID: CN0003580601 Meeting Date: OCT 16, 2006 Meeting Type: Special Record Date: SEP 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Issuance of A Shares For For Management 1b Approve Issuance of Not More Than 1.5 For For Management Billion A Shares 1c Approve Nominal Value of Each A Share at For For Management RMB 1.0 Each 1d Approve Target Subscribers of A Shares For For Management 1e Approve Issue Price of A Shares For For Management 1f Approve Shanghai Stock Exchange as Place For For Management of Listing of A Shares 1g Approve Use of Proceeds from the A Share For For Management Issue 1h Approve Entitlement to Accumulated For For Management Retained Earnings of the Company of Existing and New Shareholders Whose Names Appear on the Register of Members of the Company after Completion of A Share Issue 1i Approve Effectivity of A Share Issue for For For Management a Period of 12 Months from the Date of Approval 1j Authorize Board to Determine and Deal For For Management with, at Their Discretion and Full Authority, Matters in Relation to the A Share Issue 1k Authorize Board to Determine Matters in For For Management Relation to Strategic Investors 1l Authorize Board to Execute All Documents For For Management and Do All Acts Necessary to Give Effect to A Share Issue 2 Amend Articles Re: A Share Issuance For For Management 3 Adopt Procedural Rules of the For For Management Shareholders' General Meetings 4 Adopt Procedural Rules of the Board For For Management Meetings 5 Adopt Procedural Rules of the Supervisory For For Management Committee Meetings 6 Approve Establishment of the China Life For For Management Charity Fund CHINA LIFE INSURANCE CO LTD Ticker: LFC Security ID: 16939P106 Meeting Date: OCT 16, 2006 Meeting Type: Special Record Date: SEP 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: CLASS OF SHARES: A SHARES. 2 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: TOTAL NUMBER OF A SHARES TO BE ISSUED: NOT MORE THAN 1,500,000, 3 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: NOMINAL VALUE: RMB1.00 EACH. 4 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: TARGET SUBSCRIBERS: (I) STRATEGIC INVESTORS; (II) SECURITIES INVESTMENT AND (III) OTHER INSTITUTIONAL INVESTORS. 5 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: ISSUE PRICE: ISSUE PRICE OF THE A SHARE ISSUE WILL BE DETERMINED ON THE BASIS OF MARKET CONDITIONS. 6 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: PLACE OF LISTING: SHANGHAI STOCK EXCHANGE. 7 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: USE OF PROCEEDS: FUNDS RAISED FROM THE A SHARE ISSUE WILL BE USED TO REPLENISH THE CAPITAL OF THE COMPANY. 8 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: THE EXISTING AND NEW SHAREHOLDERS WHOSE NAMES APPEAR ON THE REGISTER OF MEMBERS OF THE COMPANY AFTER COMPLETION OF THE A SHARE ISSUE SHALL BE 9 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: VALIDITY PERIOD OF THIS RESOLUTION: THIS SPECIAL RESOLUTION SHALL BE EFFECTIVE FOR A PERIOD OF 12 MONTHS FROM THE DATE OF THE APPROVAL BY THE 10 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: THE BOARD SHALL BE AND ARE AUTHORIZED TO DETERMINE AND DEAL WITH, AT THEIR DISCRETION AND WITH FULL AUTHORITY, MATTERS IN RELATION TO THE A S 11 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: THE BOARD SHALL BE AND ARE AUTHORIZED TO DETERMINE MATTERS IN RELATION TO STRATEGIC INVESTORS (INCLUDING BUT NOT LIMITED TO THE TARGET STRATE 12 TO APPROVE THE ALLOTMENT AND ISSUE OF A For For Management SHARES BY THE COMPANY IN THE PRC FOR THE FOLLOWING TERMS AND CONDITIONS: THE BOARD SHALL BE AND ARE AUTHORIZED TO, AT THEIR DISCRETION AND WITH FULL AUTHORITY SIGN OR EXECUTE ALL NECESSARY DOCUMENTS, EFFECT AND CAR 13 TO APPROVE (A) THE AMENDMENTS TO THE For For Management ARTICLES OF ASSOCIATION, AND TO AUTHORISE (B) THE BOARD (AND ITS DELEGATES) TO MAKE FURTHER AMENDMENTS WHICH IN THEIR OPINION MAY BE NECESSARY, DESIRABLE AND EXPEDIENT IN ACCORDANCE WITH THE REQUIREMENTS OF THE APPLIC 14 SUBJECT TO THE PASSING OF THE ABOVE For For Management SPECIAL RESOLUTION 1 AND CONDITIONAL UPON THE COMPLETION OF THE A SHARE ISSUE, TO APPROVE THE ADOPTION OF THE PROCEDURAL RULES OF THE SHAREHOLDERS GENERAL MEETINGS AS SET OUT IN APPENDIX 2 TO THE CIRCULAR. 15 SUBJECT TO THE PASSING OF THE ABOVE For For Management SPECIAL RESOLUTION 1 AND CONDITIONAL UPON THE COMPLETION OF THE A SHARE ISSUE, TO APPROVE THE ADOPTION OF THE PROCEDURAL RULES OF THE BOARD MEETINGS AS SET OUT IN APPENDIX 3 TO THE CIRCULAR. 16 SUBJECT TO THE PASSING OF THE ABOVE For For Management SPECIAL RESOLUTION 1 AND CONDITIONAL UPON THE COMPLETION OF THE A SHARE ISSUE, TO APPROVE THE ADOPTION OF THE PROCEDURAL RULES OF THE SUPERVISORY COMMITTEE MEETINGS AS SET OUT IN APPENDIX 4 TO THE CIRCULAR. 17 TO APPROVE THE ESTABLISHMENT OF THE CHINA For For Management LIFE CHARITY FUND (PROVISIONAL NAME). CHINA LIFE INSURANCE CO LTD Ticker: Security ID: CN0003580601 Meeting Date: DEC 29, 2006 Meeting Type: Special Record Date: NOV 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Employee Share Incentive Plan For For Management 2 Elect Ngai Wai Fung as Independent For For Management Non-Executive Director CHINA LIFE INSURANCE CO LTD Ticker: LFC Security ID: 16939P106 Meeting Date: DEC 29, 2006 Meeting Type: Special Record Date: NOV 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO REVIEW AND APPROVE THE ADOPTION OF THE For For Management EMPLOYEE SHARE INCENTIVE PLAN (DRAFT) AND TO AUTHORIZE THE BOARD TO MAKE APPROPRIATE AND NECESSARY AMENDMENTS TO THE EMPLOYEE SHARE INCENTIVE PLAN IN ACCORDANCE WITH THE RELEVANT LAWS AND REGULATIONS, ALL AS MORE 2 TO ELECT MR. NGAI WAI FUNG AS AN For For Management INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY. CHINA LIFE INSURANCE CO LTD Ticker: LFC Security ID: 16939P106 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO REVIEW AND APPROVE THE REPORT OF THE For For Management BOARD OF DIRECTORS OF THE COMPANY FOR THE YEAR 2006. 2 TO REVIEW AND APPROVE THE REPORT OF THE For For Management SUPERVISORY COMMITTEE OF THE COMPANY FOR THE YEAR 2006. 3 TO REVIEW AND APPROVE THE AUDITED For For Management FINANCIAL STATEMENTS OF THE COMPANY AND THE AUDITORS REPORT. 4 TO REVIEW AND APPROVE THE PROFIT For For Management DISTRIBUTION AND CASH DIVIDEND DISTRIBUTION PLAN OF THE COMPANY FOR THE YEAR 2006. 5 TO REVIEW AND APPROVE THE REMUNERATION OF For For Management THE DIRECTORS AND SUPERVISORS OF THE COMPANY. 6 TO APPROVE THE PURCHASE OF LIABILITY For For Management INSURANCE FOR THE COMPANY S DIRECTORS AND MANAGEMENT. 7 Ratify Auditors For For Management 8 TO GIVE A GENERAL MANDATE TO THE BOARD OF For Against Management DIRECTORS OF THE COMPANY TO ISSUE NEW DOMESTIC SHARES AND NEW H SHARES OF NOT MORE THAN 20% OF EACH CLASS OF THE DOMESTIC SHARES AND H SHARES OF THE COMPANY IN ISSUE AS AT THE DATE OF PASSING THIS RESOLUTION. CHINA MENGNIU DAIRY CO LTD Ticker: Security ID: KYG210961051 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: JUN 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Jiao Shuge as Director and For For Management Authorize Board to Fix His Remuneration 3b Reelect Lu Jun as Director and Authorize For For Management Board to Fix Her Remuneration 3c Reelect Wang Huibao as Director and For For Management Authorize Board to Fix His Remuneration 4 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA NETCOM GROUP CORP HONGKONG LTD Ticker: Security ID: HK0906028292 Meeting Date: FEB 14, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revision of Directors' Fees For For Management Commencing from Financial Year 2007 CHINA NETCOM GROUP CORP HONGKONG LTD Ticker: Security ID: HK0906028292 Meeting Date: FEB 14, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Asset Transfer Agreement Between For For Management China Netcom (Group) Co. Ltd. and China Network Communications Group Corp. in Relation to the Disposal CHINA NETCOM GROUP CORP HONGKONG LTD Ticker: Security ID: HK0906028292 Meeting Date: MAY 22, 2007 Meeting Type: Annual Record Date: MAY 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Zuo Xunsheng as Director For For Management 3b Reelect Li Fushen as Director For For Management 3c Reelect Yan Yixun as Director For For Management 3d Reelect Mauricio Sartorius as Director For For Management 3e Reelect Qian Yingyi as Director For For Management 3f Reelect Hou Ziqiang as Director For For Management 3g Reelect Timpson Chung Shui Ming as For For Management Director 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA OILFIELD SERVICES LTD Ticker: Security ID: CN0007789299 Meeting Date: NOV 22, 2006 Meeting Type: Special Record Date: OCT 23, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Appreciation Rights Scheme For For Management 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2 Amend Articles of Association For For Management CHINA OILFIELD SERVICES LTD Ticker: Security ID: CN0007789299 Meeting Date: JAN 31, 2007 Meeting Type: Special Record Date: JAN 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Bonds Not Exceeding For For Management the Aggregate Amount of RMB 2.0 Billion CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: Security ID: HK0688002218 Meeting Date: JUL 12, 2006 Meeting Type: Special Record Date: JUN 30, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Warrants at the For For Management Initial Subscription Price of HK$4.5 Per Share by Way of a Bonus Issue to Shareholders in the Proportion of One Warrant for Every Eight Shares Held CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: Security ID: HK0688002218 Meeting Date: JUL 12, 2006 Meeting Type: Special Record Date: JUN 30, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve CSCEC Group Engagement Agreement For For Management and Annual Caps CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: Security ID: HK0688002218 Meeting Date: JUN 5, 2007 Meeting Type: Annual Record Date: MAY 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Reelect Kong Qingping as Director For For Management 2b Reelect Xiao Xiao as Director For For Management 2c Reelect Wang Man Kwan, Paul as Director For For Management 2d Reelect Chen Bin as Director For For Management 2e Reelect Zhu Yijian as Director For For Management 2f Reelect Luo Liang as Director For For Management 3 Authorize Board to Fix the Remuneration For For Management of Directors 4 Approve Final Dividend of HK$0.06 Per For For Management Share 5 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA RESOURCES ENTERPRISES, LTD. Ticker: Security ID: HK0291001490 Meeting Date: NOV 27, 2006 Meeting Type: Special Record Date: NOV 23, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by Preparis Ltd. of the For For Management Entire Equity Interest in China Resources Petrochems Hldgs Ltd. to China Resources Petrochem Gas Group Ltd. at a Consideration of HK$2.8 Billion CHINA RESOURCES ENTERPRISES, LTD. Ticker: Security ID: HK0291001490 Meeting Date: MAY 31, 2007 Meeting Type: Annual Record Date: MAY 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Qun as Director For For Management 3b Reelect Lau Pak Shing as Director For For Management 3c Reelect Qiao Shibo as Director For For Management 3d Reelect Yan Biao as Director For For Management 3e Reelect Jiang Wei as Director For For Management 3f Reelect Chan Po Fun, Peter as Director For For Management 3g Reelect Bernard Charnwut Chan as Director For For Management 3h Reelect Siu Kwing Chue, Gordon as For For Management Director 3i Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Up to10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA RESOURCES ENTERPRISES, LTD. Ticker: Security ID: HK0291001490 Meeting Date: MAY 31, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of the Entire Issued Share For For Management Capital of China Resources Petrochems Investments Ltd. to China Petrochem & Chemical Corporation at a Consideration of HK$4.0 Billion CHINA SHENHUA ENERGY CO LTD Ticker: Security ID: CN000A0ERK49 Meeting Date: MAY 15, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Board of Supervisors For For Management 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Reappoint KPMG Hauzhen and KPMG as the For For Management PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Renewal of Certain Connected For For Management Transactions for 2008 to 2010 and Relevant Annual Caps 8 Approve Adjustments to the Annual Caps For For Management for Certain Connected Transactions in 2007 9 Elect Yun Gongmin as Non-Executive For For Management Director 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA STEEL CORPORATION Ticker: Security ID: TW0002002003 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For For Management Supervisors 7.1 Elect Yao-Chung Chiang, a Representative For For Management of the Ministry of Economic Affairs, R.O.C., as Director with Shareholder No. Y00001 7.2 Elect Fadah Hsieh, a Representative of For For Management the Ministry of Economic Affairs, R.O.C., as Director with Shareholder No. Y00001 7.3 Elect Jung-Chiou Hwang, a Representative For For Management of the Ministry of Economic Affairs, R.O.C., as Director with Shareholder No. Y00001 7.4 Elect Yuan-Cheng Chen, a Representative For For Management of Chiun Yu Investment Corporation., as Director with Shareholder No. V01357 7.5 Elect Lo-Min Chung, a Representative of For For Management Ever Wealthy International Corporation, as Director with Shareholder No. V02376 7.6 Elect Cheng-I Weng, a Representative of For For Management Gau Ruei Investment Corporation as Director with Shareholder No. V01360 7.7 Elect Shun-Tsai Wu, a Representative of For For Management China Steel Labor Union, as Director with Shareholder No. X00012 7.8 Elect Ho-Chong Chen, a Representative of For For Management Shin Mao Investment Corporation, as Director with Shareholder No. V01369 7.9 Elect San-Shiung Hong as Independent For For Management Director with ID No. A101349114 7.10 Elect Ken H.C. Chiu as Independent For For Management Director with ID No. E100588951 7.11 Elect Wei-Sheng Hwang as Independent For For Management Director with ID No. T102103672 7.12 Elect Iuan-Yuan Lu, a Representative of For For Management Hung Chuan Investment Corporation, as Supervisor with Shareholder No. V02250 7.13 Elect Jing-Yi Wang, a Representative of For For Management Chi Yi Investment Corporation, as Supervisor with Shareholder No. V02555 7.14 Elect Tian-Lin Lu, a Representative of For For Management Bureau of Labor Insurance, as Supervisor with Shareholder No. V01384 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business For For Management CHINA YURUN FOOD GROUP LTD Ticker: Security ID: BMG211591018 Meeting Date: DEC 11, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equity Interest Transfer For Against Management Agreements for the Acquisitions of Guangyuan Furun, Handan Furun, Kaifeng Furun, Kaiyan Furun, Sichuan Furun, and Suzhou Furun CHINA YURUN FOOD GROUP LTD Ticker: Security ID: BMG211591018 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: MAY 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of HK$0.042 Per For For Management Share 3a Reelect Zhu Yiliang as Executive Director For For Management 3b Reelect Zhang Yuanfei as Executive For For Management Director 3c Reelect Feng Kuandei as Executive For For Management Director 3d Reelect Jiao Shuge (alias Jiao Zhen) as For For Management Non-Executive Director 3e Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINATRUST FINANCIAL HOLDING CO. LTD. Ticker: Security ID: TW0002891009 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve Compensation of the Accumulated For For Management Losses of the Company 3 Amend Procedures Regarding the For For Management Acquisition or Disposal of Assets 4 Amend Election Rules of Directors and For For Management Supervisors 5 Amend Articles of Association For For Management 6 Other Business None None Management CHONGQING CHANGAN AUTOMOBILE CO. LTD. Ticker: Security ID: CN0009102939 Meeting Date: JAN 26, 2007 Meeting Type: Special Record Date: JAN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Auditors For For Management 2 Authorize Two Companies to Enter into the For For Management Company's Financial Service Network Agreement on Auto Sales CHONGQING CHANGAN AUTOMOBILE CO. LTD. Ticker: Security ID: CN0009102939 Meeting Date: MAY 15, 2007 Meeting Type: Annual Record Date: MAY 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Supervisors' Report For For Management 3 Accept 2006 Annual Report and Its For For Management Abstract 4 Accept 2006 Financial Statements For For Management 5 Approve Allocation of Income and Payment For For Management of Dividend 6 Approve 2007 Related Party Transactions For For Management CIC ENERGY CORP Ticker: ELC Security ID: VGG2136R1064 Meeting Date: MAY 28, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Sandra S. Cowan, Mandla Sizwe Y. For For Management Gantsho, Reuel J. Khoza, Gregory S. Kinross, Deenadayalen (Len) Konar, Blackie Marole, Edward Adrian Meyer and Warren E. Newfield as Directors 2 Ratify KPMG Inc., Chartered Accountants For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For Against Management 4 Approve Internal Reorganization For For Management CLEAR MEDIA LIMITED Ticker: Security ID: BMG219901094 Meeting Date: APR 12, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Agreement and Annual For For Management Caps 2 Approve Assumption of the Obligations and For For Management Rights of Guangdong White Horse Advertising Co. Ltd. Under the Framework Agreement CLEAR MEDIA LIMITED Ticker: Security ID: BMG219901094 Meeting Date: MAY 23, 2007 Meeting Type: Annual Record Date: MAY 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Reelect Jonathan Bevan as Director For For Management 2b Reelect Mark Mays as Director For For Management 2c Reelect Teo Hong Kiong as Director For For Management 2d Reelect Wang Shou Zhi as Director For For Management 2e Authorize Board to Fix the Remuneration For For Management of Directors 3 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares 7 Amend Bylaws Re: Retirement by Rotation For Against Management of Directors CNOOC LTD Ticker: Security ID: HK0883013259 Meeting Date: MAY 25, 2007 Meeting Type: Annual Record Date: MAY 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Luo Han as Non-Executive Director For For Management 3b Reelect Wu Guangqi as Executive Director For For Management 3c Reelect Chiu Sung Hong as Independent For For Management Non-Executive Director 3d Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 3e Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 1 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 3 Authorize Reissuance of Repurchased For Against Management Shares COCA COLA ICECEK SANAYI A.S. Ticker: Security ID: TRECOLA00011 Meeting Date: DEC 18, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Special Financial Statements as of For For Management 30 June 2006 Prepared for Merger Agreement 4 Approve Merger Agreement With Efes Sinai For For Management Yatirim Holdings A.S. 5 Increase Authorized Capital to YTL 254.37 For For Management Million From YTL 249.59 Million 6 Approve Auditors for Year-End and Special For For Management Audit 7 Wishes None None Management COCA COLA ICECEK SANAYI A.S. Ticker: Security ID: TRECOLA00011 Meeting Date: MAY 8, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For Did Not Management Vote 2 Authorize Presiding Council to Sign For Did Not Management Minutes of Meeting Vote 3 Accept Directors, Auditors and For Did Not Management Independent Auditors Reports of Fisal Vote Year 2006 4 Accept the Consolidated Income Statement For Did Not Management ans Balance Sheet of Fiscal Year 2006 Vote 5 Approve Discharge of Board of Directors For Did Not Management and Chairman Vote 6 Approve Discharge of Board of Directors For Did Not Management Vote 7 Approve Allocation of Income For Did Not Management Vote 8 Receive Information on Profit None Did Not Management Distribution Policy Vote 9 Approve Capital Difference Correction As For Did Not Management a Result of the Merger With Efes Sinai Vote Yatirim Holding and 10 Receive Information on Donations Made in None Did Not Management 2006 Vote 11 Approve Remuneration of Director John For Did Not Management Paul SEchi and Gerard A. Reidy for the Vote Period between April 01, 2007 and March 31, 2008. 12 Grant Permission for Board Members to For Did Not Management Engage in Commercial Transactions with Vote Company and Be Involved with Companies with Similar Corporate Purpose 13 Close Meeting None Did Not Management Vote COMMERCIAL INTERNATIONAL BANK OF EGYPT Ticker: Security ID: EGS60121C018 Meeting Date: MAR 12, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Present Board of Directors' Report for For For Management Fiscal Year Ended 12-31-06 2 Present Auditors' Report for Fiscal Year For For Management Ended 12-31-06 3 Approve Financial Statements and For For Management Statutory Reports for Fiscal Year Ended 12-31-06 4 Approve Allocation of Income For For Management 5 Approve Discharge of Directors for Fiscal For For Management Year Ended 12-31-06; Set Their Remuneration 6 Elect Auditors For For Management 7 Authorize The Board of Directors to Make For Against Management Donations in 2007 8 Appriove Remuneration of Board Committees For For Management 9 Report on Changes on the Board of For For Management Directors Structure 10 Approve Delisting of Bank's Shares from For For Management Abu Dhabi Stock Echange COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: ABV.C Security ID: 20441W104 Meeting Date: NOV 14, 2006 Meeting Type: Special Record Date: NOV 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO AMEND SECTION 25, LETTER (B) OF THE For For Management COMPANY S BYLAWS, TO INCLUDE THE NEED OF THE BOARD OF DIRECTORS APPROVAL OF THE OPERATIONAL BUDGET. THE LANGUAGE OF THE SECTION WOULD BE CHANGED TO: APPROVE THE ANNUAL INVESTMENT AND OPERATIONAL BUDGETS OF THE COM 2 TO AMEND SECTION 25, LETTER (Q) OF THE For For Management COMPANY S BYLAWS, TO INCLUDE THE NEED OF THE BOARD OF DIRECTORS APPROVAL OF EVENTUAL CORPORATE LENDING TO EMPLOYEES. THE LANGUAGE OF THE SECTION WOULD BE CHANGED TO: APPROVE THE GRANTING OF LOANS AND RENDERING OF 3 TO CANCEL UP TO 13,553,or For Management AND UP TO 1,425,470,749 PREFERRED SHARES, BOTH HELD IN TREASURY, WITHOUT REDUCTION OF THE COMPANY S CAPITAL, AND, AS A RESULT, TO AMEND THE HEADING OF SECTION 5 OF COMPANY S BYLAWS. COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: ABV Security ID: 20441W104 Meeting Date: APR 27, 2007 Meeting Type: Annual/Special Record Date: APR 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO TAKE THE MANAGEMENT ACCOUNTS, EXAMINE, For Did Not Management DISCUSS AND VOTE THE FINANCIAL STATEMENTS Vote RELATED TO THE FISCAL YEAR OF 2006. 2 TO RESOLVE ON THE ALLOCATION OF THE NET For Did Not Management INCOME FOR THE YEAR, AS WELL AS TO RATIFY Vote THE DISTRIBUTION OF INTEREST. 3 TO RATIFY THE AMOUNTS PAID BY MEANS OF For Did Not Management THE GLOBAL COMPENSATION ATTRIBUTED TO THE Vote COMPANY S ADMINISTRATORS FOR THE YEAR OF 2006. 4 TO ELECT NEW MEMBERS OF THE FISCAL For Did Not Management COUNCIL OF THE COMPANY AND RESPECTIVE Vote DEPUTIES, AS WELL AS TO SET FORTH THEIR GLOBAL COMPENSATION FOR THE YEAR OF 2007. 5 TO APPROVE AN INCREASE ON THE CORPORATE For Did Not Management CAPITAL, ON THE AMOUNT OF Vote R$174,150,869.26, CORRESPONDING TO THE PARTIAL CAPITALIZATION OF THE TAX BENEFIT RESULTING FROM THE PARTIAL AMORTIZATION OF THE SPECIAL PREMIUM RESERVE ON THE FISCAL YEAR OF 2006, PURSUANT 6 TO APPROVE AN INCREASE ON THE CORPORATE For Did Not Management CAPITAL, ON THE AMOUNT OF Vote R$74,636,086.52, CORRESPONDING TO THE CAPITALIZATION OF 30% OF THE TAX BENEFIT RESULTING FROM THE PARTIAL AMORTIZATION. 7 BY VIRTUE OF THE RESOLUTIONS OF ITEMS (I) For Did Not Management AND (II) ABOVE, TO AMEND ARTICLE 5 OF THE Vote COMPANY S BYLAWS. 8 TO APPROVE AMENDMENTS TO THE STOCK PLAN For Did Not Management OF THE COMPANY. Vote COMPANHIA DE CONCESSOES RODOVIARIAS Ticker: Security ID: BRCCROACNOR2 Meeting Date: MAR 29, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Capital Budget for 2007 For For Management 3 Approve Allocation of Income and For For Management Dividends 4 Deliberate on the Size of the Board of For For Management Directors 5 Elect Directors For For Management 6 Approve Remuneration of Directors and For For Management Executive Officers 7 Approve the Installation of the For For Management Supervisory Board and Elect its Members COMPANHIA DE CONCESSOES RODOVIARIAS Ticker: Security ID: BRCCROACNOR2 Meeting Date: MAY 31, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect One Independent Board Member in For Against Management Accordance with Novo Mercado Recommendations COMPANHIA DE SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: OCT 31, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws For For Management 2 Elect Director For For Management COMPANHIA DE SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: DEC 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors to Represent Minority For For Management Shareholders in Light of Resignations 2 Approve Cash Donation to the Copasa MG For Abstain Management Employee Association (AECO) COMPANHIA DE SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: JAN 24, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 13 Regarding the For Against Management Composition of the Board of Directors; and Amend Article 24 Regarding the Length of Term of Executive Board Members 2 Elect Two New Members to the Board of For Against Management Directors COMPANHIA DE SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: MAR 2, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Creation of Wholly Owned Subsidiary Whose For For Management Objective Will be the Exploration of Hydro-Mineral Resources in Minas Gerais 2 Amend Articles 4 and 23 Re: the Ability For For Management of the Company to Create the Subsidiary Proposed in Item 1; the Ability of the Company to Create Joint-Ventures; and the Definition of the Executive Officer Board 3 Approve Loan Agreement with the BNDES For For Management (National Development Bank) for an Amount of BRL 591 Million 4 Donation of Decanter Machine that is No For For Management Longer in Use to the Municipality of Mirai in Minas Gerais 5 Elect Directors and Supervisory Board For Against Management Members to Replace Retiring Director Designated by Controlling Shareholder COMPANHIA DE SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: APR 25, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For Against Management 4 Approve Investment Plan For Against Management 1 Approve Benefits Given to Executive For Against Management Officers 2 Approve Global Remuneration of Directors For For Management and Executive Officers 3 Authorize Private Issuance of BRL 450 For For Management Million in Debentures and BRL 141 Million in Convertible Debentures to BNDES 4 Approve Subsidies to Philanthropic For For Management Organizations COMPANHIA DE SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: MAY 21, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Correct Item "c" Approved During the Most For Did Not Management Recent EGM Regarding the Issuance of BRL Vote 450 Million in Debentures, and BRL 141 Million in Convertible Debentures 2 Create Subsidiary with the Objective of For Did Not Management Providing Water, Sewage, and Waste Vote Disposal Services to the Northern Part of Minas Gerais and the Jequitinhonha, Mucuri, Sao Mateus, Buranhem, Itanhem, and Jucurucu River Basins 3 Create Subsidiary with the Objective of For Did Not Management Providing Irrigation Services to the Vote Jaiba Project 4 Amend Article 4 Re: Company Objective For Did Not Management Vote COMPANHIA SANEAMENTO MINAS GERAIS COPASA Ticker: Security ID: BRCSMGACNOR5 Meeting Date: AUG 24, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financing Agreement with Union de For For Management Bancos Brasileiros SA, Itau SA, and Bradesco SA for a Total Amount of BRL 284 Million 2 Approve Guarantee Systme to be Offered in For For Management the Financing Agreement Re: Credit Trust in the Amount of BRL 15.3 Million 3 Amend Articles 12, 13, 21, 23, 24, 25, For For Management 26, 27, 28, 29, 30, 40 of the Bylaws 4 Concession of Grants to Beneficiary For For Management Entities as Stated in Article 38 of Bylaws COMPANHIA VALE DO RIO DOCE Ticker: RIO.PR Security ID: 204412100 Meeting Date: DEC 28, 2006 Meeting Type: Special Record Date: DEC 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 THE APPROVAL AND JUSTIFICATION FOR For For Management CONSOLIDATION OF CAEMI MINERACAO E METALURGIA S.A. ( CAEMI ), A WHOLLY OWNED SUBSIDIARY OF CVRD, PURSUANT TO ARTICLES LAW 2 TO RATIFY THE APPOINTMENT OF THE EXPERTS For For Management TO APPRAISE THE VALUE OF THE COMPANY TO BE CONSOLIDATED 3 TO DECIDE ON THE APPRAISAL REPORT, For For Management PREPARED BY THE EXPERT APPRAISERS 4 THE APPROVAL FOR THE CONSOLIDATION OF For For Management CAEMI, WITHOUT A CAPITAL INCREASE OR THE ISSUANCE OF NEW SHARES BY THIS COMPANY 5 TO RATIFY THE ACQUISITION OF THE CONTROL For For Management OF INCO LTD., PURSUANT TO SECTION 1 OF ARTICLE LAW 6 TO RATIFY THE APPOINTMENT OF A BOARD For For Management MEMBER, DULY NOMINATED DURING THE BOARD OF DIRECTORS MEETING HELD ON JUNE 21, 2006, IN ACCORDANCE WITH SECTION 10 OF ARTICLE 11 OF THE COMPANY S BY-LAWS COMPANHIA VALE DO RIO DOCE Ticker: RIO Security ID: 204412100 Meeting Date: APR 27, 2007 Meeting Type: Annual/Special Record Date: APR 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPRECIATION OF THE MANAGEMENTS REPORT For For Management AND ANALYSIS, DISCUSSION AND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. 2 PROPOSAL FOR THE DESTINATION OF PROFITS For For Management OF THE SAID FISCAL YEAR AND APPROVAL OF THE INVESTMENT BUDGET OF THE COMPANY. 3 APPOINTMENT OF THE MEMBERS OF THE BOARD For Against Management OF DIRECTORS. 4 APPOINTMENT OF THE MEMBERS OF THE FISCAL For Against Management COUNCIL. 5 ESTABLISHMENT OF THE REMUNERATION OF THE For For Management MEMBERS OF THE BOARD OF DIRECTORS, THE BOARD OF EXECUTIVE OFFICERS AND THE FISCAL COUNCIL. 6 PROPOSAL FOR THE CAPITAL INCREASE, For For Management THROUGH CAPITALIZATION OF RESERVES, WITHOUT THE ISSUANCE OF SHARES, AND THE CONSEQUENT CHANGE OF THE HEAD OF ARTICLE 5 OF THE COMPANY S BY-LAWS. COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BVN Security ID: 204448104 Meeting Date: NOV 2, 2006 Meeting Type: Annual Record Date: OCT 12, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 THE APPROVAL TO MERGE INVERSIONES MINERAS For For Management DE SUR S.A. (INMINSUR) INTO COMPANIA DE MINAS BUENAVENTURA S.A.A. (BUENAVENTURA) BY THE ABSORPTION OF THE FIRST BY THE SECOND. COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BVN Security ID: 204448104 Meeting Date: DEC 4, 2006 Meeting Type: Special Record Date: NOV 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER OF MINAS PORACOTA For For Management S.A. INTO COMPANIA DE MINAS BUENAVENTURA S.A.A. BY THE ABSORPTION OF THE FIRST BY THE SECOND. 2 A VOLUNTARY CONTRIBUTION HAS BEEN UNDER For For Management NEGOTIATION WITH THE PERUVIAN GOVERNMENT AND WILL BE THE EQUIVALENT TO 3.75% OF THE NET INCOME TAKING AWAY THE 64.4% OF THE MINING ROYALTIES PAID. THIS CONTRIBUTION WILL BE ADMINISTERED BY THE MINING COMPANIES. APP COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BVN Security ID: 204448104 Meeting Date: MAR 28, 2007 Meeting Type: Annual Record Date: MAR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Auditors For For Management 3 Approve Dividend For For Management 4 Approve Resolutions Passed at December 4, For For Management 2006 General Meeting of Shareholders COMPANIA DE TELECOMUNICACIONES DE CHILE S.A (TELEFONICA) Ticker: CTC Security ID: 204449300 Meeting Date: APR 13, 2007 Meeting Type: Annual/Special Record Date: MAR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF CAPITAL REDUCTION OF For For Management CH$48,815,011, COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 2 APPROVAL TO MODIFY THE COMPANY S BYLAWS, For For Management TO REFLECT THE APPROVED AGREEMENTS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH.* 3 APPROVAL TO ADOPT THE NECESSARY For For Management PROCEDURES TO FORMALIZE THE AGREEMENTS REACHED AT THE EXTRAORDINARY SHAREHOLDERS MEETING. 4 APPROVAL OF THE ANNUAL REPORT, BALANCE For For Management SHEET, INCOME STATEMENT AND REPORTS OF ACCOUNT INSPECTORS AND INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH.* 5 APPROVAL OF DISTRIBUTION OF NET INCOME For For Management FOR FISCAL YEAR ENDED DECEMBER 31, 2006 AND THE PAYMENT OF A FINAL DIVIDEND, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 6 APPROVAL TO APPOINT THE INDEPENDENT For For Management AUDITORS FOR FISCAL YEAR 2007, AND TO DETERMINE THEIR COMPENSATION. 7 APPROVAL TO APPOINT THE DOMESTIC CREDIT For For Management RATING AGENCIES AND TO DETERMINE THEIR COMPENSATION, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 8 APPROVAL OF THE COMPENSATION FOR THE For For Management DIRECTORS COMMITTEE MEMBERS AND OF THE DIRECTORS COMMITTEE BUDGET, TO BE ASSIGNED UNTIL THE NEXT GENERAL SHAREHOLDERS MEETING, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 9 APPROVAL OF THE COMPENSATION FOR THE For For Management AUDIT COMMITTEE MEMBERS AND OF THE AUDIT COMMITTEE BUDGET, TO BE ASSIGNED UNTIL THE NEXT GENERAL SHAREHOLDERS MEETING, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 10 APPROVAL OF THE INVESTMENT AND FINANCING For For Management STRATEGY PROPOSED BY MANAGEMENT (ACCORDING TO DECREE LAW 3,500), AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 11 APPROVAL OF A SANTIAGO NEWSPAPER IN WHICH For For Management TO PUBLISH THE NOTICES FOR FUTURE SHAREHOLDERS MEETINGS AND DIVIDEND PAYMENTS, IF APPROPRIATE, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. CONSOL LTD. Ticker: Security ID: ZAE000063251 Meeting Date: OCT 19, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Ratify KPMG as Auditors For For Management 3 Reelect A.W.B. Band as Director For For Management 4 Reelect K. Nayager as Director For For Management 5 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital CONSOL LTD. Ticker: Security ID: ZAE000063251 Meeting Date: FEB 6, 2007 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Re: Tender For For Management Offer by Newshelf 809 for Entire Issued Share Capital of Consol Limited CONSORCIO ARA SAB DE CV Ticker: Security ID: MXP001161019 Meeting Date: APR 23, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements, Statutory Reports, and Supervisory's Reports for Fiscal Year Ended 12-31-06 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and Payment For For Management of Dividend 4 Elect Directors, Board Secretary and For Against Management Alternate, and Supervisory Board; Approve Discharge and Remuneration of Directors, Board Secretary and Alternate, and Supervisory Board 5 Elect or Ratify Chairman to Audit For For Management Committee 6 Elect or Ratify Chairman to Corporate For For Management Practices Committee 7 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve 8 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CONTROLADORA COMERCIAL MEXICANA SAB DE CV Ticker: Security ID: MXP200821413 Meeting Date: MAR 28, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for 2006, Approve Report on Share Repurchase and Reissuance of Shares, and Approve Discharge Directors 2 Approve Allocation of Income and For For Management Dividends; Set Maximum Limit for Share Repurchase for Fiscal Year 2007 3 Elect Members of Management Board, For Against Management Supervisory Board, Executive Committee, and Audit & Corporate Practices Committee and Approve Their Remuneration 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting COSMOS BANK TAIWAN Ticker: Security ID: TW0002837002 Meeting Date: MAY 30, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Compensation for the Accumulated For For Management Losses of the Company 3 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets 4 Amend Articles of Association For For Management 5 Approve Reduction in Stated Capital For For Management 6 Approve Issuance of Shares for a Private For For Management Placement 7 Amend Details Regarding the Issuance of For For Management Domestic Convertible Bonds Through Private Placement in 2006 8 Approve New Election Rules of Directors For For Management and Supervisors 9 Elect Directors and Supervisors For Against Management 10 Approve Release of Restrictions of For Against Management Competitive Activities of Directors 11 Other Business None None Management COUNTRY GARDEN HOLDINGS COMPANY LTD. Ticker: Security ID: KYG245241032 Meeting Date: MAY 28, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2a Elect Cui Jianbo as Director For For Management 2b Elect Yang Erzhu as Director For For Management 2c Elect Yang Zhicheng as Director For For Management 2d Elect Yang Yongchao as Director For For Management 2e Elect Lai ming, Joseph as Director For For Management 2f Approve Remuneration of Directors For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Authorize Share Repurchase Program Up to For For Management 10 Percent of Issued Capital 6 Authorize Reissuance of Repurchased For Against Management Shares CTC MEDIA INC Ticker: CTCM Security ID: 12642X106 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: MAR 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vagan Abgaryan For For Management 1.2 Elect Director Kaj Gradevik For For Management 1.3 Elect Director Werner Klatten For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CTCI CORP. Ticker: Security ID: TW0009933002 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Endorsement and Guarantee Operating For For Management Guidelines 7 Other Business For For Management CTRIP COM INTL LTD Ticker: CTRP Security ID: 22943F100 Meeting Date: OCT 17, 2006 Meeting Type: Annual Record Date: SEP 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVE DISTRIBUTION OF 30% OF THE For For Management COMPANY'S NET INCOME FOR 2006 (AS DETERMINED IN ACCORDANCE WITH THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES AND REPORTED IN THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR) 2 THAT THE ARTICLES OF ASSOCIATION OF THE For Against Management COMPANY BE AMENDED IN THE FORM ATTACHED TO THE NOTICE OF THE ANNUAL GENERAL MEETING AS EXHIBIT A CTRIP COM INTL LTD Ticker: CTRP Security ID: 22943F100 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 THAT A DISTRIBUTION OF 30 PERCENT OF THE For For Management COMPANY S NET INCOME FOR 2007 (AS DETERMINED IN ACCORDANCE WITH THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES AND REPORTED IN THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY 2 THAT THE COMPANY'S 2or For Management PLAN, UNDER WHICH, SUBJECT TO OTHER PROVISIONS OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES (CAPITALIZED TERMS HEREIN WILL HAVE THE MEANINGS DEFINED IN THE PLAN UNLESS STATED OTHERWISE) WHICH MAY BE ISSUED CUMMINS INDIA LTD (FRM.KIRLOSKAR CUMMINS LTD.) Ticker: Security ID: INE298A01020 Meeting Date: JUL 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of INR 2 Per Share For For Management and Ratify Interim Dividend 3 Reappoint P.S. Dasgupta as Director For For Management 4 Reappoint R. Bakshi as Director For For Management 5 Reappoint S.M. Chapman as Director For For Management 6 Approve Price Waterhouse as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Commission Remuneration for For For Management Non-Executive Directors DAEWOO SECURITIES CO. Ticker: Security ID: KR7006800007 Meeting Date: MAY 25, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 400 Per Ordinary Share 2 Elect Two Non-Independent Non-Executive For For Management Directors 3 Elect Two Independent Non-Executive For For Management Directors 4 Elect Member of Audit Committee For For Management 5 Amend Terms of Severance Payments to For For Management Executives 6 Approve Limit on Remuneration of For For Management Directors DALIAN PORT (PDA) CO LTD Ticker: Security ID: CN000A0JKWN8 Meeting Date: DEC 1, 2006 Meeting Type: Special Record Date: OCT 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company's Conversion to a For For Management Sino-Foreign Joint Stock Limited Company and Related Amendments to the Articles of Association 2 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights DALIAN PORT (PDA) CO LTD Ticker: Security ID: CN000A0JKWN8 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory Committe For For Management 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Final Dividend Distribution For For Management 5 Appoint Deloitte Touche Tohmatsu CPA Ltd. For For Management and Deloitte Touche Tohmatsu as the PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Approve Executive Directors' Remuneration For For Management and Adjustment of Independent Non-Executive Directors Remuneration 7 Approve Adjustment of Independent For For Management Supervisors' Remuneration 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Amend Articles Re: Scope of Business, For For Management Minutes of Shareholder's Meeting and Retirement by Rotation of Directors DELTA ELECTRONICS INC. Ticker: Security ID: TW0002308004 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Articles of Association For For Management 6 Approve Release of Restrictions of For Against Management Competitive Activities of Directors 7 Other Business None None Management DIALOG TELEKOM LTD Ticker: Security ID: LK0348N00009 Meeting Date: MAY 21, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for Fiscal Year Ended 12-31-06 2 Approve Final Dividend For For Management 3 Reelect Tan Sri Dato' Ir. Muhammad Radzi For For Management bin Haji Mansor as Board Member 4 Reelecr Mohammed Vazir Muhsin as Board For For Management Member 5 Reelect Moksevi Rasingh Prelis as Board For For Management Member 6 Reelect PricewaterhouseCoopers Chartered For For Management Accountants as Auditors 7 Authorize Board to Make Donations for For For Management 2007 DIALOG TELEKOM LTD Ticker: Security ID: LK0348N00009 Meeting Date: MAY 21, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Capital via Issuance For Did Not Management of 740.34 Million New Shares for 1:7 Vote Bonus Issue 2 Approve Increase in Authorized Capital For Did Not Management from LKR 10 Billion to LKR 25 Billion Vote 3 Amend Bylaws to Reflect Capital Increase For Did Not Management Vote 4 Approve Issuance of Cumulative Redeemable For Did Not Management Preference Shares without Preemptive Vote Rights DOGAN YAYIN HOLDING Ticker: Security ID: TRADYHOL91Q7 Meeting Date: MAY 11, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For For Management 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Financial Statements and For For Management Directors, Auditors and Independent Auditors Reports for the Financial Year Ended Dec. 31, 2006 4 Approve Election of Mathias Dopfner as For For Management Director 5 Approve Discharge of Directors and For For Management Internal Auditors 6 Approve Allocation of Income For For Management 7 Approve to Set off the Accumulated Loss For For Management in the Balance Sheet 8 Elect Directors for the 2007 Accounting For For Management Period 9 Elect Members to the Audit Committee for For For Management the 2007 Accounting Period 10 Approve Remuneration of Directors and For For Management Internal Auditors 11 Approve Independent Audit Company For For Management Selected by the Board 12 Authorize Board to Exchange Shares For Against Management 13 Authorize Issuance of Bonds and/or For Against Management Commercial Papers 14 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 15 Receive Information on Company's Profit None None Management Distribution Policy 16 Receive Information on Donations None None Management 17 Wishes None None Management DONGFENG MOTOR GROUP COMPANY LTD Ticker: Security ID: CN000A0HMV55 Meeting Date: JUN 18, 2007 Meeting Type: Annual Record Date: MAY 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Report of For For Management International Auditors 4 Approve Profit Distribution Plan and For For Management Distribution of Final Dividend 5 Authorize Board to Distribute Interim For For Management Dividends for 2007 6 Reappoint Ernst & Young as International For For Management Auditors and Ernst & Young Hua Ming as Domestic Auditors and Authorize Board to Fix Their Remuneration 7 Authorize Board to Fix the Remuneration For For Management of Directors and Supervisors 8 Approve Rules of Procedures for For For Management Shareholders' Meeting, Board of Directors' Meeting and for the Supervisory Committee 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Issuance of Short-Term For For Management Debentures DOOSAN HEAVY INDUSTRIES & CONSTRUCTION Ticker: Security ID: KR7034020008 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 350 Per Share 2 Amend Articles of Incorporation to to For For Management Require Shareholder Approval on All Stock Option Issuances and to Delete Share Registry Cancellation Period 3.1 Elect Directors For For Management 3.2 Elect Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 5 Approve Stock Option Grants For For Management DR. REDDY'S LABORATORIES Ticker: Security ID: INE089A01023 Meeting Date: JUL 28, 2006 Meeting Type: Annual Record Date: JUL 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Dividend of INR 5 Per Share For Did Not Management Vote 3 Reappoint P.N. Devarajan as Director For Did Not Management Vote 4 Approve Vacancy on the Board of Directors For Did Not Management Resulting from Retirement of V. Mohan Vote 5 Approve BSR & Co. as Auditors and For Did Not Management Authorize Board to Fix Their Remuneration Vote 6 Approve Reappointment and Remuneration of For Did Not Management K.A. Reddy, Executive Chairman Vote 7 Approve Reappointment and Remuneration of For Did Not Management G.V. Prasad, Vice Chairman & Chief Vote Executive Officer 8 Approve Revision in Terms of Appointment For Did Not Management and Remuneration of S. Reddy, Managing Vote Director & Chief Operating Officer 9a Approve Commission Remuneration for For Did Not Management Non-Executive Directors Vote 9b Approve Grant of Up to 200,000 Stock For Did Not Management Options to Non-Executive Directors Under Vote the Employee Stock Option Scheme 10 Approve Increase in Authorized Capital to For Did Not Management INR 1 Billion Divided into 200 Million Vote Equity Shares of INR 5 Each 11 Authorize Capitalization of Reserves for For Did Not Management Bonus Issue in the Ratio of One New Vote Equity Share for Every One Existing Equity Share Held 12 Approve Issuance of Up to 23 Million For Did Not Management Equity Shares without Preemptive Rights Vote DUFRY SOUTH AMERICA LTD Ticker: Security ID: BRDUFBBDR008 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Ratify Ernst & Young as Auditors For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Approve Discharge of Management and For For Management Supervisory Board EDGARS CONSOLIDATED STORES (FORMERLY EDGARS STORES LTD.) Ticker: Security ID: ZAE000068649 Meeting Date: JUL 12, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended April 1, 2006 2.1 Approve Remuneration of Chairman of the For For Management Board 2.2 Approve Remuneration of Chairman of the For For Management Audit and Risk Committee 2.3 Approve Remuneration of Chairman of the For For Management Remuneration and Nominations Committee 2.4 Approve Remuneration of Members of the For For Management Board 2.5 Approve Remuneration of Members of the For For Management Audit and Risk Committee 2.6 Approve Remuneration of Members of the For For Management Remuneration and Nominations Committee 2.7 Approve Remuneration of Members of the For For Management Customer Service Committee 2.8 Approve Remuneration of Members of the For For Management Transformation Committee 3.1 Approve Appointment of H.S.P. Mashaba as For For Management Director 3.2 Reelect H.S.P. Mashaba as Director For For Management 3.3 Reelect S.R. Binnie as Director For For Management 3.4 Reelect A. van A. Boshoff as Director For For Management 3.5 Reelect Z.B. Ebrahim as Director For For Management 3.6 Reelect S.D.M. Zungu as Director For For Management 4 Increase Authorized Share Capital by the For For Management Creation of B Preference Shares 5 Amend Memorandum of Association Re: For For Management Include Reference to B Preference Shares 6 Amend Articles of Association Re: Set Out For For Management Rights and Privileges of B Preference Shares; Quorums for Board Meetings; Description of CEO as Managing Director 7 Authorize Issuance of B Preference Shares For For Management in a Private Placement 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions EFES BREWERIES INTERNATIONAL N.V. Ticker: EFESYP2 Security ID: US26843E1055 Meeting Date: MAY 11, 2007 Meeting Type: Annual Record Date: APR 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Receive Report of Management Board None Did Not Management Vote 3 Approve Financial Statements and For Did Not Management Statutory Reports Vote 4 Approve Allocation of Income For Did Not Management Vote 5 Approve Discharge of Management Board For Did Not Management Vote 6 Approve Discharge of Supervisory Board For Did Not Management Vote 7 Elect Tuncai Ozilhan to Supervisory Board For Did Not Management Vote 8 Approve Remuneration of Supervisory Board For Did Not Management Vote 9 Approve Company's Corporate Governance For Did Not Management Structure Vote 10 Close Meeting None Did Not Management Vote EFES BREWERIES INTERNATIONAL N.V. Ticker: EFESYP2 Security ID: US26843E2046 Meeting Date: MAY 11, 2007 Meeting Type: Annual Record Date: APR 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Receive Report of Management Board None Did Not Management Vote 3 Approve Financial Statements and For Did Not Management Statutory Reports Vote 4 Approve Allocation of Income For Did Not Management Vote 5 Approve Discharge of Management Board For Did Not Management Vote 6 Approve Discharge of Supervisory Board For Did Not Management Vote 7 Elect Tuncai Ozilhan to Supervisory Board For Did Not Management Vote 8 Approve Remuneration of Supervisory Board For Did Not Management Vote 9 Approve Company's Corporate Governance For Did Not Management Structure Vote 10 Close Meeting None Did Not Management Vote EFES BREWERIES INTL N V Ticker: EFESYP2 Security ID: US26843E1055 Meeting Date: JUL 28, 2006 Meeting Type: Special Record Date: JUL 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None None Management 2 Dismiss Gerard Jan van Spall from his For For Management Duties as a Member of the Management Board 3 Elect Carlo P.M. Roloefs to Management For For Management Board 4 Approve Remuneration of Supervisory Board For For Management Applicable from January 1, 2006 5 Close Meeting None None Management EFES BREWERIES INTL N V Ticker: EFESYP2 Security ID: US26843E2046 Meeting Date: JUL 28, 2006 Meeting Type: Special Record Date: JUL 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None None Management 2 Dismiss Gerard Jan van Spall from his For For Management Duties as a Member of the Management Board 3 Elect Carlo P.M. Roloefs to Management For For Management Board 4 Approve Remuneration of Supervisory Board For For Management Applicable from January 1, 2006 5 Close Meeting None None Management EFES BREWERIES INTL N V Ticker: EFESYP2 Security ID: US26843E1055 Meeting Date: JUL 28, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements Against For Management 2 Dismiss Gerard Jan van Spall from his For For Management Duties as a Member of the Management Board 3 Elect Carlo P.M. Roloefs to Management For For Management Board 4 Approve Remuneration of Supervisory Board For For Management Applicable from January 1, 2006 5 Close Meeting Against For Management EFES BREWERIES INTL N V Ticker: EFESYP2 Security ID: US26843E2046 Meeting Date: JUL 28, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements Against For Management 2 Dismiss Gerard Jan van Spall from his For For Management Duties as a Member of the Management Board 3 Elect Carlo P.M. Roloefs to Management For For Management Board 4 Approve Remuneration of Supervisory Board For For Management Applicable from January 1, 2006 5 Close Meeting Against For Management EFES BREWERIES INTL N V Ticker: EFESYP2 Security ID: US26843E1055 Meeting Date: MAR 6, 2007 Meeting Type: Special Record Date: FEB 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None None Management 2 Dismiss Ahmet Boyacioglu from his Duties For For Management as a Member of the Management Board 3 Elect Alejandro Jimenez to Management For For Management Board 4 Close Meeting None None Management EFES BREWERIES INTL N V Ticker: EFESYP2 Security ID: US26843E2046 Meeting Date: MAR 6, 2007 Meeting Type: Special Record Date: FEB 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None None Management 2 Dismiss Ahmet Boyacioglu from his Duties For For Management as a Member of the Management Board 3 Elect Alejandro Jimenez to Management For For Management Board 4 Close Meeting None None Management EGYPTIAN COMPANY FOR MOBILE SERVICES-MOBINIL Ticker: Security ID: EGS48011C018 Meeting Date: AUG 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board of Directors Report for For For Management Semi Annual Period Ending June 30, 2006 2 Authorize Auditors Report on Company For For Management Financial Statements for Semi Annual Period Ending June 30,2006 3 Discuss Authorization of Financial For For Management Statements for Semi Annual Period Ending June 30, 2006 4 Discuss Approval of Income Allocation for For For Management Semi Annual Period Ending June 30,2006 5 Approve Changes in the Board of Directors For For Management During Previous Period EGYPTIAN COMPANY FOR MOBILE SERVICES-MOBINIL Ticker: Security ID: EGS48011C018 Meeting Date: DEC 13, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors Report for For For Management Period Ending 09/30/2006 2 Approve Auditors Report for Period Ending For For Management 09/30/2006 3 Accept Financial Statements For For Management 4 Approve Allocation of Income For For Management EGYPTIAN COMPANY FOR MOBILE SERVICES-MOBINIL Ticker: Security ID: EGS48011C018 Meeting Date: MAR 11, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Director Report for For For Management Fiscal Year Ended 12-31-06 2 Approve Auditors Report for Fiscal Year For For Management Ended 12-31-06 3 Approve Financial Statements for Fiscal For For Management Year Ended 12-31-07 4 Approve Profit Distribution for the For For Management Fiscal Year Ended 12-31-06 5 Approve Discharge of Board of Directors For For Management of Their Responsibilities for Fiscal Year Ended 12-31-06 6 Approve Remuneration of the Board of For For Management Directors for Fiscal Year 2007 7 Approve Auditor and Fix Remuneration for For For Management Fiscal Year 12-31-07 8 Approve Donations for Fiscal Year For Against Management 2006-2007 EGYPTIAN COMPANY FOR MOBILE SERVICES-MOBINIL Ticker: Security ID: EGS48011C018 Meeting Date: MAR 11, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Corporate Purpose and Amend Article For For Management 3 of the Bylaws, Accordingly 2 Approve Employee Award Program and Amend For Against Management Articles Accordingly 3 Authorize the Chairman of the Board and For Against Management the Managing Director to Execute Any and All Changes Required by Governmental Authorities 4 Authorize KPMG Hazem Hassan to Ratify and For For Management Execute Approved Resolutions ELECTRICITY GENERATING PUBLIC CO LTD Ticker: Security ID: TH0465010013 Meeting Date: DEC 1, 2006 Meeting Type: Special Record Date: NOV 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Approve Acquisition of a 50 Percent For For Management Interest in BLCP Power Co. Ltd. 3 Elect One Independent Director For For Management 4 Other Business For For Management EMBOTELLADORA ANDINA S.A. Ticker: AKO.A Security ID: 29081P204 Meeting Date: APR 17, 2007 Meeting Type: Annual Record Date: MAR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for 2006 Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Approve Dividend Policy For Did Not Management Vote 4 Approve Remuneration of Directors and For Did Not Management Board Committee Members Vote 5 Approve External Auditors for Fiscal Year For Did Not Management 2007 Vote 6 Designate Risk Assessment Companies For Did Not Management Vote 7 Special Auditors' Report Regarding None Did Not Management Related-Party Transactions Vote 8 Other Business (Voting) For Did Not Management Vote EMBRAER, EMPRESA BRASILEIRA DE AERONAUTICA Ticker: Security ID: BREMBRACNOR4 Meeting Date: APR 23, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect Supervisory Board Members and For For Management Appoint the Chairman and the Financial Expert 4 Approve Global Remuneration of Directors For For Management and Executive Officers 5 Approve Remuneration of Supervisory Board For For Management Members 1 Authorize Increase in Share Capital to For For Management BRL 4.8 Billion, as Approved by the Board of Directors on March 9, 2007 2 Amend Article 6 to Reflect Changes in For For Management Capital 3 Amend Articles For For Management 4 Consolidate Articles For For Management EMBRAER, EMPRESA BRASILEIRA DE AERONAUTICA Ticker: ERJ Security ID: 29081M102 Meeting Date: APR 23, 2007 Meeting Type: Annual/Special Record Date: MAR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 EXAMINE, DISCUSS AND VOTE ON THE For For Management FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2006 2 ALLOCATE THE NET PROFITS RECORDED IN SUCH For For Management FISCAL YEAR 3 APPOINT THE MEMBERS OF THE FISCAL For For Management COMMITTEE FOR THE 2007/2 OFFICE 4 SET THE AGGREGATE ANNUAL COMPENSATION TO For For Management BE RECEIVED BY THE COMPANY S OFFICERS AND MEMBERS OF THE COMMITTEE OF ITS BOARD OF DIRECTORS 5 SET THE COMPENSATION OF THE MEMBERS OF For For Management THE FISCAL COMMITTEE 6 CONFIRM THE INCREASE IN THE COMPANY S For For Management CAPITAL STOCK IN THE AMOUNT OF R$ 11,119,509.06, AS APPROVED BY THE BOARD OF DIRECTORS AT ITS MEETINGS HELD IN SEPTEMBER AND DECEMBER 2 2007. 7 AMEND ARTICLE 6 OF THE COMPANY S BYLAWS, For For Management AS A RESULT OF THE CONFIRMATION OF THE INCREASE IN CAPITAL STOCK 8 AMEND THE COMPANY S BYLAWS IN ORDER TO For For Management REMOVE ARTICLE 10 AND ITS SOLE PARAGRAPH AND INCLUDE THEM, WITH AMENDMENTS, AS PARAGRAPH 3 AND PARAGRAPH 4 OF ARTICLE 7, RENUMBERING, AS A CONSEQUENCE, THE REMAINING ARTICLES OF THE BYLAWS 9 CONSOLIDATE THE COMPANY S BYLAWS For For Management EMPRESAS ICA S. A. Ticker: Security ID: MXP371491046 Meeting Date: SEP 12, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws in Compliance with New For Did Not Management Mexican Securities Law Vote 2 Consolidate Amendments to Articles For Did Not Management Vote 3 Approve Resolutions to Cancel, Issue, For Did Not Management and/or Exchange Securities In Compliance Vote with New Statutory Provisions 4 Appointment and Election of New Board For Did Not Management Members Vote 5 Elect Chairman of Compliance and Audit For Did Not Management Committee Vote 6 Approve Remuneration of Directors and For Did Not Management Members of the Different Committees Vote 7 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote EMPRESAS ICA S. A. Ticker: Security ID: MXP371491046 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Present Report on Financial Statements For Did Not Management and Statutory Reports for Fiscal Year Vote Ended 12-31-06 2 Accept Report on Adherence to Fiscal For Did Not Management Obligations Vote 3 Accept Audit Committee's Report For Did Not Management Vote 4 Accept Corporate Governance Committee For Did Not Management Report Vote 5 Accept Financial Statements and Statutory For Did Not Management Reports for Fiscal Year Ended 12-31-06 Vote 6 Approve Allocation of Income and For Did Not Management Dividends Vote 7 Elect/Reelect Directors For Did Not Management Vote 8 Approve Remuneration of Directors and For Did Not Management Supervisory Board Members Vote 9 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote EON CAPITAL BHD (FRMLY KEDAH CEMENT HOLDINGS BERHAD) Ticker: Security ID: MYL5266OO001 Meeting Date: MAY 25, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve First and Final Dividend of MYR For For Management 0.16 Per Share Less 27 Percent Income Tax for the Financial Year Ended Dec. 31, 2006 3 Elect Tiong Ik King as Director For For Management 4 Elect Syed Anwar Jamalullail as Director For For Management 5 Elect Hasni bin Harun as Director For For Management 6 Elect Rin Kei Mei as Director For For Management 7 Elect Mohd Shahari bin Ahmad Jabar as For For Management Director 8 Approve Remuneration of Non-Executive For For Management Directors in the Amount of MYR 411,123 for the Financial Year Ended Dec. 31, 2006 9 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 10 Amend Articles of Association Re: For For Management Transmission of Securities and Board Meetings 11 Approve Remuneration of Non-Executive For For Management Directors in the Amount of MYR 480,000 for the Financial Year Ending Dec. 31, 2007 12 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital EVA AIRWAYS CORPORATION Ticker: Security ID: TW0002618006 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Investment in People's Republic For For Management of China 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5.1 Elect Lin Bou-Shiu, a Representative of For For Management Evergreen Marine Corp. (Taiwan) Ltd., as Director with Shareholder No. 19 5.2 Elect Hsu Po-Jung, a Representative of For For Management Evergreen Marine Corp. (Taiwan) Ltd., as Director with Shareholder No. 19 5.3 Elect Chen Hsing-Te as Director with For For Management Shareholder No. 54 5.4 Elect Chang Yung-Fa as Director with For For Management Shareholder No. 1 5.5 Elect Chang Kuo-Cheng as Director with For For Management Shareholder No. 7 5.6 Elect Lin Ching-En as Director with For For Management Shareholder No. 957 5.7 Elect Lin Shin-I as Director with ID No. For For Management AA90000088 5.8 Elect Ko Lee-Ching as Supervisor with For For Management Shareholder No. 1961 5.9 Elect Owng Rong-Jong, a Representative of For For Management Evergreen International Corp., as Supervisor with Shareholder No. 5414 5.10 Elect Chen Cheng-Pang as Supervisor with For For Management Shareholder No. 44086 6 Approve Release of Restrictions of For Against Management Competitive Activities of Directors EVRAZ GROUP S A Ticker: EVGPF Security ID: US30050A2024 Meeting Date: JUL 24, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor A Amend Articles of Incorporation re: For For Management Condition Precedent B Amend Articles of Incorporation to For For Management Provide that Shares of the Company are in Registered Form Only C Amend Articles of Incorporation Re: For For Management Calling of Board Meetings, Quorum at Board Meetings, Election of Chairman, Appointment of CEO, and Clarify Authority of CEO to Sign Transactional Documents on Behalf of Company D Increase Number of Directors to Nine; For For Management Elect Directors; Confirm Decision Not to Adjust Level of Remuneration of Directors; Authorize Chairman of the Board to Sign Management Service Agreements with Each Independent Non-Executive Director E Authorize Board of Directors to Appoint For For Management Valery I. Khoroshkovsky as CEO and to Delegate Day to Day Management to the CEO F Amend Articles of Incorporation Re: For For Management Amendment Date, Cut Off Date EVRAZ GROUP S A Ticker: EVGPF Security ID: US30050A2024 Meeting Date: JAN 18, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Resignation of Bruno Bolfo as For For Management Director and the Resignation of Valery I. Khoroshkovsky as CEO of the Company 2 Appoint Philippe Delaunois as Director For For Management 3 Allow Board to Delegate the Daily For For Management Management of the Business and to Appoint Alexander Frolov as CEO of the Company 4 Authorize Board to Grant Power and to For For Management Authorize Xenia Kotoula to Perform the Necessary Formalities Pursuant to Items 2 and 3 5 Confirm Composition of the Board For For Management 6 Approve Remuneration of Alexander For For Management Abramov, Eugene Tenenbaum, Eugene Shvidler, Olga Pokrovskaya, and Philippe Delaunois 7 Approve Remuneration of Alexander Frolov For For Management EVRAZ GROUP S A Ticker: EVGPF Security ID: US30050A2024 Meeting Date: JUN 20, 2007 Meeting Type: Annual Record Date: MAY 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reports of the Board of Directors For For Management and of the Statutory Auditor for the Year Ending on Dec. 31, 2006 2 Approve Financial Statements and For For Management Allocation of Income for as of Dec. 31, 2006 3 Approve Reports of the Board of Directors For For Management and of the External Auditor on the Consolidated Financial Statements on Dec. 31, 2005 and Dec. 31, 2006 4 Accept Consolidated Financial Statements For For Management for the Years Ending on Dec. 31, 2005 and Dec. 31, 2006 5 Approve Discharge of Directors and For For Management Auditors 6 Statutory Elections For For Management 7 Allow Board to Delegate Daily Management For For Management of the Company and to Appoint Mr. Alexander V. Frolov as Managing Director of the Company 8 Transact Other Business (Voting) For For Management FIRSTRAND LIMITED Ticker: Security ID: ZAE000066304 Meeting Date: NOV 23, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Approve Dividends For For Management 3.1 Reelect L.L. Dippenaar as Director For For Management 3.2 Reelect V.W. Bartlett as Director For For Management 3.3 Reelect D.J.A. Craig as Director For For Management 3.4 Reelect P.M. Goss as Director For For Management 3.5 Reelect B.J. van der Ross as Director For For Management 4 Reelect S.E. Nxasana as Director For For Management Appointed During the Year 5 Approve Remuneration of Directors for For For Management Year Ended June 2006 6 Approve Remuneration of Directors for For For Management 2007 Fiscal Year 7 Ratify PricewaterhouseCoopers as Auditors For For Management 8 Authorize Board to Fix Remuneration of For For Management the Auditors 9 Approve Issuance of Shares Pursuant to For For Management Firstrands Shares Schemes 10 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 11 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital FOXCONN INTERNATIONAL HOLDINGS LTD Ticker: Security ID: KYG365501041 Meeting Date: AUG 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Share Scheme For For Management FOXCONN INTERNATIONAL HOLDINGS LTD Ticker: Security ID: KYG365501041 Meeting Date: OCT 23, 2006 Meeting Type: Special Record Date: OCT 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revision of Annual Caps For For Management FOXCONN INTERNATIONAL HOLDINGS LTD Ticker: Security ID: KYG365501041 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: JUN 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Reelect Dai Feng Shuh as Director and For For Management Authorize Board to Fix His Remuneration 2b Reelect Lee Jin Ming as Director and For For Management Authorize Board to Fix His Remuneration 2c Reelect Lu Fang Ming as Director and For For Management Authorize Board to Fix His Remuneration 3 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares 7 Approve Issuance of Shares Pursuant to For For Management Share Scheme FU JI FOOD AND CATERING SERVICES HOLDINGS LTD Ticker: Security ID: KYG3685B1041 Meeting Date: AUG 1, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Year Ended Mar. 31, 2006 2 Approve Final Dividend for the Year Ended For For Management Mar. 31, 2006 3a Reelect Wei Dong as Executive Director For For Management 3b Reelect Wong Chi Keung as Independent For For Management Non-Executive Director 3c Reelect Su Gang Bing as Independent For For Management Non-Executive Director 4 Reappoint CCIF CPA Limited as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Amend Articles Re: Removal of Directors For For Management FUBON FINANCIAL HOLDING CO. LTD. Ticker: Security ID: TW0002881000 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Other Business None None Management GAFISA S A Ticker: Security ID: BRGFSAACNOR3 Meeting Date: SEP 11, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Literal R of Article 21 Re: Change For For Management Established Limits 2 Re-ratify Monthly Global Remuneration of For For Management Directors 3 Approve Full Amortization of Debenetures For For Management (2nd Issuance) 4 Grant New Authority (Duties) to the For For Management President of the Company; Amend Articles 3 and 27 of Bylaws Accordingly 5 Amend Article 5 Re: Reflect Changes in For For Management Capital Resulting from Issuance of Shares and Approved by the Board GAZPROM OAO Ticker: Security ID: RU0007661625 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 2.54 per For For Management Ordinary Share 5 Approve Remuneration of Directors and For For Management Members of Audit Commission 6 Ratify CJSC PricewaterhouseCoopers Audit For For Management as Auditor 7 Amend Charter For Against Management 8 Approve Series of Related-Party For For Management Transactions in Connection with Implementation of Nord Stream Project 9.1 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.2 Approve Related-Party Transaction with For For Management Sberbank 9.3 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.4 Approve Related-Party Transaction with For For Management Sberbank 9.5 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.6 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.7 Approve Related-Party Transaction with For For Management Sberbank 9.8 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.9 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.10 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.11 Approve Related-Party Transaction with For For Management Sberbank 9.12 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.13 Approve Related-Party Transaction with For For Management OJSC Severneftegazprom 9.14 Approve Related-Party Transaction with For For Management OJSC Severneftegazprom 9.15 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.16 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.17 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.18 Approve Related-Party Transaction with For For Management CJSC Northgas 9.19 Approve Related-Party Transaction with For For Management OJSC Novatek 9.20 Approve Related-Party Transaction with For For Management OJSC Tomskgazprom 9.21 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.22 Approve Related-Party Transaction with For For Management OJSC Gazprom Neft 9.23 Approve Related-Party Transaction with For For Management OJSC Novatek 9.24 Approve Related-Party Transaction with For For Management OJSC Novatek 9.25 Approve Related-Party Transaction with For For Management Latvijas Gaze a/s 9.26 Approve Related-Party Transaction with AB For For Management Lietuvos dujos 9.27 Approve Related-Party Transaction with For For Management UAB Kauno Termofikacijos Elektrine 9.28 Approve Related-Party Transaction with For For Management MoldovaGaz S.A. 9.29 Approve Related-Party Transaction with For For Management MoldovaGaz S.A. 10.1 Elect Andrey Akimov as Director None Abstain Management 10.2 Elect Alexander Ananenkov as Director For Abstain Management 10.3 Elect Burckhard Bergmann as Director None Abstain Management 10.4 Elect Farit Gazizullin as Director None Abstain Management 10.5 Elect German Gref as Director None Abstain Management 10.6 Elect Elena Karpel as Director For For Management 10.7 Elect Dmitry Medvedev as Director None Abstain Management 10.8 Elect Yury Medvedev as Director None Abstain Management 10.9 Elect Alexey Miller as Director For For Management 10.10 Elect Victor Nikolaev as Director None Abstain Management 10.11 Elect Sergey Oganesyan as Director None Abstain Management 10.12 Elect Alexander Potyomkin as Director None Abstain Management 10.13 Elect Mikhail Sereda as Director For Abstain Management 10.14 Elect Boris Fedorov as Director None Abstain Management 10.15 Elect Robert Foresman as Director None For Management 10.16 Elect Victor Khristenko as Director None Abstain Management 10.17 Elect Alexander Shokhin as Director None Abstain Management 10.18 Elect Igor Yusufov as Director None Abstain Management 10.19 Elect Evgeny Yasin as Director None For Management 11.1 Elect Dmitry Arkhipov as Member of Audit For For Management Commission 11.2 Elect Denis Askinadze as Member of Audit For Abstain Management Commission 11.3 Elect Vadim Bikulov as Member of Audit For For Management Commission 11.4 Elect Rafael Ishutin as Member of Audit For For Management Commission 11.5 Elect Andrey Kobzev as Member of Audit For Abstain Management Commission 11.6 Elect Nina Lobanova as Member of Audit For For Management Commission 11.7 Elect Yury Nosov as Member of Audit For Abstain Management Commission 11.8 Elect Victoria Oseledko as Member of For Abstain Management Audit Commission 11.9 Elect Vladislav Sinyov as Member of Audit For For Management Commission 11.10 Elect Andrey Fomin as Member of Audit For Abstain Management Commission 11.11 Elect Yury Shubin as Member of Audit For Abstain Management Commission GAZPROM OAO Ticker: OGZRY Security ID: 368287207 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: JUN 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 2.54 per For For Management Ordinary Share 5 Approve Remuneration of Directors and For For Management Members of Audit Commission 6 Ratify CJSC PricewaterhouseCoopers Audit For For Management as Auditor 7 Amend Charter For Against Management 8 Approve Series of Related-Party For For Management Transactions in Connection with Implementation of Nord Stream Project 9.1 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.2 Approve Related-Party Transaction with For For Management Sberbank 9.3 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.4 Approve Related-Party Transaction with For For Management Sberbank 9.5 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.6 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.7 Approve Related-Party Transaction with For For Management Sberbank 9.8 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.9 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.10 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.11 Approve Related-Party Transaction with For For Management Sberbank 9.12 Approve Related-Party Transaction with For For Management CJSC AB Gazprombank 9.13 Approve Related-Party Transaction with For For Management OJSC Severneftegazprom 9.14 Approve Related-Party Transaction with For For Management OJSC Severneftegazprom 9.15 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.16 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.17 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.18 Approve Related-Party Transaction with For For Management CJSC Northgas 9.19 Approve Related-Party Transaction with For For Management OJSC Novatek 9.20 Approve Related-Party Transaction with For For Management OJSC Tomskgazprom 9.21 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 9.22 Approve Related-Party Transaction with For For Management OJSC Gazprom Neft 9.23 Approve Related-Party Transaction with For For Management OJSC Novatek 9.24 Approve Related-Party Transaction with For For Management OJSC Novatek 9.25 Approve Related-Party Transaction with For For Management Latvijas Gaze a/s 9.26 Approve Related-Party Transaction with AB For For Management Lietuvos dujos 9.27 Approve Related-Party Transaction with For For Management UAB Kauno Termofikacijos Elektrine 9.28 Approve Related-Party Transaction with For For Management MoldovaGaz S.A. 9.29 Approve Related-Party Transaction with For For Management MoldovaGaz S.A. 10.1 Elect Andrey Akimov as Director None Against Management 10.2 Elect Alexander Ananenkov as Director For Against Management 10.3 Elect Burckhard Bergmann as Director None Against Management 10.4 Elect Farit Gazizullin as Director None Against Management 10.5 Elect German Gref as Director None Against Management 10.6 Elect Elena Karpel as Director For For Management 10.7 Elect Dmitry Medvedev as Director None Against Management 10.8 Elect Yury Medvedev as Director None Against Management 10.9 Elect Alexey Miller as Director For For Management 10.10 Elect Victor Nikolaev as Director None Against Management 10.11 Elect Sergey Oganesyan as Director None Against Management 10.12 Elect Alexander Potyomkin as Director None Against Management 10.13 Elect Mikhail Sereda as Director For Against Management 10.14 Elect Boris Fedorov as Director None Against Management 10.15 Elect Robert Foresman as Director None For Management 10.16 Elect Victor Khristenko as Director None Against Management 10.17 Elect Alexander Shokhin as Director None Against Management 10.18 Elect Igor Yusufov as Director None Against Management 10.19 Elect Evgeny Yasin as Director None For Management 11.1 Elect Dmitry Arkhipov as Member of Audit For For Management Commission 11.2 Elect Denis Askinadze as Member of Audit For Against Management Commission 11.3 Elect Vadim Bikulov as Member of Audit For For Management Commission 11.4 Elect Rafael Ishutin as Member of Audit For For Management Commission 11.5 Elect Andrey Kobzev as Member of Audit For Against Management Commission 11.6 Elect Nina Lobanova as Member of Audit For For Management Commission 11.7 Elect Yury Nosov as Member of Audit For Against Management Commission 11.8 Elect Victoria Oseledko as Member of For Against Management Audit Commission 11.9 Elect Vladislav Sinyov as Member of Audit For For Management Commission 11.10 Elect Andrey Fomin as Member of Audit For Against Management Commission 11.11 Elect Yury Shubin as Member of Audit For Against Management Commission GENTING BERHAD Ticker: Security ID: MYL3182OO002 Meeting Date: MAR 21, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Split Involving the For For Management Subdivision of Every One Existing Share of MYR 0.50 Each into Five Shares of MYR 0.10 Each 1 Amend Memorandum and Articles of For For Management Association to Reflect Changes in Authorized Share Capital GENTING BERHAD Ticker: Security ID: MYL3182OO002 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Final Dividend of MYR 0.20 Per For For Management Share Less 27 Percent Tax for the Financial Year Ended Dec. 31, 2006 3 Approve Remuneration of Directors in the For For Management Amount of MYR 736,850 for the Financial Year Ended Dec. 31, 2006 4 Elect Lim Kok Thay as Director For For Management 5 Elect Quah Chek Tin as Director For For Management 6 Elect Mohd Amin bin Osman as Director For For Management 7 Elect Gunn Chit Tuan as Director For For Management 8 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 10 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital GLOW ENERGY PUBLIC CO LTD Ticker: Security ID: TH0834010017 Meeting Date: APR 25, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2006 Operating Results and For For Management Directors' Report 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Allocation of Income and Payment For For Management of Dividend 5 Reelect Dirk Achiel Marc Beeuwsaert, For For Management Guido Geeraerts, Kovit Poshyananda, and Supapan Ruttanaporn as Directors 6 Approve Remuneration and Allowance of For For Management Directors and Audit Committee Members 7 Approve Deloitte Touche Tohmatsu Jaiyos For For Management Co. Ltd. as Auditors and Authorize Board to Fix Their Remuneration 8 Authorize Issuance of Debentures not For For Management exceeding THB 15 Billion or Its Equivalent in Other Currency 9 Other Business For For Management GOLD FIELDS LIMITED Ticker: GFI Security ID: ZAE000018123 Meeting Date: NOV 10, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Reelect J.G. Hopwood as Director For For Management 3 Reelect D.M.J. Ncube as Director For For Management 4 Reelect I.D. Cockerill as Director For For Management 5 Reelect G.J. Gerwel as Director For For Management 6 Reelect N.J. Holland as Director For For Management 7 Reelect R.L. Pennant-Rea as Director For For Management 8 Place Authorized But Unissued Shares For For Management under Control of Directors 9 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 10 Revocation of Erroneous Prior Placement For For Management of Unissued Shares Under the Control of Directors for the Purpose of the Gold Fields Limited 2005 Share Plan 11 Revocation of Erroneous Prior Placement For For Management of Unissued Shares Under the Control of Directors for the Goldfields Management Incentive Scheme 12 Approve Issuance of Shares Pursuant to For For Management the Gold Fields Limited 2005 Share Plan 13 Approve Remuneration of Directors For For Management 14 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital GOLD FIELDS LIMITED Ticker: GFI Security ID: 38059T106 Meeting Date: NOV 10, 2006 Meeting Type: Annual Record Date: SEP 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 ADOPTION OF FINANCIAL STATEMENTS For For Management 2 RE-ELECTION OF MR J G HOPWOOD AS A For For Management DIRECTOR 3 RE-ELECTION OF MR D M J NCUBE AS A For For Management DIRECTOR 4 RE-ELECTION OF MR I D COCKERILL AS A For For Management DIRECTOR 5 RE-ELECTION OF PROFESSOR G J GERWEL AS A For For Management DIRECTOR 6 RE-ELECTION OF MR N J HOLLAND AS A For For Management DIRECTOR 7 RE-ELECTION OF MR R L PENNANT-REA AS A For For Management DIRECTOR 8 PLACEMENT OF SHARES UNDER THE CONTROL OF For For Management THE DIRECTORS 9 ISSUING EQUITY SECURITIES FOR CASH For For Management 10 REVOCATION OF ERRONEOUS AND PLACEMENT OF For For Management UNISSUED SHARES FOR THE PURPOSE OF THE GOLD FIELDS LIMITED 2 11 REVOCATION OF ERRONEOUS AND PLACEMENT OF For For Management UNISSUED SHARES FOR THE PURPOSE OF THE GF MANAGEMENT INCENTIVE SCHEME. 12 AWARD OF RIGHTS TO NON-EXECUTIVE For For Management DIRECTORS UNDER THE GOLD FIELDS LIMITED 2005 NON-EXECUTIVE SHARE PLAN 13 INCREASE OF DIRECTORS FEES For For Management 14 ACQUISITION OF COMPANY S OWN SHARES For For Management GOME ELECTRICAL APPLIANCES HOLDINGS LTD (FORMERLY CHINA EAGL Ticker: Security ID: BMG3978C1082 Meeting Date: SEP 18, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of All the Issued For For Management Shares of China Paradise Electronics Retail Ltd., Other Than Those Already Owned by GOME Electrical Appliances Holding Ltd. and Parties Acting in Concert with it; and All Related Transactions GOME ELECTRICAL APPLIANCES HOLDINGS LTD (FORMERLY CHINA EAGL Ticker: Security ID: BMG3978C1082 Meeting Date: MAY 22, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Declare Final Dividend For For Management 3a Reelect Sze Tsai Ping as Director For For Management 3b Reelect Chan Yuk Sang as Director For For Management 3c Authorize Board to Fix the Remuneration For For Management of Directors 4 Elect Chen Xiao as Executive Director and For For Management Authorize Board to Fix His Remuneration 5 Elect Yu Tung Ho as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 6 Elect Thomas Joseph Manning as For For Management Independent Non-Executive Director and Authorize Board to Fix His Remuneration 7 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 10 Authorize Reissuance of Repurchased For Against Management Shares GRUMA S.A. (GRUPO MASECA) Ticker: Security ID: MXP4948K1056 Meeting Date: NOV 30, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws in Compliance with New For For Management Mexican Securities Law 2 Elect Board Members and Board Secretary, For For Management and Their Respective Alternates, Including Independent Directors; Approve Their Remuneration 3 Approve Integration of Audit Committee For For Management and Corporate Practices Committee; Elect Their Respective Chairman 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 5 Approve Minutes of Meeting For For Management GRUMA SAB DE CV (GRUPO MASECA) Ticker: Security ID: MXP4948K1056 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec. 31, 2006 2 Present Supervisory Board Report for the For For Management Period Ended Nov. 30, 2006 3 Present Financial Statements and For For Management Statutory Reports and Supervisory Board Reports for Fiscal Year Ended Dec. 31, 2006 4 Accept Report on Adherence to Fiscal For For Management Obligations 5 Approve Allocation of Income and For For Management Dividends 6 Set Aggregate Nominal Amount of Share For Against Management Repurchase Reserve 7 Elect Management Board and Supervisory For Against Management Board, and Their Alternates; Fix Their Remuneration 8 Elect Chairs to Audit and Corporate For For Management Practices Committees 9 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 10 Approve Minutes of Meeting For For Management GRUPO AEROPORTUARIO DEL CENTRONORTE S A B DE C V Ticker: OMAB Security ID: 400501102 Meeting Date: JAN 31, 2007 Meeting Type: Special Record Date: JAN 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE SHAREHOLDER OF THE For For Management COMPANY, AEROINVEST S.A. DE C.V. TO ENTER INTO A FINANCING FACILITY IN ACCORDANCE WITH NUMERAL (II) OF ARTICLE THIRTY-FIVE OF THE BYLAWS OF THE COMPANY. 2 APPROVAL TO MAKE A QUARTERLY DISTRIBUTION For For Management OF THE DIVIDENDS PREVIOUSLY APPROVED BY THE SHAREHOLDERS OF THE COMPANY. 3 DESIGNATION OF THE PROPOSED OFFICERS TO For For Management FORMALIZE AND EXECUTE THE RESOLUTIONS ADOPTED BY THE SHAREHOLDERS. GRUPO AEROPORTUARIO DEL CENTRONORTE S A B DE C V Ticker: OMAB Security ID: 400501102 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: APR 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Period Ended Dec. 31, 2006 2 Accept Tax Report For For Management 3 Accept Audit Committee Report For For Management 4 Accept Corporate Practices Committee For For Management Report 5 Approve Financial Statements and For For Management Statutory Reports 6 Approve Allocation of Income, Increase in For For Management Reserves, Allocation of Stock Repurchase Reserve and Dividends 7 Elect/Ratify Directors, Alternate For For Management Directors and Chairmen of Committees 8 Approve Remuneration of Directors and For For Management Members of Committees 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO AEROPORTUARIO DEL PACIFICO S A DE C V Ticker: PAC Security ID: 400506101 Meeting Date: OCT 27, 2006 Meeting Type: Special Record Date: OCT 5, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO AMEND THE COMPANY BY-LAWS TO BE IN For For Management LINE WITH CURRENT MEXICAN SECURITIES LAW. 2 TO ELECT THE PRESIDENT OF THE AUDIT For For Management COMMITTEE. 3 TO REVIEW THE NOMINATIONS AND For For Management COMPENSATION COMMITTEE S PLANS FOR THE NOMINATION, RATIFICATION, AND IF NECESSARY, REMOVAL OF MEMBERS OF THE BOARD OF DIRECTORS. 4 TO ADOPT THE RESOLUTIONS DEEMED NECESSARY For For Management OR CONVENIENT IN ORDER TO COMPLY WITH ANY DECISIONS MADE DURING THIS MEETING. GRUPO FAMSA SA DE CV, MEXICO Ticker: Security ID: MX01GF010008 Meeting Date: DEC 14, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Compliance with the For For Management Securities Law 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO FAMSA SA DE CV, MEXICO Ticker: Security ID: MX01GF010008 Meeting Date: DEC 14, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of the Audit Committee For For Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO FAMSA SA DE CV, MEXICO Ticker: Security ID: MX01GF010008 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors, Board Secretary, General For For Management Director; Fix Their Remuneration 4 Elect Chairmen to Audit and Corporate For For Management Practices Committees; Fix Remuneration for Committee Members 5 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO FINANCIERO BANORTE S.A. Ticker: Security ID: MXP370711014 Meeting Date: AUG 17, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorption of Banco del Centro For For Management 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO FINANCIERO BANORTE S.A. Ticker: Security ID: MXP370711014 Meeting Date: OCT 12, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends of MXN 0.375 Per For For Management Share 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE S.A. Ticker: Security ID: MXP370711014 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws in Order to Comply with New For For Management Mexeican Securities Law 2 Amend Bylaws Re: Compliance with Various For For Management Credit Institutions Laws 3 Approve Spin-Off of Finanzas Banorte, For For Management S.A. de C.V. 4 Amend Bylaws Re: Record Changes to For For Management Arrendadora Banorte, Factor Banorte and Creditos Pronegocio as Companies with Diverse Business Objectives 5 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 6 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE S.A. Ticker: Security ID: MXP370711014 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Members and Chairman to the Audit For For Management and Corporate Practices Committee; Fix Their Remuneration; Revoke Nomination of Supervisory Board Members 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management GRUPO FINANCIERO GALICIA Ticker: GGABF Security ID: ARP495251018 Meeting Date: OCT 11, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Designate Two Shareholders to Sign For Did Not Management Minutes of Meeting Vote 2 Consider Capital Increase Through Issuane For Did Not Management of Shares to be Carried Out by Banco de Vote Galicia y Buenos Aires SA; Consider Position to be Adopted by Company GRUPO FINANCIERO GALICIA SA Ticker: GGABF Security ID: ARP495251018 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Designate Two Shareholders to Sign For Did Not Management Minutes of Meeting Vote 2 Accept Financial Statements and Statutory For Did Not Management Reports of Banco de Galicia y Buenos Vote Aires S.A.; Determine Grupo Financiero Galicia's Position Regarding Banco Galicia's Next AGM 3 Accept Financial Statements and Statutory For Did Not Management Reports Vote 4 Approve Allocation of Income For Did Not Management Vote 5 Approve Discharge of Management and For Did Not Management Supervisory Board Vote 6 Approve Remuneration of Supervisory Board For Did Not Management Vote 7 Approve Remuneration of Directors For Did Not Management Vote 8 Approve Advance Payment to Independent For Did Not Management Directors Vote 9 Fix Number of and Elect Directors and For Did Not Management Alternates Vote 10 Elect Three Supervisory Board Members and For Did Not Management Their Respective Alternates for a Vote One-Year Term 11 Approve Remuneration of Auditors for For Did Not Management Fiscal Year 2006 Vote 12 Approve Auditors, Primary and Alternates, For Did Not Management for Fiscal Year 2007 Vote GRUPO FINANCIERO INBURSA S.A. DE C.V. Ticker: Security ID: MXP370641013 Meeting Date: DEC 14, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Comply With New For For Management Securities Market Law 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO FINANCIERO INBURSA S.A. DE C.V. Ticker: Security ID: MXP370641013 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports, Including Report on Fiscal Obligations for Fiscal Year Ended 12-31-06 2 Approve Allocation of Income For For Management 3 Approve Dividends For For Management 4 Elect/Ratify Directors, Board Secretary For For Management and Deputy Secretary 5 Approve Remuneration of Directors, Board For For Management Secretary and Alternate Secretary 6 Elect Members of Audit and Corporate For For Management Practices Committees 7 Approve Remuneration of Audit and For For Management Corporate Practices Committees 8 Present Report on Share Repurchase For Against Management Program and Set Aggregate Nominal Amount to Repurchase Shares in 2007 9 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO FINANCIERO INBURSA S.A. DE C.V. Ticker: Security ID: MXP370641013 Meeting Date: APR 26, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 2 of Bylaws For Against Management 2 Amend Sole Responsibility Agreement For Against Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GS ENGINEERING & CONSTRUCTION LTD. (FRMLY LS ENGINEERING & CONSTRUCTION) Ticker: Security ID: KR7006360002 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1550 Per Share 2 Elect Three Independent Non-Executive For For Management Directors 3 Elect Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors GUANGDONG INVESTMENT LTD. Ticker: Security ID: HK0270001396 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: JUN 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Li Wai Keung as Director For For Management 3b Reelect Chan Cho Chak, John as Director For For Management 3c Reelect Li Kwok Po, David as Director For For Management 3d Reelect Jiang Jin as Director For For Management 3e Reelect Sun Yingming as Director For For Management 3f Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares GUANGZHOU SHIPYARD INTERNATIONAL CO. Ticker: Security ID: CN0008879313 Meeting Date: DEC 20, 2006 Meeting Type: Special Record Date: NOV 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Second Supplemental Agreement to For For Management the Framework Agreement for Continuing Connected Transaction 2 Approve Liability Insurance for For For Management Directors, Supervisors and Senior Management 3 Approve Continuing Connected Transaction For For Management Framework Agreement for Years 2007 to 2009 4 Approve Removal of Guangdong Yangcheng For For Management Certified Accountants Co., Ltd. as Domestic Auditors 5 Appoint Ascenda Certified Public For For Management Accountants, Ltd. as Domestic Auditors 6 Amend Articles Re: Guide for Articles of For Management Association of Listed Companies (2006 Revision) GUJARAT AMBUJA CEMENTS LTD. Ticker: Security ID: INE079A01024 Meeting Date: AUG 22, 2006 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation of Ambuja For For Management Cement Eastern Ltd with Gujarat Ambuja Cements Ltd GUJARAT AMBUJA CEMENTS LTD. Ticker: Security ID: INE079A01024 Meeting Date: MAR 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividends of INR 3.30 Per Share For For Management 3 Reappoint R. Chitale as Director For For Management 4 Reappoint M.L. Bhakta as Director For For Management 5 Reappoint N. Munjee as Director For For Management 6 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Appoint M. Akermann as Director For For Management 8 Appoint P. Hugentobler as Director For For Management 9 Appoint N. Kumar as Director For For Management 10 Appoint S. Haribhakti as Director For For Management 11 Appoint O. Goswami as Director For For Management 12 Change Company Name to Ambuja Cements For For Management Limited 13 Approve Employee Stock Option Scheme 2007 For For Management (ESOP 2007) 14 Approve Stock Option Plan Grants to For For Management Employees of Subsidiaries Under the ESOP 2007 15 Amend Stock Option Schemes Re: For For Management Unexercised Stock Options 16 Approve Appointment and Remuneration of For For Management A. Singhvi, Managing Director GVT HOLDING SA Ticker: Security ID: BRGVTTACNOR8 Meeting Date: APR 18, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, and For For Management Allocation of Income HALYK SAVINGS BANK OF KAZAKHSTAN OJSC Ticker: Security ID: US46627J2033 Meeting Date: APR 23, 2007 Meeting Type: Annual Record Date: MAR 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements For For Management 2 Approve Allocation of Income and For For Management Dividends of KZT 2.50 per Common Share and KZT 1.6 Billion in Aggregate on Preferred Shares and Preferred Shares Convertible into Common Shares 3 Fix Number of Directors at Eight For For Management 4 Amend Charter; Authorize Tatyana For For Management Maryasova to Sign Approved Amendments 5.1a Elect Gavyn Arthur as Director For For Management 5.1b Elect Christof Ruehl as Director For For Management 5.1c Elect Askar Yelemessov as Director For For Management 5.2 Determine Term of Office of New Directors For For Management 6 Amend Company's Corporate Governance Code For For Management 7 Amend Regulations on Board of Directors For For Management 8 Fix Number of Members of Counting Board; For For Management Determine Their Term of Office HANKOOK TIRE CO. Ticker: Security ID: KR7000240002 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 250 Per Share 2 Amend Articles of Incorporation to For For Management Increase Board Size, to Create Nominating Committee and to Require Minimum of Three Independent Non-Executive Directors on Audit Committee 3 Elect Directors For For Management 4 Elect Member of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 6 Amend Terms of Severance Payments to For For Management Executives HANKOOK TIRE CO. Ticker: Security ID: KR7000240002 Meeting Date: JUN 7, 2007 Meeting Type: Special Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jang Sung-Gon as Outside Director For For Management HARMONY GOLD MINING LTD. Ticker: HGMCF Security ID: ZAE000015228 Meeting Date: NOV 10, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Reelect F.T. de Buck as Director For For Management 3 Reelect D.S. Lushaba as Director For For Management 4 Reelect M. Motloba as Director For For Management 5 Approve Remuneration of Directors For For Management 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Approve Harmony 2006 Share Plan For Against Management 8 Place Authorized But Unissued Shares For Against Management under Control of Directors 9 Approve Issuance of Shares without For Against Management Preemptive Rights up to a Maximum of 5 Percent of Issued Capital HARMONY GOLD MINING LTD. Ticker: HMY Security ID: 413216300 Meeting Date: NOV 10, 2006 Meeting Type: Annual Record Date: OCT 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 ADOPTION OF 2005/2or For Management STATEMENTS, INCLUDING THE REPORTS OF THE DIRECTORS AND AUDITORS. 2 TO RE-ELECT MS F T DE BUCK IN TERMS OF For For Management THE COMPANY S ARTICLES OF ASSOCIATION. 3 TO RE-ELECT DR D S LUSHABA IN TERMS OF For For Management HARMONY S ARTICLES OF ASSOCIATION. 4 TO RE-ELECT MR M MOTLOBA IN TERMS OF For For Management HARMONY S ARTICLES OF ASSOCIATION 5 TO INCREASE AND FIX THE REMUNERATION OF For For Management NON-EXECUTIVE DIRECTORS. 6 TO GRANT AUTHORITY FOR SHARE REPURCHASES For For Management 7 TO AUTHORISE THE IMPLEMENTATION OF THE For Against Management HARMONY 2, THE SALIENT FEATURES OF WHICH ARE SET OUT IN THE ANNEXURE. 8 TO PLACE 10% OF THE UNISSUED ORDINARY For Against Management SHARES OF THE COMPANY UNDER DIRECTORS CONTROL. 9 TO GRANT AUTHORITY TO THE DIRECTORS TO For Against Management ALLOT AND ISSUE EQUITY SECURITIES FOR CASH OF UP TO 5%. HIGH TECH COMPUTER CORP Ticker: Security ID: TW0002498003 Meeting Date: JUN 20, 2007 Meeting Type: Annual Record Date: APR 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Rules and Procedures Regarding For For Management Shareholder Meeting 5 Amend Articles of Association For For Management 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Amend Trading Procedures Governing For For Management Derivative Financial Instruments 8 Amend Election Rules of Directors and For For Management Supervisors 9 Approve Acquisition of Assets from Dopod For For Management International 10.1 Elect Cher Wang as Director with For For Management Shareholder No. 2 10.2 Elect Wen-Chi Chen as Director with For For Management Shareholder No. 5 10.3 Elect H.T. Cho as Director with For For Management Shareholder No. 22 10.4 Elect Josef Felder as Independent For For Management Director 10.5 Elect Chen-Kuo Lin as Independent For For Management Director 10.6 Elect a Representative of Way-Chi For For Management Investment Co. Ltd. as Supervisor with Shareholder No. 15 11 Approve Release of Restrictions of For Against Management Competitive Activities of Directors 12 Other Business None For Management HINDUSTAN LEVER LTD. Ticker: Security ID: INE030A01027 Meeting Date: OCT 30, 2006 Meeting Type: Court Record Date: OCT 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Among For For Management Modern Food Industries (India) Ltd., Modern Food and Nutrition Industries Ltd., and Hindustan Lever Ltd. HINDUSTAN LEVER LTD. Ticker: Security ID: INE030A01027 Meeting Date: MAR 28, 2007 Meeting Type: Special Record Date: FEB 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Marine Products Business For For Management Undertaking HON HAI PRECISION INDUSTRY CO. LTD. Ticker: Security ID: TW0002317005 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Amend Articles of Association For For Management 6 Amend Election Rules of Directors and For For Management Supervisors 7 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 8.1 Elect Hwu Tsong-Min as Independent For Against Management Director with ID No. E100527029 8.2 Elect Liu Cheng-Yu as Independent For Against Management Director with ID No. E121186813 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Other Business None None Management HON HAI PRECISION INDUSTRY CO. LTD. Ticker: HNHAY Security ID: US4380901029 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Amend Election Rules of Directors and For For Management Supervisors 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Amend Articles of Association For For Management 8 Elect Directors and Supervisors For Against Management 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors HONG LEONG BANK BHD. Ticker: Security ID: MYL5819OO007 Meeting Date: JUL 19, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of One Block of For For Management Six-Storey Purpose-Built Commercial Office Building Together with Two Levels of Basement Car Parks from PJ City Development Sdn Bhd for a Cash Consideration of MYR 86.3 Million HONG LEONG BANK BHD. Ticker: Security ID: MYL5819OO007 Meeting Date: OCT 19, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of MYR 0.15 Per For For Management Share Less 28 Percent Income Tax for the Financial Year Ended June 30, 2006 2 Approve Remuneration of Directors in the For For Management Amount of MYR 516,575 for the Financial Year Ended June 30, 2006 3 Elect Chew Peng Cheng as Director For For Management 4 Elect Yvonne Chia as Director For For Management 5 Elect Mohamed Nazim bin Abdul Razak as For For Management Director 6 Elect Choong Yee How as Director For For Management 7 Elect Quek Kon Sean as Director For For Management 8 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital HONG LEONG BANK BHD. Ticker: Security ID: MYL5819OO007 Meeting Date: OCT 19, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 2 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Hong Leong Co. (Malaysia) Bhd. 3 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Chew Peng Cheng 4 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Malaysia Pacific Corp. Bhd. HOTEL LEELA VENTURE LTD Ticker: Security ID: INE102A01016 Meeting Date: JUL 31, 2006 Meeting Type: Annual Record Date: JUL 18, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend on Preference Shares For For Management 3 Approve Dividends of INR 2 Per Equity For For Management Share 4 Reappoint C.P.K. Nair as Director For For Management 5 Reappoint A. Malhotra as Director For For Management 6 Reappoint K.U. Mada as Director For For Management 7 Approve Picardo & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Appoint M. Narasimham as Director For For Management 9 Appoint R. Venkatachalam as Director For For Management 10 Appoint C.K. Kutty as Director For For Management 11 Approve Appointment and Remuneration of For For Management V. Krishnan, Deputy Managing Director 12 Approve Transfer of Statutory Registers For For Management to the Office of Sharepro Services (India) Pvt. Ltd., Registrars and Share Transfer Agents of the Company 13 Approve Increase in Limit on Foreign For For Management Shareholdings to 50 Percent 14 Approve Five-for-One Stock Split For For Management 15 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Up to an Aggregate Amount of $110 Million 16 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers Up to an Aggregate Amount of INR 4.5 Billion 17 Approve Increase in Borrowing Powers to For For Management INR 20 Billion 18 Approve Commission Remuneration for For For Management Non-Executive Directors HOTEL LEELAVENTURE LTD Ticker: Security ID: INE102A01024 Meeting Date: OCT 23, 2006 Meeting Type: Special Record Date: OCT 23, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For For Management HOUSING DEVELOPMENT FINANCE CORP. LTD. Ticker: Security ID: INE001A01028 Meeting Date: JUL 18, 2006 Meeting Type: Annual Record Date: JUL 4, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 20 Per Share For For Management 3 Reappoint B.S. Mehta as Director For For Management 4 Reappoint S.A. Dave as Director For For Management 5 Reappoint S. Venkitaramanan as Director For For Management 6 Approve S.B. Billimoria & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 7 Approve Pannell Kerr Forster as Branch For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Increase in Authorized Capital to For For Management INR 2.75 Billion Divided into 275 Million Equity Shares of INR 10 Each 9 Amend Clause V of the Memorandum of For For Management Association to Reflect Increase in Authorized Capital 10 Amend Article 3 of the Articles of For For Management Association to Reflect Increase in Authorized Capital HOUSING DEVELOPMENT FINANCE CORP. LTD. Ticker: Security ID: INE001A01028 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: JUN 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 22 Per Share For For Management 3 Reappoint K. Mahindra as Director For For Management 4 Reappoint D.M. Sukthankar as Director For For Management 5 Reappoint N.M. Munjee as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve Pannell Kerr Forster as Branch For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Increase in Remuneration of D.S. For For Management Parekh, Chairman and Managing Director, K.M. Mistry, Managing Director, and R.S. Karnad, Executive Director 9 Approve Increase in Borrowing Powers to For For Management INR 1 Trillion 10 Approve Increase in Authorized Capital to For For Management INR 3.25 Billion Divided into 325 Million Equity Shares of INR 10 Each 11 Amend Clause V of the Memorandum of For For Management Association to Reflect Increase in Authorized Capital 12 Amend Article 3 of the Articles of For For Management Association to Reflect Increase in Authorized Capital 13 Approve Employee Stock Option Scheme - For For Management 2007 14 Approve Issuance of an Aggregate of 18 For For Management Million Equity Shares to Citigroup Strategic Holdings Mauritius Ltd and CMP Asia Ltd HUANENG POWER INTERNATIONAL INC. Ticker: Security ID: CN0009115410 Meeting Date: MAY 22, 2007 Meeting Type: Annual Record Date: APR 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Directors For For Management 2 Accept Working Report of the Supervisory For For Management Committee 3 Accept Financial Statements For For Management 4 Approve Profit Distribution Plan For For Management 5 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Approve Liability Insurance for Directors For For Management and Senior Management 7 Approve Issuance of Short-Term Debentures For For Management with a Principal Amount of Up to RMB 5.0 Billion within the PRC HURRIYET GAZETE Ticker: Security ID: TRAHURGZ91D9 Meeting Date: MAY 10, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For For Management 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Financial Statements and For For Management Directors, Auditors and Independent Auditors Reports for 2006 4 Approve Discharge of Directors and For For Management Internal Auditors 5 Approve Allocation of Income For For Management 6 Fix Number of and Elect Directors for For For Management 2007 7 Fix Number of and Elect Internal For For Management Auditors, and Determine Their Terms of Office and Remuneration 8 Approve Remuneration of Directors and For For Management Internal Auditors 9 Approve Independent Audit Company For For Management Selected by the Board 10 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 11 Authorize Issuance of Bonds and/or For For Management Commercial Papers 12 Authorize Board to Distribute Advance For For Management Dividends 13 Receive Information on Profit None None Management Distribution Policy 14 Receive Information on Purchase and None None Management Acquisition of Trader Media East Ltd. Through Volunteer Call Method 15 Receive Information on Donations None None Management 16 Wishes None None Management HYUNDAI DEVELOPMENT CO. (FRMRLY. HYUNDAI INDUSTRIAL HOUSING & INDUSTRIAL DEV.) Ticker: Security ID: KR7012630000 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 800 Per Share 2 Elect Four Directors For For Management 3 Elect Member of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors HYUNDAI HEAVY INDUSTRIES Ticker: Security ID: KR7009540006 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2500 Per Share 2 Amend Articles of Incorporation to Change For For Management Executive Title 3 Elect Two Directors For For Management 4 Elect Member of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors HYUNDAI MIPO DOCKYARD CO. Ticker: Security ID: KR7010620003 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2500 Per Share 2 Amend Articles of Incorporation to Change For For Management Executive Titles 3 Elect Independent Non-Executive Director For For Management 4 Elect Member of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors HYUNDAI MOBIS Ticker: Security ID: KR7012330007 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1250 Per Common Share 2 Amend Articles of Incorporation to Reduce For Against Management Business Objectives, to Require Shareholder Approval on Share Issuances, to Reduce Board Maximum Size, and to Increase Staggered Board 3 Elect Directors For For Management 4 Elect Members of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors HYUNDAI MOTOR CO. Ticker: Security ID: KR7005380001 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1000 Per Common Share 2 Amend Articles of Incorporation to For For Management Shorten Share Registry Cancellation Period and to Allow Sub-Committees 3 Elect Three Directors For For Management 4 Elect Three Members of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors HYUNDAI STEEL CO. (FRMLY INI STEEL CO.) Ticker: Security ID: KR7004020004 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 500 Per Common Share 2 Elect Four Directors For For Management 3 Elect Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors IDFC LTD (INFRASTRUCTURE DEVELOPMENT FINANCE CO LTD) Ticker: Security ID: INE043D01016 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: JUN 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 1.00 Per Share For For Management 3 Reappoint S.S. Kohli as Director For For Management 4 Reappoint S.H. Khan as Director For For Management 5 Reappoint G.S. Kaji as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve Increase in Borrowing Powers to For For Management INR 400 Billion 8 Approve Increase in Limit on Foreign For For Management Shareholdings to 74 Percent 9 Amend Memorandum of Association For For Management 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 21 Billion IJM CORP. BHD. Ticker: Security ID: MYL3336OO004 Meeting Date: AUG 16, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 2 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Section 2(ii)(a) of the Circular to Shareholders Dated July 25, 2006 3 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Section 2(ii)(b) of the Circular to Shareholders Dated July 25, 2006 4 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Section 2(ii)(c) of the Circular to Shareholders Dated July 25, 2006 IJM CORP. BHD. Ticker: Security ID: MYL3336OO004 Meeting Date: AUG 16, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended March 31, 2006 2 Elect Wan Abdul Rahman bin Wan Yaacob as For For Management Director 3 Elect Haji Murad bin Mohamad Noor as For For Management Director 4 Elect Megat Abdul Rahman bin Megat Ahmad For For Management as Director 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Remuneration of Directors in the For For Management Amount of MYR 245,000 for the Financial Year Ended March 31, 2006 7 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital IJM CORP. BHD. Ticker: Security ID: MYL3336OO004 Meeting Date: JAN 25, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of All the Assets and For For Management Liabilities of Road Builder (M) Holdings Bhd (RBH) for a Total Purchase Consideration of MYR 1.56 Billion to be Satisfied by the Issuance of 1.56 Billion Redeemable Unsecured Loan Stocks in IJM Corp Bhd 2 Approve Conditional Take-Over Offer to For For Management Acquire All the Ordinary Shares of RBH to be Satisfied by the Issuance of New IJM Shares on the Basis of One New IJM Share for Every Two Existing RBH Shares Held 3 Approve Increase in Authorized Share For For Management Capital to MYR 3 Billion Comprising 3 Billion Ordinary Shares of MYR 1.00 Each IL & FS INVESTSMART LTD. Ticker: Security ID: INE800B01013 Meeting Date: JUL 25, 2006 Meeting Type: Annual Record Date: JUL 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 3 Per Share For For Management 3 Reappoint V. Kapoor as Director For For Management 4 Reappoint A. Saha as Director For For Management 5 Reappoint A.R. Barwe as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Appoint S. Alagh as Director For For Management 8 Appoint T. Mackay as Director For For Management 9 Amend Employee Stock Option Plan 2005 Re: For For Management Valuation of Options 10 Approve Employee Stock Option Scheme 2006 For For Management 11 Approve Grant of Options to Employees of For For Management Subsidiaries of IL & FS Investsmart Ltd. Under the Proposed Employee Stock Option Scheme 2006 12 Approve Revision in the Terms of For For Management Remuneration of H. Raja, Managing Director & Chief Executive Officer, and R. Bawa, Deputy Managing Director IL & FS INVESTSMART LTD. Ticker: Security ID: INE800B01013 Meeting Date: SEP 16, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Size of Board to 18 For Against Management Members 2 Amend Articles of Association Re: Size of For Against Management Board IMPALA PLATINUM HOLDINGS LTD. Ticker: Security ID: ZAE000003554 Meeting Date: JUL 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Increase in Implats Authorized For For Management Capital through the Creation of Implats A Ordinary Shares 2 Amend Articles of Association Re: Rights For For Management and Conditions of New Shares 3 Approve Issuance of Implats A Ordinary For For Management Shares to RBTIH 4 Acquire RBTIH's 49 Percent Stake in the For For Management IRS Business 5 Authorize Repurchase of Implats A For For Management Ordinary Shares from RBTIH 6 Approve Issuance of Implats Ordinary For For Management Shares (Conversion and Top-Up Shares) to RBTIH 7 Adopt the Morokotso Employee Share For For Management Ownership Program 8 Approve Issuance of Implats Ordinary For For Management Shares to the Morokotso Trust 9 Authorize Repurchase of Implats Ordinary For For Management Shares from the Morokotso Trust 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions IMPALA PLATINUM HOLDINGS LTD. Ticker: Security ID: ZAE000003554 Meeting Date: OCT 12, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect S Bessit as Director For For Management 2 Reelect K Mokhele as Director For For Management 3 Reelect KC Rumble as Director For For Management 4 Reelect LC van Vught as Director For For Management 5 Reelect NDB Orleyn as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Place Authorized But Unissued Shares up For For Management to 10 Percent of Issued Capital under Control of Directors 8 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 9 Approve Stock Split For For Management IMPALA PLATINUM HOLDINGS LTD. Ticker: Security ID: ZAE000083648 Meeting Date: NOV 29, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Discharge of the Company's For For Management Obligation to Periodically Pay the Royalties and to Deliver an Ultimate Fully Diluted Shareholding of 12.1 Percent in Implats by the RBN Group 2 Approve Issuance of 75 Million Ordinary For For Management Shares to the Royal Bafokeng Tholo Investment Holding Company (Pty) Limited (RBTIH) and the Royal Bafokeng Impala Investment Holding Company (Pty) Limited (RBIIH) 3 Authorize Specific Repurchase of 2.5 For For Management Million Ordinary Shares from RBIIH and RBTIH 4 Approve Conversion of 44 Millioin A For For Management Ordinary Shares into Ordinary Shares 5 Amend Bylaws Pursuant to Change in For For Management Capital 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions IMPALA PLATINUM HOLDINGS LTD. Ticker: Security ID: ZAE000083648 Meeting Date: APR 18, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revision of Agreement between For For Management Impala and Various Royal Bafokeng Entities 2 Approve Issuance of Four Implats Ordinary For For Management Shares for ZAR 1.9 Million 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions IMPULSORA DE DESAROLLO ECONOMICO AMERICA LATINA SA DE CV Ticker: Security ID: MX01ID000009 Meeting Date: OCT 10, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change on Board of Directors' For For Management Integration Plan 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting IMPULSORA DE DESAROLLO ECONOMICO AMERICA LATINA SA DE CV Ticker: Security ID: MX01ID000009 Meeting Date: DEC 14, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Comply With New Mexican For For Management Securities Market Law 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting IMPULSORA DEL DESAROLLO Y EL EMPLEO EN AMERICA LATINA SA DE CV Ticker: Security ID: MX01ID000009 Meeting Date: APR 26, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report from Board of Directors; For For Management Accept Individual and Consolidated Financial Statements and Statutory Reports 2 Approve Allocation of Income For For Management 3 Disuss and Elect Members to the Board of For Against Management Directors, Elect the Secretary and Pro Secretary 4 Approve Remuneration of Directors, For For Management Secretary, and Pro Secretary 5 Elect Members of the Corporate Practices For For Management Committee and Audit Committee 6 Approve Remuneration of Committee Members For For Management Mentioned in Item 5 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting INDUSTRIAL AND COMMERCIAL BANK OF CHINA Ticker: Security ID: CN000A0LB420 Meeting Date: MAR 21, 2007 Meeting Type: Special Record Date: FEB 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Procedural Rules of Shareholders' For For Management General Meeting 2 Amend Procedural Rules of the Board For For Management 3 Amend Procedural Rules of the Supervisory For For Management Committee 4 Approve Purchase by Directors and For Against Management Officers of Liability Insurance at an Aggregate Insured Amount of $50 Million for One Year's Coverage 5 Adopt Standard Policy for Determining the For For Management Amount of Allowance to be Paid to the Independent Non-Executive Directors and External Supervisors 6 Adopt Remuneration Plan for Internal For For Management Supervisors INDUSTRIAL AND COMMERCIAL BANK OF CHINA Ticker: Security ID: CN000A0LB420 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Board of Supervisors For For Management 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Plan and For For Management Dividend Recommendation 5 Reappoint Ernst & Young and Ernst & Young For For Management Hua Ming as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6a Elect Xu Shanda as Independent For For Management Non-Executive Director 6b Elect Chen Xiaoyue as Independent For For Management Non-Executive Director 7 Approve 2007 Fixed Assets Investment For For Management Budget INDUSTRIAS CH SA DE CV Ticker: Security ID: MXP524131127 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements for Fiscal Year 2006; Report on Share Repurchase Program; Present Report from Audit Committee and Supervisory Board; Present Report on Adherence to Fiscal Obligations; Discharge Directors 2 Approve Allocation of Income and Set For For Management Maximum Nominal Amount for Share Repurchase Plan 3 Elect Directors, Supervisory Board For Against Management Members, Executive Committee, Audit Committee and Corporate Practices Committee; Fix Their Remuneration 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting INFO EDGE INDIA LTD Ticker: Security ID: INE663F01024 Meeting Date: MAR 26, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Info Edge India Ltd (IEI) For Abstain Management Employee Stock Option Plan Trust (Trust) 2 Approve Stock Option Plan Grants to For Abstain Management Employees of Naukri Internet Services Pvt Ltd and Jeevansathi Internet Services Pvt Ltd (Subsidiaries of IEI) Pursuant to the Trust INFOSYS TECHNOLOGIES LTD Ticker: Security ID: INE009A01021 Meeting Date: NOV 7, 2006 Meeting Type: Special Record Date: NOV 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of American Depositary For For Management Receipts with an Overseas Depositary Against Existing Equity Shares Held by Shareholders INFOSYS TECHNOLOGIES LTD Ticker: INFY Security ID: INE009A01021 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: JUN 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of INR 6.50 Per For For Management Share 3 Reappoint D.M. Satwalekar as Director For For Management 4 Reappoint M.G. Subrahmanyam as Director For For Management 5 Reappoint S. Gopalakrishnan as Director For For Management 6 Reappoint S.D. Shibulal as Director For For Management 7 Reappoint T.V.M. Pai as Director For For Management 8 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Appoint N.R.N. Murthy as Director For For Management 10 Approve Reappointment and Remuneration of For For Management N.M. Nilekani, Executive Director 11 Approve Appointment and Remuneration of For For Management S. Gopalakrishnan, Chief Executive Officer and Managing Director 12 Approve Reappointment and Remuneration of For For Management K. Dinesh, Executive Director 13 Approve Reappointment and Remuneration of For For Management S.D. Shibulal, Executive Director 14 Approve Commission Remuneration for For For Management Non-Executive Directors INFRASTRUCTURE DEVELOPMENT FINANCE CO LTD Ticker: Security ID: INE043D01016 Meeting Date: AUG 2, 2006 Meeting Type: Annual Record Date: JUL 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 1 Per Share For For Management 3 Reappoint V. Rai as Director For For Management 4 Reappoint S. Shroff as Director For For Management 5 Reappoint O. Goswami as Director For For Management 6 Approve S.B. Billimoria & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 7 Appoint V.P. Shetty as Director For For Management 8 Appoint D. Peck as Director For For Management 9 Reappoint D.S. Parekh as Chairman For For Management 10 Approve Increase in Borrowing Powers to For For Management INR 200 Billion 11 Approve Increase in Limit on Foreign For For Management Shareholdings to 49 Percent 12 Approve Employee Stock Option Scheme For For Management 13 Approve Issuance of Global Depositary For For Management Shares to Existing Shareholders 14 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Up to an Aggregate Amount of $250 Million INNOLUX DISPLAY CORP Ticker: Security ID: TW0003481008 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipts 5 Approve Cancellation of the Issuance of For For Management Preferred Shares for a Private Placement in 2005 6 Approve Issuance of Preferred Shares for For For Management a Private Placement 7 Authorize Board to Invest in People's For For Management Republic of China 8 Amend Articles of Association For Against Management 9 Amend Election Rules of Directors and For For Management Supervisors 10 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 11 Elect Directors and Supervisors For For Management 12 Approve Release of Restrictions of For For Management Competitive Activities of Directors 13 Other Business None For Management INOTERA MEMORIES INC Ticker: Security ID: TW0003474003 Meeting Date: AUG 1, 2006 Meeting Type: Special Record Date: JUL 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Elect Four Directors For For Management 3 Approve Release of Restrictions of For For Management Competitive Activities of Directors INTERNATIONAL CONTAINER TERMINAL SERVICES INC Ticker: Security ID: PHY411571011 Meeting Date: MAR 7, 2007 Meeting Type: Special Record Date: FEB 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Merger of ICTSI with ICTSI For Did Not Management Manila Holdings Inc. (IMH) Vote 2 Approve the Amendment of the Articles of For Did Not Management Incorporation to Reduce the Number of Vote Directors and to Reduce the Authorized Capital Stock 3 Approve the Conversion of the Employees For Did Not Management Stock Option Plan into a Stock Incentive Vote Plan INTERNATIONAL CONTAINER TERMINAL SERVICES INC Ticker: Security ID: PHY411571011 Meeting Date: APR 19, 2007 Meeting Type: Annual Record Date: MAR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order For Did Not Management Vote 2 Determination of Existence of Quorum For Did Not Management Vote 3 Approve Minutes of Previous Shareholder For Did Not Management Meeting Vote 4 Receive Chairman's Report For Did Not Management Vote 5 Approval of the Chairman's Report and the For Did Not Management 2006 Audited Financial Statements Vote 6 Ratify Acts, Contracts, Investments and For Did Not Management Resolutions of the Board of Directors and Vote Management Since the Last Annual Meeting 7 Elect Directors For Did Not Management Vote 8 Appoint Auditors For Did Not Management Vote 9 Approve Amendment of By-Laws For Did Not Management Vote 10 Other Business For Did Not Management Vote 11 Adjournment For Did Not Management Vote INTIME DEPARTMENT STORE (GROUP) CO LTD Ticker: Security ID: KYG492041036 Meeting Date: JUN 6, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2.1 Elect Shen Guojun as Director For For Management 2.2 Elect Joseph Chow as Director For For Management 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Authorize Share Repurchase For For Management 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares INVERSIONES ARGOS SA (FORMERLY COMPANIA DE CEMENTOS ARGOS) Ticker: Security ID: COH09AO00017 Meeting Date: MAR 21, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting/Verify Quorum None None Management 2 Approve Meeting Agenda/Notice For For Management 3 Designate Shareholder Representatives of For For Management Minutes of Meeting 4 Approve Director's and President's For For Management Reports 5 Receive Financial Statements Ended Dec. For For Management 31, 2006 6 Approve Auditor's Report For For Management 7 Accept Financial Statements and Statutory For For Management Reports Ended Dec. 31, 2006 8 Approve Allocation of Income For For Management 9 Amend Articles of Company's Bylaws For For Management 10 Elect Directors and Fix Their For For Management Remuneration 11 Approve Auditors and Fix Their For For Management Remuneration 12 Other Business (Voting) For For Management IOI CORPORATION BERHAD Ticker: Security ID: MYL1961OO001 Meeting Date: OCT 30, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended June 30, 2006 2 Elect Lee Cheng Leang as Director For For Management 3 Elect Mohd Khalil b Dato' Hj Mohd Noor as For For Management Director 4 Elect Chan Fong Ann as Director For For Management 5 Approve Remuneration of Directors in the For For Management Amount of MYR 350,000 for the Financial Year Ended June 30, 2006 6 Approve BDO Binder as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 8 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 9 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions IOI CORPORATION BERHAD Ticker: Security ID: MYL1961OO001 Meeting Date: NOV 24, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of $500 Million For For Management Nominal Value Five-Year Unsecured Guaranteed Exchangeable Bonds IOI CORPORATION BERHAD Ticker: Security ID: MYL1961OO001 Meeting Date: MAY 15, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Repayment of up to MYR For For Management 1.375 Billion on the Basis of a Cash Distribution of MYR 21 for Each Cancelled Share with the Remaining Balance to be Set-Off Against the Share Premium Account 2 Amend Memorandum and Articles of For For Management Association to Reflect Changes in Capital 1 Approve Share Spilt Involving the For For Management Subdivision of Every One Existing Ordinary Share of MYR 0.50 Each Held into Five Ordinary Shares of MYR 0.10 Each ISRAEL CHEMICALS LIMITED Ticker: Security ID: IL0002810146 Meeting Date: FEB 13, 2007 Meeting Type: Special Record Date: JAN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of External For For Management Directors in Accordance with Recent Appointments as Directors of Subsidiaries ITAUSA, INVESTIMENTOS ITAU S.A. Ticker: Security ID: BRITSAACNPR7 Meeting Date: APR 27, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Fiscal Year Ended Dec 31 2006 Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Elect Directors For Did Not Management Vote 4 Elect Supervisory Board Members, For Did Not Management Respecting the Rights of Preferred Vote Shareholders to Elect one Member to the Supervisory Board in Accordance with Article 161 of Law 6404/76. 5 Approve Remuneration of Directors, For Did Not Management Executive Officers, and Supervisory Board Vote Members 6 Cancel Company Treasury Shares For Did Not Management Vote 7 Authorize Capitalization of Reserves for For Did Not Management Bonus Issue of Shares Vote 8 Amend Articles to Reflect Changes in For Did Not Management Capital Vote 9 Approve Issuance of Shares for a Private For Did Not Management Placement Vote ITURAN LOCATION AND CONTROL LTD. Ticker: ITRN Security ID: M6158M104 Meeting Date: JAN 21, 2007 Meeting Type: Annual Record Date: DEC 12, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For For Management 2 THE APPROVAL AN ADJUSTMENT TO THE YEARLY For For Management REMUNERATION TO BE PAID TO THE EXTERNAL DIRECTORS OF THE COMPANY, IN THE MAXIMUM AMOUNT PERMITTED UNDER ISRAELI LAW (I.E. YEARLY REMUNERATION OF NIS42,245 (APPROXIMATELY $9,300) IN ADDITION TO A REMUNERATION PER M 3 THE APPROVAL OF THE CHANGE IN THE For Against Management EMPLOYMENT TERMS OF MR. GIL SHERATZKY, AS DESCRIBED IN THE ATTACHED PROXY STATEMENT. JAMMU & KASHMIR BANK LTD. (THE) Ticker: Security ID: INE168A01017 Meeting Date: AUG 26, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 8 Per Share For For Management 3 Reappoint U.K. Tramboo as Director For For Management 4 Approve K.B. Sharma & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Amend Articles of Association For For Management JAMMU & KASHMIR BANK LTD. (THE) Ticker: Security ID: INE168A01017 Meeting Date: JUN 9, 2007 Meeting Type: Annual Record Date: JUN 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 11.50 Per Share For For Management 3 Reappoint M.Y. Mir as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Approve Increase in Authorized Capital to For For Management INR 1 Billion Divided into 100 Million Equity Shares of INR 10 Each JBS S.A. Ticker: Security ID: BRJBSSACNOR8 Meeting Date: JUN 29, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Swift For For Management 2 Approve Issuance of 200 Million Ordinary For For Management Shares with Preemptive Rights 3 Amend Article 5 to Reflect Changes in For For Management Capital 4 Amend Article 37 Re: Dividend Payments For For Management 5 Amend Article 52 Re: Diffused Share For For Management Ownership Requirement JET AIRWAYS INDIA LIMITED Ticker: Security ID: INE802G01018 Meeting Date: SEP 20, 2006 Meeting Type: Annual Record Date: SEP 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 6 Per Share For For Management 3 Reappoint J. Akhtar as Director For For Management 4 Reappoint S.K. Datta as Director For For Management 5 Reappoint A. Ghandour as Director For For Management 6 Reappoint V.P. Dungca as Director For For Management 7 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Appoint Y.R. Chopra as Director For For Management 9 Appoint S.R. Khan as Director For For Management 10 Appoint P.J. Jeanniot as Director For For Management 11 Approve Reappointment and Remuneration of For For Management S.K. Datta, Executive Director 12 Approve Commission Remuneration for For For Management Non-Executive Directors 13 Approve Reclassification of Authorized For For Management Share Capital to INR 2 Billion Divided into 180 Million Equity Shares of INR 10 Each and 20 Million Preference Shares of INR 10 Each 14 Amend Clause V (a) of the Memorandum of For For Management Association to Reflect Changes in Capital 15 Amend Article 4 (a) of the Articles of For For Management Association to Reflect Changes in Capital KATANGA MINING LTD Ticker: KAT Security ID: BMG5221G1096 Meeting Date: MAY 10, 2007 Meeting Type: Annual/Special Record Date: MAR 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Elect Seven Directors For For Management 4 Amend Stock Option Plan For For Management 5 Transact Other Business (Voting) For For Management KAZAKHMYS PLC Ticker: Security ID: GB00B0HZPV38 Meeting Date: MAY 9, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of 13.3136 Pence For For Management Per Ordinary Share 3 Approve Remuneration Report For For Management 4 Elect David Munro as Director For For Management 5 Elect Philip Aiken as Director For For Management 6 Elect Simon Heale as Director For For Management 7 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 31,164,946 10 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 4,674,742 11 Authorise 46,747,420 Ordinary Shares for For For Management Market Purchase KAZMUNAIGAS EXPL & PRODTN JSC Ticker: Security ID: US48666V2043 Meeting Date: APR 12, 2007 Meeting Type: Special Record Date: MAR 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Option on Shares for For Against Management Participation in First Public Offering of Company's Securities to Some Members of Board of Directors 2 Approve Resolution on Board of Directors For Against Management 3 Approve Resolution on Calculation For For Management Commission 4 Approve Purchase of 50-Percent Stake in For For Management JV Kazgermunay LLP from NC KazMunayGas JSC 5.1 Approve Related-Party Transaction Re: For For Management Purchase of 50-Percent Stake in JV Kazgermunay LLP from NC KazMunayGas JSC 5.2 Approve Related-Party Transactions For For Management 6 Approve Any Actions Necessary to Complete For For Management Transaction of Purchase of 50-Percent Stake in JV Kazgermunay LLP from NC KazMunayGas JSC 7 Determine Company's Audit Organization For For Management KAZMUNAIGAS EXPL & PRODTN JSC Ticker: Security ID: US48666V2043 Meeting Date: MAY 18, 2007 Meeting Type: Annual Record Date: APR 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Allocation of Income and For For Management Dividends of KZT 500 per Ordinary and Preferred Share 3 Approve Appeal of Shareholders Regarding For For Management Bank's Actions and Its Officials 4 Approve Remuneration of Directors and For For Management Members of Executive Board 5 Approve Annual Reports For For Management KIA MOTORS Ticker: Security ID: KR7000270009 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Amend Articles of Incorporation to Expand For Against Management Business Objectives 3 Elect Executive Director For For Management 4 Elect Members of Audit Committee, who For For Management will be Independent Non-Executive Directors 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors KIMBERLY CLARK DE MEXICO S.A. DE C.V. Ticker: Security ID: MXP606941179 Meeting Date: SEP 28, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Partial Spin-Off of Company's For Did Not Management Industrial Products Division; Approve Vote Allocation of Funds Resulting from this Transaction Including an Investment Plan; Approve Share Repurchase Program; and Approve Payment of Extraordinary Dividends 2 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote KIMBERLY CLARK DE MEXICO S.A. DE C.V. Ticker: Security ID: MXP606941179 Meeting Date: MAR 2, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For Did Not Management Financial Statements and Statutory Report Vote for Fiscal Year Ended 12-31-06, Approve Allocation of Income, and Approve Audit Committee and Corporate Practices Committee Reports 2 Approve Dividends of MXN 2.52 Per Class A For Did Not Management and B Share and Special Class T Shares; Vote Such Dividends will be Distributed in 4 Installments of MNX 0.63 Each 3 Elect/Reelect Principal and Alternates For Did Not Management Members of the Board of Directors, and Vote the Chairman of the Audit Committee and Corporate Practices Committee; Verify Director's Independence as Set Forth in Article 26 of Mexican Securities Law 4 Approve Remuneration of Board of For Did Not Management Directors and Members of Different Vote Committess, Principals and Alternates Respectively 5 Approve Repurchase and Reissuance of For Did Not Management Shares; Approve Cancellation of 7.24 Vote Million Ordinary Treasury Class I Shares or 3.73 Million Class A Shares and 3.51 Million Class B Shares; Set Aggregate Nominal Amount of Share Repurchase Program 6 Designate Inspector or Shareholder For Did Not Management Representative(s) of Minutes of Meeting Vote KINGBOARD CHEMICAL HOLDINGS LTD Ticker: Security ID: KYG525621408 Meeting Date: JUL 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Transfer by Elec & Eltek For For Management Electronic Components Ltd. of a 10 Percent Equity Interest in Elec & Eltek Display Technology Ltd. to Wong Ming Yam KINGBOARD CHEMICAL HOLDINGS LTD Ticker: Security ID: KYG525621408 Meeting Date: DEC 8, 2006 Meeting Type: Special Record Date: DEC 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transactions and Annual For For Management Caps KINGBOARD CHEMICAL HOLDINGS LTD Ticker: Security ID: KYG525621408 Meeting Date: MAY 18, 2007 Meeting Type: Annual Record Date: MAY 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend and Special For For Management Dividend 3a Reelect Cheung Kwong Kwan as Executive For For Management Director and Authorize Board to Fix His Remuneration 3b Reelect Mok Cham Hung, Chadwick as For For Management Executive Director and Authorize Board to Fix His Remuneration 3c Reelect Ho Yin Sang as Executive Director For For Management and Authorize Board to Fix His Remuneration 3d Reelect Cheung Wai Lin, Stephanie as For For Management Executive Director and Authorize Board to Fix Her Remuneration 3e Reelect Cheng Ming Fun, Paul as For For Management Independent Non-Executive Director and Authorize Board to Fix His Remuneration 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares KINGBOARD CHEMICAL HOLDINGS LTD Ticker: Security ID: KYG525621408 Meeting Date: JUN 25, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve KBL Share Option Scheme For Against Management KINGBOARD LAMINATES HOLDINGS LTD Ticker: Security ID: KYG5257K1076 Meeting Date: MAY 18, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Reelect Cheung Kwok Wa as Executive For For Management Director and Authorize Board to Fix His Remuneration 2b Reelect Cheung Kwok Keung as Executive For For Management Director and Authorize Board to Fix His Remuneration 2c Reelect Cheung Kwok Ping as Executive For For Management Director and Authorize Board to Fix His Remuneration 2d Reelect Lam Ka Po as Executive Director For For Management and Authorize Board to Fix His Remuneration 2e Reelect Cheung Ka Ho as Executive For For Management Director and Authorize Board to Fix His Remuneration 2f Reelect Chan Sau Chi as Executive For For Management Director and Authorize Board to Fix His Remuneration 2g Reelect Liu Min as Executive Director and For For Management Authorize Board to Fix His Remuneration 2h Reelect Zhou Pei Feng as Executive For For Management Director and Authorize Board to Fix His Remuneration 2i Reelect Lo Ka Leong as Non-executive For For Management Director and Authorize Board to Fix His Remuneration 2j Reelect Chan Charnwut Bernard as For For Management Independent Non-Executive Director and Authorize Board to Fix His Remuneration 2k Reelect Chan Yue Kwong, Michael as For For Management Independent Non-Executive Director and Authorize Board to Fix His Remuneration 2l Reelect Leung Tai Chiu as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 2m Reelect Mok Yiu Keung, Peter as For For Management Independent Non-Executive Director and Authorize Board to Fix His Remuneration 3 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares 5 Approve and Adopt Share Option Scheme For Against Management KINGDOM HOTEL INVESTMENTS Ticker: Security ID: US49567W1018 Meeting Date: MAY 8, 2007 Meeting Type: Annual Record Date: APR 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the appointments to the Board of For Against Management Directors 2 Appoint Ernst & Young as the Auditors for For For Management FY 2007 3 Authorize the Management of the Company For For Management to negotiate and approve the feeGsp fo r the Auditors KINGWAY BREWERY HOLDINGS LIMITED (FORMERLY GUANGDONG BREWERY Ticker: Security ID: BMG5267L1037 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: JUN 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Koh Poh Tiong as Non-Executive For For Management Director 3b Reelect Han Cheng Fong as Non-Executive For For Management Director 3c ReelectHo Ho Lam Lai Ping, Theresa as For For Management Non-Executive Director 3d Reelect Alan Howard Smith as Independent For For Management Non-Executive Director 3e Reelect Fong Wo, Felix as Independent For For Management Non-Executive Director 3f Authorize Board to Fix the Remuneration For For Management of Directors 4a Fix Maximum Number of Directors For For Management 4b Appoint Additional Directors For For Management 5 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares KNM GROUP BHD Ticker: Security ID: MYL7164OO006 Meeting Date: JUN 28, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Share For For Management Capital to MYR 300 Million Comprising 600 Million Ordinary Shares by the Creation of an Additional 200 Million New Ordinary Shares 2 Approve Bonus Issue of up to 263.45 For For Management Million Ordinary Shares on the Basis of One New Ordinary Share for Every One Existing Ordinary Share Held 3 Approve Share Split Involving Subdivision For For Management of One Existing Ordinary Share into Two Ordinary Shares 1 Amend Memorandum and Articles of For For Management Association to Reflect Changes in Capital KNM GROUP BHD Ticker: Security ID: MYL7164OO006 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve First and Final Dividend of MYR For For Management 0.05 Per Share Tax Exempt for the Financial Year Ended Dec. 31, 2006 3 Approve Remuneration of Directors for the For For Management Financial Year Ended Dec. 31, 2006 4 Elect Lee Swee Eng as Director For For Management 5 Elect Ab. Halim bin Mohyiddin as Director For For Management 6 Elect Chew Fook Sin as Director For For Management 7 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 9 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions KOOKMIN BANK Ticker: KBNKF Security ID: KR7060000007 Meeting Date: MAR 23, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 3650 Per Share 2 Elect Jacques P.M. Kemp as Independent For For Management Non-Executive Director 3 Elect Four Members of Audit Committee For For Management 4 Approve Stock Options Previous Granted by For For Management Board 5 Approve Stock Option Grants For For Management KOOKMIN BANK Ticker: KB Security ID: 50049M109 Meeting Date: MAR 23, 2007 Meeting Type: Annual Record Date: DEC 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF NON-CONSOLIDATED FINANCIAL For For Management STATEMENTS (BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF APPROPRIATION OF RETAINED EARNINGS) FOR THE FISCAL YEAR 2006, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 2 APPROVAL OF THE APPOINTMENT OF DIRECTORS, For For Management AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 3 APPROVAL OF APPOINTMENT OF CANDIDATES FOR For For Management THE MEMBERS OF THE AUDIT COMMITTEE, WHO ARE NON-EXECUTIVE DIRECTORS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 4 APPROVAL OF PREVIOUSLY GRANTED STOCK For For Management OPTION, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 5 APPROVAL OF THE GRANT OF STOCK OPTION, AS For For Management SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. KOREAN REINSURANCE CO. Ticker: Security ID: KR7003690005 Meeting Date: JUN 14, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 225 Per Share 2 Amend Articles of Incorporation For For Management 3 Elect Three Directors For For Management 4 Approve Limit on Remuneration of For For Management Directors KUMHO INDUSTRIAL CO. (FORMERLY KUMHO TIRE) Ticker: Security ID: KR7002990000 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 450 Per Common Share 2 Elect Four Independent Non-Executive For For Management Directors 3 Elect Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: Security ID: HK0992009065 Meeting Date: AUG 29, 2006 Meeting Type: Annual Record Date: AUG 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect William J. Amelio as Director For For Management 3b Reelect John W. Barter III as Director For For Management 3c Reelect Liu Chuanzhi as Director For For Management 3d Reelect Zhu Linan as Director For For Management 3e Reelect Wong Wai Ming as Director For For Management 3f Reelect Ting Lee Sen as Director For For Management 3g Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: Security ID: HK0992009065 Meeting Date: NOV 7, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Service Contract, Including the For For Management Unfixed Term and the Relevant Provisions, with Yang Yuanqing 2 Approve Service Contract, Including the For For Management Unfixed Term and the Relevant Provisions, with Ma Xuezheng LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: Security ID: HK0992009065 Meeting Date: NOV 7, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction and For For Management Relevant Caps LG PETROCHEMICAL CO. Ticker: Security ID: KR7012990008 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1250 Per Share 2 Elect Non-Independent Non-Executive For For Management Director 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors LG.PHILIPS LCD CO. Ticker: Security ID: KR7034220004 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Amend Articles of Incorporation to For Against Management Increase Authorized Shares, to Increase Share Issuance Limit by Board, to Shorten Share Blocking Period, and to Allow Convertible Bonds & Warrants to Be Converted Only to Common Shares 3 Elect Three Directors For For Management 4 Elect Two Members of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors LG.PHILIPS LCD CO. Ticker: LPL Security ID: 50186V102 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE NON-CONSOLIDATED BALANCE For For Management SHEET, NON-CONSOLIDATED INCOME STATEMENT AND NON-CONSOLIDATED STATEMENT OF APPROPRIATIONS OF RETAINED EARNINGS OF FISCAL YEAR 2006, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 2 TO APPROVE THE AMENDMENT TO THE ARTICLES For Against Management OF INCORPORATION, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 3 TO APPROVE THE APPOINTMENT OF DIRECTORS, For For Management AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 4 TO APPROVE THE APPOINTMENT OF AUDIT For For Management COMMITTEE MEMBERS, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 5 TO APPROVE THE REMUNERATION LIMIT FOR For For Management DIRECTORS IN 2007, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. LI NING COMPANY LTD Ticker: Security ID: KYG5496K1085 Meeting Date: MAY 11, 2007 Meeting Type: Annual Record Date: MAY 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a1 Reelect Li Ning as Executive Director For For Management 3a2 Reelect Zhang Zhi Yong as Executive For For Management Director 3a3 Reelect Lim Meng Ann as Non-Executive For For Management Director 3a4 Reelect Koo Fook Sun as Independent For For Management Non-Executive Director 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LIANHUA SUPERMARKET HOLDINGS CO LTD Ticker: Security ID: CN0003474185 Meeting Date: NOV 2, 2006 Meeting Type: Special Record Date: OCT 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of 18.18 Percent For For Management Equity Interest in Shanghai Lianhua E-Commerce Corp. Ltd. from Shanghai Industrial United (Group) Joint Stock Co. Ltd. 2 Approve Acquisition of 22.21 Percent For For Management Equity Interest in Shanghai Century Lianhua Supermarket Development Co. Ltd. from Shanghai Industrial United (Group) Commercial Network Development Co. Ltd. LIANHUA SUPERMARKET HOLDINGS CO LTD Ticker: Security ID: CN0003474185 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: MAY 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Proposal and For For Management Final Dividend of RMB 0.07 Per Share 5 Elect Wang Zhigang and Yao Fang as For For Management Executive Director and Non-Executive Director, Respectively 6 Authorize Board to Adopt a New For For Management Remuneration Policy for Executive Directors and Supervisors for the Year 2007 7 Reappoint Shanghai Certified Public For For Management Accountants and PricewaterhouseCoopers as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 8 Approve Interim Dividend For For Management 9 Other Business (Voting) For For Management 1 Approve Issuance of H Shares without For Against Management Preemptive Rights LIGHT SA Ticker: Security ID: BRLIGTACNOR2 Meeting Date: AUG 10, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Members to the Board of Directors For For Management 2 Amend Article 5 of Bylaws Re: Capital For For Management Increase in the amount of BRL 45,198.94 Through Issuance of 3.96 Million New Shares LIGHT SA Ticker: Security ID: BRLIGTACNOR2 Meeting Date: OCT 2, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect An Alternate Board Member For For Management LIGHT SA Ticker: Security ID: BRLIGTACNOR2 Meeting Date: DEC 21, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Reflect Increase in For For Management Capital Resulting from the Issuance of 754,120 Bonus Shares 2 Approve Remuneration of Directors for For For Management 2006 3 Approve Modification to the Bonus Share For For Management Characteristics in Order to Seek Compatibility with the 4th Series Debentures LIGHT SA Ticker: Security ID: BRLIGTACNOR2 Meeting Date: FEB 16, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Substitute Director For Against Management 2 Amend Article 5 to Reflect a BRL 73.9 For For Management Thousand Increase in Share Capital Resulting From the Issuance of 6.4 Million New Shares 3 Approve Reduction in Share Capital to For For Management Reflect Restated Losses of BRL 288 Million as Revised by Independent Auditors 4 Amend Article 5 to Reflect, if Approved, For For Management the Proposed Reduction in Share Capital Explained in Item 3 LIGHT SA Ticker: Security ID: BRLIGTACNOR2 Meeting Date: MAR 30, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect One Employee Representative to the For For Management Board of Directos and an Alternate 4 Approve Remuneration of Directors and For For Management Executive Officers 5 Elect Supervisory Board Members and For Against Management Determine their Remuneration 6 Designate Newspaper to Publish Meeting For For Management Announcements 1 Extend the Term Length of Directors so as For Against Management to Eliminate the Staggering of Elections LIGHT SA Ticker: Security ID: BRLIGTACNOR2 Meeting Date: JUN 12, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 5 Re: Reflect Increase in For For Management Capital in the Amount of BRL 720.3 Million Via Issuance of 62.3 Million Ordinary Shares for Bonus Issue LIGHT SERVICOS DE ELETRICIDADE S.A. Ticker: Security ID: BRLIGHDBO008 Meeting Date: DEC 21, 2006 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Indenture Agreement For For Management LOJAS AMERICANAS S.A. Ticker: Security ID: BRLAMEACNPR6 Meeting Date: SEP 19, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Grant Preference Shares Rights to be For For Management Included and Receive 100 Percent of the Offer Price Paid to Common Shares in the Event of Change in Control Via Public Offer of Shares 2 Eliminate Preference Shares Rights to For For Management Receive Dividends 10 Percent Higher than that of Common Shares LOJAS RENNER Ticker: Security ID: BRLRENACNOR1 Meeting Date: OCT 3, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 1:5 Stock Split For For Management 2 Amend Bylaws to Conform with Bovespa's For For Management Novo Mercado Regulations 3 Amend Company's Option Plan Approved at For For Management the 5-25-06 EGM Re: Total Number of Shares of up to 4.5 Percent of the Outstanding Capital and the Share Price Shall be the Average Market Price 30 Days Prior to the Grant Date LOJAS RENNER Ticker: Security ID: BRLRENACNOR1 Meeting Date: APR 2, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors and Approve Their For For Management Remuneration 4 Elect Supervisory Board Members and For For Management Approve Their Remuneration 5 Ratify a BRL$1.7 Million Increase in For For Management Share Capital, as Approved by the Board on Dec 8, 2006 6 Amend Article 5 Re: Share Capital For For Management 7 Amend Option Plan Approved on May 25, For For Management 2005 Re: Subscription Price 8 Amend Option Plan Approved on May 25, For For Management 2005: Number of Shares Included in Plan 9 Amend Option Plan Approved on May 25, For For Management 2005: Strike Price 10 Amend Option Plan Approved on May 25, For For Management 2005: Market Value 11 Amend Option Plan Approved on May 25, For For Management 2005: Severance by the Company 12 Amend Option Plan Approved on May 25, For For Management 2005: Public Offering of Shares LOJAS RENNER Ticker: Security ID: BRLRENACNOR1 Meeting Date: APR 10, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify a BRL$1.7 Million Increase in For Did Not Management Share Capital, as Approved by the Board Vote on Dec 8, 2006 2 Amend Article 5 Re: Share Capital For Did Not Management Vote 3 Amend Option Plan Approved on May 25, For Did Not Management 2005 Re: Subscription Price Vote 4 Amend Option Plan Approved on May 25, For Did Not Management 2005: Number of Shares Included in Plan Vote 5 Amend Option Plan Approved on May 25, For Did Not Management 2005: Strike Price Vote 6 Amend Option Plan Approved on May 25, For Did Not Management 2005: Market Value Vote 7 Amend Option Plan Approved on May 25, For Did Not Management 2005: Severance by the Company Vote 8 Amend Option Plan Approved on May 25, For Did Not Management 2005: Public Offering of Shares Vote LONMIN PLC Ticker: Security ID: GB0031192486 Meeting Date: JAN 25, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of USD 0.55 Per For For Management Share 4 Reappoint KPMG Audit Plc as Auditors and For For Management Authorise the Board to Determine Their Remuneration 5 Re-elect Ian Farmer as Director For For Management 6 Re-elect Peter Godsoe as Director For For Management 7 Re-elect Brad Mills as Director For For Management 8 Re-elect Roger Phillimore as Director For For Management 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 49,700,000 10 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 7,400,000 11 Authorise 14,900,000 Ordinary Shares for For For Management Market Purchase 12 Amend Lonmin Plc Shareholder Value For For Management Incentive Plan LOTTE SHOPPING CO. Ticker: Security ID: KR7023530009 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1250 Per Share 2 Elect Non-Independent Non-Executive For For Management Director 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors LOTTE SHOPPING CO. Ticker: Security ID: 54569T106 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF NON-CONSOLIDATED BALANCE For For Management SHEET, NON-CONSOLIDATED INCOME STATEMENT AND NON-CONSOLIDATED STATEMENT OF APPROPRIATIONS OF RETAINED EARNINGS FOR FISCAL YEAR 2006, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 2 APPROVAL OF THE APPOINTMENT OF A For For Management DIRECTOR, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 3 APPROVAL OF THE REMUNERATION LIMIT FOR For For Management DIRECTORS FOR FISCAL YEAR 2007, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. LOTTE SHOPPING CO. Ticker: Security ID: US54569T1060 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF NON-CONSOLIDATED BALANCE For For Management SHEET, NON-CONSOLIDATED INCOME STATEMENT AND NON-CONSOLIDATED STATEMENT OF APPROPRIATIONS OF RETAINED EARNINGS FOR FISCAL YEAR 2006, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 2 APPROVAL OF THE APPOINTMENT OF A For For Management DIRECTOR, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. 3 APPROVAL OF THE REMUNERATION LIMIT FOR For For Management DIRECTORS FOR FISCAL YEAR 2007, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. LS CABLE CO. (FORMERLY LG CABLE) Ticker: Security ID: KR7006260004 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1000 Per Share 2 Elect Executive Director For For Management 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors M. DIAS BRANCO SA INDUSTRIA E COMERCIO DE ALIMENTOS, BRAZIL Ticker: Security ID: BRMDIAACNOR7 Meeting Date: DEC 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan For For Management MACQUARIE KOREA INFRASTRUCTURE FUND Ticker: Security ID: KR7088980008 Meeting Date: MAR 23, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director For For Management MACQUARIE KOREA INFRASTRUCTURE FUND Ticker: Security ID: US5560822042 Meeting Date: MAR 23, 2007 Meeting Type: Annual Record Date: DEC 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE REAPPOINTMENT OF MR. DAE For For Management YUN CHO AS A SUPERVISORY DIRECTOR OF MACQUARIE KOREA INFRASTRUCTURE FUND, AS SET FORTH IN THE COMPANY S NOTICE OF MEETING ENCLOSED HEREWITH. MAGNIT OAO Ticker: Security ID: RU000A0JKQU8 Meeting Date: JAN 15, 2007 Meeting Type: Special Record Date: NOV 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Value of Transaction to Be For For Management Approved in Accordance with Art. 83, Point 7 of Russian Federal Law on Joint Stock Companies 2 Approve Related-Party Transaction For For Management MAGNIT OAO Ticker: Security ID: RU000A0JKQU8 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: MAY 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Omission of Dividends on Ordinary Shares 2.1 Elect Andrey Arutyunian as Director None For Management 2.2 Elect Mattias Westman as Director None For Management 2.3 Elect Sergey Galitsky as Director None For Management 2.4 Elect Vladimir Gordeichuk as Director None For Management 2.5 Elect Alexander Prisyazhnyuk as Director None For Management 2.6 Elect Alexander Chalikov as Director None For Management 2.7 Elect Dmitry Chenikov as Director None For Management 3.1 Elect Valery Butenko as Member of Audit For For Management Commission 3.2 Elect Angela Udovichenko as Member of For For Management Audit Commission 3.3 Elect Denis Fedotov as Member of Audit For For Management Commission 4 Ratify Auditor For For Management 5 Ratify CJSC Deloitte & Touche CIS as For For Management Auditor to Audit Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards 6.1 Elect Oleg Peshkov as Member of Counting For For Management Commission 6.2 Elect Ekaterina Kister as Member of For For Management Counting Commission 6.3 Elect Alexander Bykanov as Member of For For Management Counting Commission 7 Approve Related-Party Transaction For For Management 8 Amend Company's Internal Documents For Against Management MAGYAR TELEKOM (FRM. MATAV RT) Ticker: MTA Security ID: HU0000073507 Meeting Date: OCT 9, 2006 Meeting Type: Special Record Date: SEP 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Board of Directors Report on None Did Not Management Company's Business Operations, Current Vote Standing, and Ongoing Investigation 2 Amend Articles of Association For Did Not Management Vote 3 Amend Regulations on Supervisory Board For Did Not Management Vote 4 Elect Board of Directors For Did Not Management Vote 5 Elect Supervisory Board For Did Not Management Vote 6 Elect Members of Audit Committee For Did Not Management Vote 7 Transact Other Business (Voting) For Did Not Management Vote MAGYAR TELEKOM (FRM. MATAV RT) Ticker: Security ID: HU0000073507 Meeting Date: NOV 6, 2006 Meeting Type: Special Record Date: SEP 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Members of Board of Directors For For Management 2 Elect Members of Supervisory Board For For Management 3 Elect Members of Audit Committee For For Management 4 Transact Other Business (Voting) For For Management MAGYAR TELEKOM (FRM. MATAV RT) Ticker: MTA Security ID: HU0000073507 Meeting Date: NOV 15, 2006 Meeting Type: Special Record Date: NOV 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Supervisory Board Report on None None Management Company's 2005 Annual Report 2 Approve Annual Report and Allocation of For For Management 2005 Income 3 Approve Auditor and Fix Auditor's For For Management Remuneration 4 Transact Other Business (Voting) For For Management MAGYAR TELEKOM (FRM. MATAV RT) Ticker: MTA Security ID: HU0000073507 Meeting Date: DEC 21, 2006 Meeting Type: Special Record Date: DEC 12, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors' Report on For For Management Management of Company, Business Policy, Business Operations, and Company's Financial Situation 2 Approve Board of Directors' Report on For For Management Company's Business Operations in 2005; Present Supervisory Board and Auditor Reports 3 Approve 2005 Financial Statements; For For Management Approve Discharge of Members of Board of Directors 4 Approve Allocation of 2005 Income For For Management 5 Approve Auditor and Determine Auditor's For For Management Remuneration 6 Amend Articles of Association For For Management 7 Recall and Elect Members of Board of For For Management Directors 8 Transact Other Business (Voting) For For Management MAGYAR TELEKOM (FRM. MATAV RT) Ticker: MTA Security ID: HU0000073507 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: APR 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors' Report on For Did Not Management Management of Company, Business Policy, Vote Business Operations, and Company's Financial Situation 2 Approve Board of Directors' Report on For Did Not Management Company's Business Operations in 2006; Vote Present Supervisory Board and Auditor Reports 3 Approve 2005 Financial Statements; For Did Not Management Approve Discharge of Members of Board of Vote Directors 4 Approve Allocation of Income For Did Not Management Vote 5 Amend Articles of Association For Did Not Management Vote 6 Amend Rules of Procedure of Supervisory For Did Not Management Board Vote 7 Elect Board of Directors; Approve For Did Not Management Remuneration of Directors Vote 8 Elect Supervisory Board; Approve For Did Not Management Remuneration of Supervisory Board Vote 9 Elect Audit Committee For Did Not Management Vote 10 Appoint Auditor and Deputy Auditor For Did Not Management Vote 11 Transact Other Business (Voting) For Did Not Management Vote MAGYAR TELEKOM (FRM. MATAV RT) Ticker: Security ID: HU0000073507 Meeting Date: JUN 29, 2007 Meeting Type: Special Record Date: JUN 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For Did Not Management Vote 2 Receive Report on Transformation of For Did Not Management Company, T-Online Magyarorszag Plc, and Vote Emitel Plc. 3 Receive Auditor Report on Transformation For Did Not Management Vote 4 Receive Supervisory Board Remarks on For Did Not Management Transformed Companies' Balance Sheets and Vote Asset Inventories 5 Approve Senior Officers' Report For Did Not Management Vote 6 Approve Offered Share Price for For Did Not Management Shareholder Buyback Vote 7 Determine Shareholders Not Wishing to For Did Not Management Participate in Legal Successor Vote 8 Count Shareholders Not Wishing to For Did Not Management Participate in Legal Successor Vote 9 Approve Company's Draft Asset Balance and For Did Not Management Asset Inventory Vote 10 Approve Tranformation, Demerger For Did Not Management Agreement, and Upstream Merger Contract Vote 11 Elect Board of Directors and Supervisory For Did Not Management Board of Magyar Telekom as Legal Vote Successor 12 Amend Company's Articles of Association For Did Not Management in Connection with Transformation Vote 13 Transact Other Business (Voting) For Did Not Management Vote MAH SING GROUP BHD Ticker: Security ID: MYL8583OO006 Meeting Date: MAR 29, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Renounceable Rights Issue of Up For For Management to 53 Million New Ordinary Shares on the Basis of One Rights Share for Every Four Existing Ordinary Shares Held 1 Amend Clause 5 of the Memorandum of For For Management Association to Reflect Changes in Authorized Share Capital 2 Amend Article 3 of the Articles of For For Management Association to Reflect Changes in Authorized Share Capital 2 Approve Share Split Involving the For For Management Subdivision of Every One Existing Ordinary Share of MYR 1.00 Each Including Every One Right Share to be Issued Pursuant to the Proposed Rights Issue into Two Ordinary Shares of MYR 0.50 Each 3 Approve Bonus Issue of Up to 106 Million For For Management New Ordinary Shares of MYR 0.50 Each on the Basis of One New Ordinary Share for Every Five Existing Ordinary Shares Held MAH SING GROUP BHD Ticker: Security ID: MYL8583OO006 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve First and Final Dividend of 12 For For Management Percent Per Share Less Malaysian Income Tax at 27 Percent for the Financial Year Ended Dec. 31, 2006 3 Approve Remuneration of Directors for the For For Management Financial Year Ended Dec. 31, 2006 4 Elect Leong Hoy Kum as Director For For Management 5 Elect Izaham Bin Abd. Rani as Director For For Management 6 Elect Lim Kiu Hock as Director For For Management 7 Approve Deloitte KassimChan as Auditors For For Management and Authorize Board to Fix Their Remuneration 8 Elect Yaacob Bin Mat Zain as Director For For Management 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 10 Approve Renewal of Shareholders' Mandate For For Management for Recurrent Related Party Transactions as Specified in Section 2.3(a) to (c) of the Circular to Shareholders Dated June 6, 2007 11 Approve Renewal of Shareholders' Mandate For For Management for Recurrent Related Party Transactions as Specified in Section 2.3(d) of the Circular to Shareholders Dated June 6, 2007 12 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 13 Approve Grant of Options to Lim Kiu Hock, For Against Management Executive Director, to Subscribe for New Shares Under the Employees' Share Option Scheme 14 Amend Articles of Association as Set Out For For Management in Appendix I of the Circular to Shareholders Dated June 6, 2007 MAJOR CINEPLEX GROUP PUBLIC CO LTD Ticker: Security ID: TH0671010Z16 Meeting Date: APR 2, 2007 Meeting Type: Annual Record Date: MAR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Amend ESOP-W3 that was Proposed in the For For Management Previous AGM 3 Acknowledge Directors' Report For For Management 4 Accept Financial Statements and Statutory For For Management Reports 5 Approve Allocation of Income and Payment For For Management of Final Dividend of THB 0.43 Per Share 6 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Reelect Vachara Phanchet, Somchainuk For For Management Engtrakul, Wichai Poolworaluk and Vicha Poolvaraluck as Directors 8 Approve Remuneration of Directors For For Management 9 Approve Issuance of 20 Million Units of For For Management Warrants to Directors and Employees of the Company, Including Those Who are Entitled to Receive More Than 5 Percent of the Total Warrants to be Issued (ESOP-W3) 10 Approve Reduction in Registered Capital For For Management to THB 886 Million from THB 906.78 Million 11 Amend Clause 4 of the Memorandum of For For Management Association to Reflect Decrease in Registered Capital 12 Approve Increase in Registered Capital to For For Management THB 906 Million from THB 886 Million 13 Amend Clause 4 of the Memorandum of For For Management Association to Reflect Increase in Registered Capital 14 Approve Issuance of 20 Million New For For Management Ordinary Shares Pursuant to the ESOP-W3 15 Other Business For For Management MARUTI UDYOG LTD Ticker: Security ID: INE585B01010 Meeting Date: AUG 22, 2006 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation Between For For Management Maruti Udyog Ltd and Maruti Suzuki Automobiles India Ltd MARUTI UDYOG LTD Ticker: Security ID: INE585B01010 Meeting Date: SEP 5, 2006 Meeting Type: Annual Record Date: AUG 25, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 3.50 Per Share For For Management 3 Reappoint S. Takeuchi as Director For For Management 4 Reappoint H. Nagao as Director For For Management 5 Reappoint M.S. Banga as Director For For Management 6 Approve Price Waterhouse as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Appointment and Remuneration of For For Management S. Oishi, Executive Director 8 Appoint T. Kobayashi as Director For For Management 9 Appoint A. Ganguli as Director For For Management 10 Appoint D.S. Brar as Director For For Management MASSMART HOLDINGS LIMITED Ticker: Security ID: ZAE000029534 Meeting Date: JUL 14, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital Re: For For Management Creation of New Class of Shares for Empowerment Transaction 2 Amend Articles of Association Re: For For Management Creation of Preference Shares for Empowerment Transaction 3 Approve Issuance of 18 Million A For For Management Convertible Preference Shares in Connection with Massmart Empowerment Transaction to the Thuthukani Trust 4 Approve Issuance of 2 Million B For For Management Convertible Preference Shares to the Management Trust 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions MASSMART HOLDINGS LIMITED Ticker: Security ID: ZAE000029534 Meeting Date: NOV 22, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Year Ended June 30, 2006 Vote 2 Reelect M.D. Brand For Did Not Management Vote 3 Reelect Z.L. Combi For Did Not Management Vote 4 Reelect G.R.C. Hayward For Did Not Management Vote 5 Reelect I.N. Matthews For Did Not Management Vote 6 Reelect P. Maw For Did Not Management Vote 7 Approve Remuneration of Directors For Did Not Management Vote 8 Ratify Deloitte & Touche as Auditors For Did Not Management Vote 9 Place Authorized But Unissued Shares For Did Not Management under Control of Directors Vote 10 Approve Issuance of Shares without For Did Not Management Preemptive Rights up to a Maximum of 5 Vote Percent of Issued Capital 11 Place Authorized But Unissued Preference For Did Not Management Shares under Control of Directors Vote 12 Approve Issuance of Preference Shares For Did Not Management without Preemptive Rights Vote 13 Authorize Repurchase of Up to 15 Percent For Did Not Management of Issued Share Capital Vote MAXIS COMMUNICATIONS BHD Ticker: Security ID: MYL5051OO007 Meeting Date: MAY 29, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of MYR 0.30 Per For For Management Share Less Malaysian Income Tax at 27 Percent for the Financial Year Ended Dec. 31, 2006 2 Elect Zaharuddin Bin Megat Mohd Nor as For For Management Director 3 Elect Chan Chee Beng as Director For For Management 4 Elect Robert William Boyle as Director For For Management 5 Elect Sandip Das as Director For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital MAXIS COMMUNICATIONS BHD Ticker: Security ID: MYL5051OO007 Meeting Date: MAY 29, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Astro All Asia Networks Plc Group 2 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Tanjong Public Ltd Co Group 3 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Measat Global Bhd Group 4 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Usaha Tegas Sdn Bhd Group 5 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Genting Bhd Group 6 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with AmFinance Bhd 7 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with UMTS (Malaysia) Sdn Bhd 8 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with PT Multipolar Corp Tbk, PT Broadband Multimedia Tbk, and PT LinkNet 9 Approve Grant of Options to Subscribe for For For Management up to 1 Million Ordinary Shares to Jamaludin bin Ibrahim, Group Chief Executive Officer and Executive Director, Pursuant to the Employee Share Option Scheme (ESOS) 10 Approve Grant of Options to Subscribe for For For Management up to 200,000 Ordinary Shares to Sandip Das, Chief Executive Officer and Executive Director, Pursuant to the ESOS 1 Amend Articles of Association in the For For Management Manner and Form as Specified in Appendix III of the Circular to Shareholders Dated May 7, 2007 MCLEOD RUSSEL INDIA LTD (FRMLY EVEREADY CO INDIA LTD) Ticker: Security ID: INE942G01012 Meeting Date: AUG 30, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of $30 Million 2 Approve Increase in Authorized Capital to For For Management INR 600 Million Divided into 120 Million Equity Shares of INR 5 Each MCLEOD RUSSEL INDIA LTD (FRMLY EVEREADY CO. INDIA) Ticker: Security ID: INE942G01012 Meeting Date: SEP 19, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Reappoint D. Khaitan as Director For For Management 3 Reappoint R.S. Jhawar as Director For For Management 4 Reappoint K.K. Baheti as Director For For Management 5 Approve Price Waterhouse as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint A. Saraf as Director For For Management 7 Approve Commission Remuneration for For For Management Non-Executive Directors 8 Approve Remuneration of A. Khaitan, For For Management Managing Director 9 Approve Remuneration of R. Takru, For For Management Executive Director 10 Approve Remuneration of A. Monem, For For Management Executive Director 11 Approve Remuneration of K.K. Baheti, For For Management Executive Director MCLEOD RUSSEL INDIA LTD (FRMLY EVEREADY CO. INDIA) Ticker: Security ID: INE942G01012 Meeting Date: OCT 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights Up to an Aggregate Amount of $30 Million MCLEOD RUSSEL INDIA LTD (FRMLY EVEREADY CO. INDIA) Ticker: Security ID: INE942G01012 Meeting Date: JAN 5, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment in The Moran Tea For For Management Company (India) Ltd. MCLEOD RUSSEL INDIA LTD (FRMLY EVEREADY CO. INDIA) Ticker: Security ID: INE942G01012 Meeting Date: MAR 19, 2007 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation of Doom For For Management Dooma Tea Company Ltd with McLeod Russel India Ltd MEDIAL SAUDE S.A Ticker: Security ID: BRMEDIACNOR9 Meeting Date: APR 26, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Elect Directors For For Management 3 Determine Maximum Remuneration of For For Management Directors and Executive Officers 1 Amend Article 10 Re: Shareholder For For Management Representation During Meetings 2 Amend Article 15 Re: Nomination of For For Management Substitute Directors 3 Ratify Acquisition of Laboratorio Clinico For For Management Endomed, Observing the Right of Withdrawal of Shareholders 4 Approve Acquisition of the Amesp Group, For For Management Observing the Right of Withdrawal of Shareholders MEDIAL SAUDE SA, BRAZIL Ticker: Security ID: BRMEDIACNOR9 Meeting Date: DEC 21, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Independent Director Per the Novo For For Management Mercado Regulations 2 Approve Change to the Executive For For Management Directorship Titles and Amend Bylaws Accordingly 3 Ratify Capital Increase Resulting from For For Management the Primary Offering and Update the Company's Capital MEDIATEK INC. Ticker: Security ID: TW0002454006 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 7 Other Business None None Management MEGA FINANCIAL HOLDING CO. LTD. (FRM CTB FINANCIAL HOLDING C Ticker: Security ID: TW0002886009 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results, Financial For For Management Statements, and Consolidated Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Approve Release of Restrictions of For Against Management Competitive Activities of Directors 5 Other Business None None Management MELCO INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: HK0200030994 Meeting Date: DEC 18, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Spin-Off of Melco PBL For For Management Entertainment (Macau) Ltd. Involving the Global Offering of American Depositary Shares (ADS) and the Proposed Listing of ADS on the Global Market of NASDAQ Stock Market MELCO INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: HK0200030994 Meeting Date: FEB 8, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve STDM Service Arrangement For For Management 2 Approve SJM Service Arrangement For For Management MELCO INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: HK0200030994 Meeting Date: MAY 10, 2007 Meeting Type: Annual Record Date: MAY 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a1 Reelect Tsui Che Yin, Frank as Executive For For Management Director 3a2 Reelect Chung Yuk Man, Clarence as For For Management Executive Director 3a3 Reelect Lo Ka Shui as Independent For For Management Non-Executive Director 3a4 Reelect Sham Sui Leung, Daniel as For For Management Independent Non-Executive Director 3 Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Reissuance of Repurchased For Against Management Shares 7 Approve Increase in Authorized Capital For Against Management from HK$700.0 Million to HK$1.0 Billion by the Creation of Additional 600.0 Million Shares of HK$0.5 Each MELCO INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: HK0200030994 Meeting Date: MAY 10, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale by Bright Ally Investments For For Management Ltd. of 73.7 Million Shares in the Issued Share Capital of PAL Development Ltd. to LottVision Ltd. MIGROS TURKEY Ticker: Security ID: TRAMIGRS91J6 Meeting Date: APR 5, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For For Management 2 Accept Financial Statements and For For Management Statutory, Auditors and Independent Auditors Reports 3 Approve Changes in the Composition of the For For Management Board of Directors 4 Approve Discharge of Directors and For For Management Auditors 5 Approve Allocation of Income for the Year For For Management 2006 6 Fix Number of and Elect Directors, and For For Management Determine Their Terms of Office 7 Fix Number of and Elect Auditors, and For For Management Determine Their Terms of Office 8 Approve Remuneration of Directors and For For Management Auditors 9 Decision on Setting off the Previous Year For For Management Losses 10 Receive Information on Donations Made in None None Management 2006 11 Elect Independent Audit Company For For Management 12 Receive Information on Dividend Policies None None Management for 2007 and the Following Years 13 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 14 Authorize Presiding Council to Sign For For Management Minutes of Meeting 15 Close Meeting None None Management MISC BERHAD (FORMERLY MALAYSIA INTERNATIONAL SHIPPING CORPOR Ticker: MISC Security ID: MYF3816O1005 Meeting Date: AUG 14, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended March 31, 2006 2 Approve Final Dividend of MYR 0.20 Per For For Management Share Tax Exempt for the Financial Year Ended March 31, 2006 3 Elect Mohd Hassan bin Marican, Liang Kim For For Management Bang, and Halipah binti Esa as Directors 4 Approve Remuneration of Directors for the For For Management Financial Year Ended March 31, 2006 5 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Other Business For For Management MISR INTERNATIONAL BANK Ticker: Security ID: EGS60151C015 Meeting Date: SEP 4, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appraisal Report Prepared by For Did Not Management PricewaterhouseCoopers Vote 2 Approve Merger with National Societe For Did Not Management General Bank Vote 3 Authorize the Chairman to Execute All For Did Not Management Necessary Steps to the Completion of the Vote Merger Between MISR International Bank and National Societe General Bank MITTAL STEEL SOUTH AFRICA(FRM ISPAT ISCOR(FRMLY ISCOR LTD.)) Ticker: Security ID: ZAE000064044 Meeting Date: MAY 11, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended 12-31-06 2.1 Reelect M. Mukherjee as Director For For Management 2.2 Reelect M.A.L. Wurth as Director For For Management 2.3 Reelect N.D. Orleyn as Director For For Management 2.4 Reelect D.K. Chugh as Director For For Management 2.5 Reelect E.M. Reato as Director For For Management 3 Approve Remuneration of Directors for For For Management Fiscal 2006 4 Approve Remuneration of Directors for For For Management Fiscal 2007 5 Place Authorized But Unissued Shares For For Management under Control of Directors 6 Approve Issuance of Shares without For Against Management Preemptive Rights up to a Maximum of 15 Percent of Issued Capital 7 Approve Cash Distribution to Shareholders For For Management by Way of Reduction of Share Premium Account 8 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: NOV 24, 2006 Meeting Type: Special Record Date: OCT 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE PAYMENT OF INTERIM CASH For For Management DIVIDENDS FOR 9 MONTHS OF 2 AMOUNT OF RUB 56 PER SHARE, AND TO PAY THESE DIVIDENDS WITHIN 60 DAYS AFTER THE DATE OF THIS RESOLUTION. MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: MAY 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 2 Approve Dividends of RUB 176 per Ordinary For For Management Share, Including Special Dividends of RUB 56 for First Nine Months of Fiscal 2006 Approved at Company's Nov. 24, 2006, EGM 3.1 Elect Andrey Bugrov as Director For Abstain Management 3.2 Elect Guy de Selliers as Director For For Management 3.3 Elect Vladimir Dolgikh as Director For Abstain Management 3.4 Elect Andrey Klishas as Director For Abstain Management 3.5 Elect Ralph Morgan as Director For Abstain Management 3.6 Elect Denis Morozov as Director For Abstain Management 3.7 Elect Kirill Parinov as Director None Abstain Management 3.8 Elect Vladimir Potanin as Director None Abstain Management 3.9 Elect Ekaterina Salnikova as Director For Abstain Management 3.10 Elect Kirill Ugolnikov as Director For Abstain Management 3.11 Elect Heinz Schimmelbusch as Director For For Management 4.1 Elect Julia Basova as Member of Audit For For Management Commission 4.2 Elect Vadim Meshcheryakov as Member of For For Management Audit Commission 4.3 Elect Nikolay Morozov as Member of Audit For For Management Commission 4.4 Elect Olga Rompel as Member of Audit For For Management Commission 4.5 Elect Olesya Firsik as Member of Audit For For Management Commission 5 Ratify Rosexpertiza LLC as Auditor For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Price of Liability Insurance for For For Management Directors and Executives 8 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors and Executives 9 Approve Value of Assets Subject to For For Management Compensation Agreement with Directors and Executives 10 Approve Related-Party Transaction Re: For For Management Compensation of Expenses to Directors and Executives 11 Approve Revised Edition of Charter For For Management 12 Approve Revised Edition of Regulations on For For Management Board of Directors 13 Cancel Company's Membership in Cobalt For For Management Development Institute 14 Cancel Company's Membership in Palladium For For Management Council MOBILE TELESYSTEMS OJSC Ticker: MBT Security ID: 607409109 Meeting Date: OCT 30, 2006 Meeting Type: Special Record Date: SEP 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures; Elect Meeting For Did Not Management Chairman Vote 2 Approve Charter in New Edition For Did Not Management Vote 3 Approve Regulations on Management in New For Did Not Management Edition Vote 4 Approve Regulations on Board of Directors For Did Not Management in New Edition Vote 5 Approve Regulations on General Director For Did Not Management in New Edition Vote 6 Approve Regulations on General Meetings For Did Not Management in New Edition Vote 7 Approve Reorganization Re: Acquisition of For Did Not Management OJSC ReKom Vote 8 Approve Reorganization Re: Acquisition of For Did Not Management CJSC Telekot Vote 9 Amend Charter Re: Acquisition of OJSC For Did Not Management ReKom and OJSC Telekot Vote MOBILE TELESYSTEMS OJSC Ticker: MBT Security ID: 607409109 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: MAY 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For Did Not Management Vote 2 Approve Annual Report, Financial For Did Not Management Statements, and Allocation of Income, Vote Including Dividends of RUB 9.67 per Ordinary Share 3.1 Elect Anton Abugov as Director None Did Not Management Vote 3.2 Elect Alexey Buyanov as Director None Did Not Management Vote 3.3 Elect Mohanbir Singh Gianni as Director None Did Not Management Vote 3.4 Elect Sergey Drozdov as Director None Did Not Management Vote 3.5 Elect Tatiana Evtoushenkova as Director None Did Not Management Vote 3.6 Elect Leonid Melamed as Director None Did Not Management Vote 3.7 Elect Peter Middleton as Director None Did Not Management Vote 3.8 Elect Paul J. Ostling as Director None Did Not Management Vote 3.9 Elect Helmut Reuschenbach as Director None Did Not Management Vote 3.10 Elect Sergey Schebetov as Director None Did Not Management Vote 4.1 Elect Marina Manuilova as Member of Audit For Did Not Management Commission Vote 4.2 Elect Vassily Platoshin as Member of For Did Not Management Audit Commission Vote 4.3 Elect Artem Popov as Member of Audit For Did Not Management Commission Vote 5 Ratify CJSC Deloitte and Touche CIS as For Did Not Management Auditor Vote 6 Approve Revised Edition of Charter For Did Not Management Vote 7 Approve Regulations on Remuneration of For Did Not Management Directors Vote 8 Approve Revised Edition of Regulations on For Did Not Management Board of Directors Vote MOL HUNGARIAN OIL AND GAS PLC.(FORMERLY MOL MAGYAR OLAY-ES Ticker: Security ID: HU0000068952 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: APR 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Board of Directors Report on None For Management Company's 2006 Business Operations; Receive Financial Statements and Consolidated Financial Statements; Receive Proposal on Allocation of 2006 Income 1.2 Receive Auditor's Report None For Management 1.3 Receive Supervisory Board Report on 2006 None For Management Statutory Reports and Allocation of Income Proposal 1.4a Accept Financial Statements and Statutory For For Management Reports; Accept Consolidated Financial Statements and Statutory Reports 1.4b Approve Allocation of Income and For For Management Dividends of Approximately HUF 508 per Share 1.5 Approve Corporate Governance Declaration For For Management 2 Ratify Ernst & Young Konyvvizsgalo Kft. For For Management as Auditor; Approve Auditor's Remuneration in Amount of HUF 88 Million plus VAT 3 Authorize Share Repurchase Program For For Management 4.1 Reelect Laszlo Akar as Member of Board of For For Management Directors 4.2 Reelect Miklos Kamaras as Member of Board For For Management of Directors 4.3 Reelect Erno Kemenes as Member of Board For For Management of Directors 4.4 Elect Jozsef Molnar as Member of Board of For For Management Directors for Term of Office Commencing on Oct. 12, 2007 and Ending on Oct. 11, 2012 4.5 Approve Remuneration of Members of Board For For Management of Directors 5.1 Reelect Mihaly Kupa as Supervisory Board For For Management Member 5.2 Reelect John I. Charody as Supervisory For For Management Board Member 5.3 Reelect Attila Chikan as Supervisory For For Management Board Member 5.4 Reelect Sandor Lamfalussy as Supervisory For For Management Board Member 5.5 Reelect Slavomir Hatina as Supervisory For For Management Board Member 5.6 Elect Janos Major, Lajos Benedek, and For For Management Attila Juhasz as Employee Representatives to Company's Supervisory Board for Term of Office Commencing on Oct. 12, 2007 and Ending on Oct. 11, 2012 5.7 Approve Remuneration of Supervisory Board For For Management Members 6.1 Amend Articles of Association Re: Limit For For Management Number of Members of Board of Directors that Can Be Terminated within Six Months to Maximum Three of All Members if No Shareholder Controls More Than 33 Percent of Company's Outstanding Shares 6.2 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.3 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.4 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.5 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.6 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.7 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.8 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.9 Amend Articles of Association Re: Bring For For Management Articles of Association in Line with Companies Act with Respect to Rights Attached to Registered Voting Preference Series B Shares 6.10 Amend Articles of Association in For For Management Connection with Entry into Force of New Companies Act MR PRICE GROUP LTD(FORMERLY SPECIALITY STORES) Ticker: Security ID: ZAE000026951 Meeting Date: JUL 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Reelect L J Chiappini as Director For For Management 3 Reelect SB Cohen as Director For For Management 4 Reelect MR Johnson as Director For For Management 5 Reelect WJ Swain as Director For For Management 6 Reelect M M Blair as Director For For Management 7 Place Authorized But Unissued Shares For Against Management under Control of Directors 8 Approve Remuneration of Directors For For Management 9 Approve Return of Capital Payment to For For Management Shareholders by Reduction in Share Premium Account 10 Authorize Repurchase of Up to 20 Percent For Against Management of Issued Share Capital MR PRICE GROUP LTD(FORMERLY SPECIALITY STORES) Ticker: Security ID: ZAE000026951 Meeting Date: OCT 3, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Mr Price Partners Share Incentive For Against Management Scheme 2 Approve Mr Price General Staff Share For Against Management Incentive Scheme 3 Approve Mr Price Senior Management Share For Against Management Incentive Scheme Option Scheme 4 Approve Mr Price Executive Share For Against Management Incentive Scheme 5 Approve Mr Price Executive Director Share For Against Management Incentive Scheme 6 Place Authorized But Unissued Shares For Against Management under Control of Directors Pursuant to the Schemes 7 Authorize Board to Ratify and Execute For Against Management Approved Resolutions MTN GROUP LTD.(FORMERLY M-CELL) Ticker: Security ID: ZAE000042164 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended 12-31-06 2.1 Reelect M.C. Ramaphosa as Director For For Management 2.2 Reelect P.F. Nhleko as Director For For Management 2.3 Reelect R.S. Dabengwa as Director For For Management 2.4 Reelect A.F. van Biljon as Director For For Management 2.5 Reelect D.D.B. Band as Director For For Management 2.6 Reelect A.T. Mikati as Director Appointed For For Management During the Year 2.7 Reelect J. van Rooyen as Director For For Management Appointed During the Year 3 Place Authorized But Unissued Shares For For Management under Control of Directors 4 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 5 Amend Incentive Share Scheme to Allow for For Against Management Accelerated Vesting 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions 7 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital MURRAY & ROBERTS HOLDINGS LTD. Ticker: Security ID: ZAE000073441 Meeting Date: OCT 25, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Reelect R.C. Andersen For For Management 3 Reelect N. Jorek For For Management 4 Reelect M.J. Shaw For For Management 5 Reelect J.J.M. van Zyl For For Management 6 Ratify Deloitte and Touche as Auditors For For Management 7 Approve Remuneration of Directors For For Management 8 Place 30 Million Authorized But Unissued For For Management Shares under Control of Directors 9 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital MVELAPHANDA RESOURCES LTD (FORMERLY EAST DAGGAFONTEIN MINES Ticker: Security ID: ZAE000050266 Meeting Date: NOV 6, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Reelect B.R. van Rooyen as Director For For Management 3 Approve Remuneration of Directors For For Management 4 Ratify and Confirm Actions of Directors For For Management During Year Ended June 30, 2006 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Shares Pursuant to For For Management the Mvela Resources Share Participation Scheme 7 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 5 Percent of Issued Capital 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions 9 Authorize Repurchase of Up to 20 Percent For Against Management of Issued Share Capital MVELAPHANDA RESOURCES LTD (FORMERLY EAST DAGGAFONTEIN MINES Ticker: Security ID: ZAE000050266 Meeting Date: FEB 23, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Convert 50 Million Authorized But For Did Not Management Unissued Ordinary Shares Into Class A Vote Ordinary Shares 2 Amend Articles of Association Re: Class A For Did Not Management Ordinary Shares Vote 3 Approve Issuance of 35 Million Class A For Did Not Management Ordinary Shares for Placement with Vote Afripalm for a Price of 2 Cents Each 4 Approve Issuance of 40 Million Ordinary For Did Not Management Shares for Placement with Afripalm for a Vote Price of ZAR 29.20 Each 5 Authorize Repurchase Plan of Class A For Did Not Management Ordinary Shares from Afripalm Vote 6 Authorize Repurchase of Up to 20 Percent For Did Not Management of Issued Share Capital Vote 7 Amend Articles of Association Re: For Did Not Management Disposal of Assets of the Company Vote 8 Authorize Repurchase of Class A Ordinary For Did Not Management Shares Vote 9 Grant Options to Afripalm to Subscribe For Did Not Management for 10 Million Ordinary Shares Vote 10 Approve Issuance of Shares without For Did Not Management Preemptive Rights Vote 11 Place Authorized But Unissued Shares For Did Not Management under Control of Directors Vote 12 Authorize Board to Ratify and Execute For Did Not Management Approved Resolutions Vote MVELAPHANDA RESOURCES LTD (FORMERLY EAST DAGGAFONTEIN MINES Ticker: Security ID: ZAE000050266 Meeting Date: APR 30, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Capital to For For Management ZAR 7 Million 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions NAIM CENDERA HOLDINGS BHD Ticker: Security ID: MYL5073OO001 Meeting Date: JUN 18, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Remuneration of Directors for the For For Management Financial Year Ended Dec. 31, 2006 3 Elect Abdul Hamed Bin Haji Sepawi as For For Management Director 4 Elect Hasmi Bin Hasnan as Director For For Management 5 Elect Ir. Suyanto Bin Osman as Director For For Management 6 Elect Sylvester Ajah Subah @ Ajah Bin For For Management Subah as Director 7 Elect Abang Abdullah Bin Abang Mohamad For For Management Alli as Director 8 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 10 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 1 Amend Articles of Association as For For Management Contained in Appendix II of the Circular to Shareholders Dated May 24, 2007 NASPERS LTD (FORMERLY NASIONALE PERS BEPERK) Ticker: Security ID: ZAE000015889 Meeting Date: AUG 25, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended 3-31-06 2 Approve Dividends for Ordinary N and A For For Management Shares 3 Approve Remuneration of Non-Executive For For Management Directors 4 Reelect PricewaterhouseCoopers Inc. as For For Management Auditors 5.1 Reelect F du Plessis as Director For For Management 5.2 Reelect R C C Jafta as Director For For Management 5.3 Reelect F T M Phaswana as Director For For Management 6 Place Authorized But Unissued Shares For Against Management under Control of Directors 7 Approve Issuance of Shares up to a For Against Management Maximum of 15 Percent of Issued Capital 8 Amend Provisions of Welkom For For Management Aandele-administrasie Trust No. 2 1 Authorize Repurchase of Up to 20 Percent For For Management of Class N Issued Share Capital 2 Authorize Repurchase of Up Class A Shares For Against Management 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions NATIONAL SOCIETE GENERALE BANK Ticker: Security ID: EGS60081C014 Meeting Date: MAR 29, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board Report For For Management 2 Accept Auditors Report For For Management 3 Accept Financial Statements For For Management 4 Approve Director/Officer Indemnification For For Management Provisions 5 Approve Attendance Allowances and For For Management Transportation Expenses of Directors 6 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Approve Allocation of Income Re: For For Management Creation of Capital Reserves 8 Approve Donations Made in Financial Year For Against Management 2005 and Authorize Board to Make Donations 9 Present Report on Changes on the Board of For For Management Directors 10 Elect New Board For For Management 11 Authorize the Board to Make Managerial For For Management and Engineering Request Contracts NATIONAL SOCIETE GENERALE BANK Ticker: Security ID: EGS60081C014 Meeting Date: MAR 29, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Capital to For Against Management EGP 5 Billion from EGP 2.5 Billion 2 Approve Bonus Issue of Shares; Increase For For Management Issued to 247.9 Million Shares from 202.8 Millioin Shares 3 Approve EGP 275.4 MIllion Increase in For For Management Capital via Capitalization of Reserves 4 Amend Articles 6, 7, 20, 23, and 61 For For Management NATURA COSMETICOS SA, SAO PAULO Ticker: Security ID: BRNATUACNOR6 Meeting Date: APR 2, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends and Ratify the Early Distribution of Dividends and Interest Over Capital 3 Elect Directors For Against Management 4 Approve Remuneration of Directors and For For Management Executive Officers 5 Designate Newspaper to Publish Meeting For For Management Announcements 1 Amend Articles 5 and 6 to Reflect Changes For For Management in Share Capital Due to Options Exercised by Employees of the Company and its Subsidiaries 2 Authorize Capitalization of Reserves For For Management Resulting in an Increase in Share Capital and Amend Article 5 Accordingly 3 Amend Article 2 Re: Changes in Company's For For Management Subsidiaries NERGIS HOLDING A.S. Ticker: Security ID: TRANERGS91I5 Meeting Date: APR 20, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Presiding Council of Meeting For Did Not Management Vote 3 Authorize Presiding Council to Sign For Did Not Management Minutes of Meeting Vote 4 Accept Financial Statements and Board of For Did Not Management Directors Report of Year 2006 Vote 5 Accept Auditors and Independent Auditors For Did Not Management Reports of Year 2006 Vote 6 Approve Discharge of Board of Directors For Did Not Management Vote 7 Approve Discharge of Auditors For Did Not Management Vote 8 Approve Allocation of Income For Did Not Management Vote 9 Fix Number of and Elect Directors, and For Did Not Management Determine Their Terms of Office Vote 10 Approve Remuneration of Directors For Did Not Management Vote 11 Approve Auditors Selected by the Savings For Did Not Management Deposit Insurance Fund Vote 12 Receive Information on Donations Made in None Did Not Management 2006 Vote 13 Ratify Independent Audit Company For Did Not Management Vote 14 Receive Information on Profit None Did Not Management Distribution Policy for 2007 and Vote Following Years 15 Grant Permission for Board Members to For Did Not Management Engage in Commercial Transactions with Vote Company and Be Involved with Companies with Similar Corporate Purpose 16 Wishes None Did Not Management Vote NET 1 UEPS TECHNOLOGIES INC Ticker: UEPS Security ID: 64107N206 Meeting Date: DEC 1, 2006 Meeting Type: Annual Record Date: OCT 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dr. Serge C.P. Belamant For For Management 1.2 Elect Director Herman G. Kotze For For Management 1.3 Elect Director C.S. Seabrooke For For Management 1.4 Elect Director Antony C. Ball For For Management 1.5 Elect Director Alasdair J.K. Pein For For Management 1.6 Elect Director Paul Edwards For For Management 1.7 Elect Director Florian P. Wendelstadt For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management NIKANOR PLC Ticker: Security ID: GB00B182MG48 Meeting Date: MAY 16, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of USD 8,601,500 2 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 3 Waive Requirement for Mandatory Offer to For For Management All Shareholders NIKANOR PLC Ticker: Security ID: GB00B182MG48 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2 Approve Remuneration Report For For Management 3 Reelect Jonathan Leslie as Director For For Management 4 Reelect Jim Gorman as Director For For Management 5 Reelect Peter Sydney-Smith as Director For For Management 6 Reelect Terry Robinson as Director For For Management 7 Reelect Lord Balfour as Director For For Management 8 Reelect Dan Kurtzer as Director For For Management 9 Reelect Jay Pomrenze as Director For For Management 10 Reelect Eric Lilford as Director For For Management 11 Ratify PricewaterhouseCoopers, Isle of For For Management Man as Auditors 12 Authorize Board to Fix Remuneration of For For Management Auditors NINE DRAGONS PAPER HOLDINGS LTD Ticker: Security ID: BMG653181005 Meeting Date: NOV 17, 2006 Meeting Type: Annual Record Date: NOV 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a1 Reelect Cheung Yan as Director For For Management 3a2 Reelect Liu Ming Chung as Director For For Management 3a3 Reelect Zhang Cheng Fei as Director For For Management 3a4 Reelect Gao Jing as Director For For Management 3a5 Reelect Wang Hai Ying as Director For For Management 3a6 Reelect Lau Chun Shun as Director For For Management 3a7 Reelect Tam Wai Chu, Maria as Director For For Management 3a8 Reelect Chung Shui Ming, Timpson as For For Management Director 3a9 Reelect Cheng Chi Pang as Director For For Management 3a10 Reelect Wang Hong Bo as Director For For Management 3b Approve Remuneration of Directors For For Management 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares NINE DRAGONS PAPER HOLDINGS LTD Ticker: Security ID: BMG653181005 Meeting Date: NOV 17, 2006 Meeting Type: Special Record Date: NOV 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Grant to Cheung Yan of Options to For For Management Subscribe for 41.5 Million Shares Pursuant to the Share Option Scheme 2 Approve Grant to Liu Ming Chung of For For Management Options to Subscribe for 41.5 Million Shares Pursuant to the Share Option Scheme 3 Approve Grant to Zhang Cheng Fei of For For Management Options to Subscribe for 41.5 Million Shares Pursuant to the Share Option Scheme NONGSHIM CO., LTD. Ticker: Security ID: KR7004370003 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 4000 Per Share 2 Amend Articles of Incorporation to Expand For For Management Business Objectives 3 Elect Independent Non-Executive Director For For Management 4 Appoint Auditor For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 6 Approve Limit on Remuneration of Auditor For For Management NOVOLIPETSK STEEL (FRMLY NOVOLIPETSK FERROUS METAL FACTORY) Ticker: Security ID: US67011E2046 Meeting Date: SEP 29, 2006 Meeting Type: Special Record Date: AUG 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE DIVIDENDS FOR THE FIRST For For Management HALF OF 2 PER COMMON SHARE. NOVOLIPETSK STEEL (FRMLY NOVOLIPETSK FERROUS METAL FACTORY) Ticker: Security ID: US67011E2046 Meeting Date: JUN 5, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE COMPANY S 2or For Management REPORT, ANNUAL FINANCIAL STATEMENTS, P&L ACCOUNT, DISTRIBUTION OF THE COMPANY S PROFIT AND LOSS IN 2 2 TO DECLARE PAYMENT OF DIVIDENDS ON PLACED For For Management COMMON SHARES FOR THE YEAR OF 2 AMOUNT OF 3.00 RUBLE PER COMMON SHARE. CONSIDERING THE INTERIM DIVIDENDS PAID FOR H1 2 PER COMMON SHARE, TO PAY ADDITIONALLY 1.50 RUBLES PE 3 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management OLEG VLADIMIROVICH BAGRIN. 4 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management BRUNO BOLFO. 5 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management NIKOLAI ALEKSEEVICH GAGARIN. 6 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management DMITRY ARONOVICH GINDIN. 7 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management KARL DOERING. 8 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management VLADIMIR SERGEEVICH LISIN. 9 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management RANDOLPH REYNOLDS. 10 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management VLADIMIR NIKOLAYEVICH SKOROHODOV. 11 ELECTION OF MEMBER OF BOARD OF DIRECTOR: None For Management IGOR PETROVICH FYODOROV. 12 TO ELECT PRESIDENT OF THE COMPANY For For Management (CHAIRMAN OF THE MANAGEMENT BOARD) - LAPSHIN ALEXEY ALEXEEVICH. 13 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: VALERY SERAFIMOVICH KULIKOV. 14 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: JULIA VLADIMIROVNA KUNIHINA. 15 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: LUDMILA ALEXANDROVNA LAZARENKO. 16 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: LARISA MIKHAILOVNA OVSIANNIKOVA. 17 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: GALINA IVANOVNA SHIPILOVA. 18 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: TATYANA VLADIMIROVNA GORBUNOVA. 19 TO ELECT MEMBER TO THE COMPANY S INTERNAL For For Management AUDIT COMMISSION: LUDMILA VLADIMIROVNA KLADIENKO. 20 APPROVAL OF THE COMPANY AUDITOR, CJSC For For Management PRICEWATERHOUSECOOPERS AUDIT . 21 APPROVAL OF REVISED CORPORATE DOCUMENTS: For For Management COMPANY CHARTER. 22 APPROVAL OF REVISED CORPORATE DOCUMENTS: For For Management REGULATIONS OF THE BOARD OF DIRECTORS. 23 APPROVAL OF REVISED CORPORATE DOCUMENTS: For For Management NLMK DIVIDEND POLICY. 24 APPROVAL OF RELATED PARTY TRANSACTION. For For Management 25 PAYMENT OF REMUNERATION TO THE MEMBERS OF For For Management THE BOARD OF DIRECTORS. OBRASCON HUARTE LAIN BRASIL SA Ticker: Security ID: BROHLBACNOR6 Meeting Date: APR 19, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06 2 Approve Capital Budget in Accordance with For For Management Article 196 of Federal Statutes 3 Approve Allocation of Income and For For Management Dividends for Fiscal Year Ended 12-31-06 4 Elect Directors For Against Management 5 Elect Supervisory Board Members and For Against Management Respective Alternates 1 Approve Remuneration of Supervisory Board For For Management 2 Amend Article 3 and Section "iv" and "v" For For Management of Company Bylaws 3 Discuss Incorporation of OHL Brasil For For Management Participacoes em Infra-Estrutura Ltda.; Ratify Independent Auditors; Approve Incorporation Report and Protocol Justification of Incorporation; Approve Incorporation, and Authorize Board to Implement Necessary Actions OGK-5 Ticker: Security ID: RU000A0F5UN3 Meeting Date: JUN 1, 2007 Meeting Type: Annual Record Date: APR 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of OJSC OGK-5 Holding For For Management 2 Determine Quantity, Par Value, and Rights For For Management of Shares to Be Issued (as Proposed under Item 3) 3 Approve Increase in Share Capital via For For Management Issuance of Shares in Connection with Acquisition of OJSC OGK-5 Holding Proposed under Item 1 4 Amend Charter in Connection with For For Management Acquisition of OJSC OGK-5 Holding Proposed under Item 1 5 Approve Revised Edition of Regulations on For For Management Management 6 Approve Annual Report and Financial For For Management Statements 7 Approve Allocation of Income and For For Management Dividends of RUB 0.02 per Share 8.1 Elect Eldar Orudzhev as Director None Abstain Management 8.2 Elect Mikhail Andronov as Director None Abstain Management 8.3 Elect Dmitry Akhanov as Director None For Management 8.4 Elect Anatoly Bushin as Director None Abstain Management 8.5 Elect Evgeny Bykhanov as Director None For Management 8.6 Elect Sergey Vasilev as Director None Abstain Management 8.7 Elect Ilyas Zagretdinov as Director None Abstain Management 8.8 Elect Denis Kulikov as Director None Abstain Management 8.9 Elect Valery Nepsha as Director None For Management 8.10 Elect Gerald Rokhan as Director None Abstain Management 8.11 Elect Vasily Filippov as Director None Abstain Management 8.12 Elect David Herne as Director None Abstain Management 8.13 Elect Sergey Pokrovsky as Director None Abstain Management 9.1 Elect Oxana Burova as Member of Audit For For Management Commission 9.2 Elect Olga Dolgopol as Member of Audit For For Management Commission 9.3 Elect Igor Zenyukov as Member of Audit For For Management Commission 9.4 Elect Irina Mikhno as Member of Audit For For Management Commission 9.5 Elect Sergey Sidorov as Member of Audit For For Management Commission 10 Ratify Auditor For For Management 11 Approve Remuneration of Directors For For Management OIL & NATURAL GAS CORPORATION LTD. Ticker: 500312 Security ID: INE213A01011 Meeting Date: SEP 19, 2006 Meeting Type: Annual Record Date: SEP 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividends of INR 45 Per Share For For Management 3 Reappoint R.S. Sharma as Director For For Management 4 Reappoint A.K. Balyan as Director For For Management 5 Reappoint U.N. Bose as Director For For Management 6 Reappoint A. Chawla as Director For For Management 7 Authorize Board to Fix Remuneration of For For Management Auditors 8 Authorize Capitalization of Reserves for For For Management Bonus Issue of Up to 713 Million New Equity Shares in the Proportion of One New Equity Share for Every Two Existing Equity Shares Held 9 Appoint R.K. Pachauri as Director For For Management 10 Appoint V.P. Singh as Director For For Management 11 Appoint P.K. Choudhury as Director For For Management 12 Appoint B.H. Dholakia as Director For For Management ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: Security ID: EGS65901C018 Meeting Date: DEC 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reserve 1 Percent of Shares Outstanding For Against Management for Equity Incentive Scheme 2 Accept Board Approval for Equity Scheme For Against Management for Employees, Directors, and Board Members 3 Amend Articles of Association to Reflect For Against Management Government Decree 4 Amend Article 3 of Articles of For Against Management Association ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: Security ID: US68554N1063 Meeting Date: DEC 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reserve 1 Percent of Shares Outstanding For Against Management for Equity Incentive Scheme 2 Accept Board Approval for Equity Scheme For Against Management for Employees, Directors, and Board Members 3 Amend Articles of Association to Reflect For Against Management Government Decree 4 Amend Article 3 of Articles of For Against Management Association ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: Security ID: US68554N2053 Meeting Date: DEC 27, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reserve 1 Percent of Shares Outstanding For Against Management for Equity Incentive Scheme 2 Accept Board Approval for Equity Scheme For Against Management for Employees, Directors, and Board Members 3 Amend Articles of Association to Reflect For Against Management Government Decree 4 Amend Article 3 of Articles of For Against Management Association ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: Security ID: EGS65901C018 Meeting Date: MAY 6, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board Report for Fiscal Year For Did Not Management Ending 12-31-06 Vote 2 Accept Statutory Reports for Fiscal Year For Did Not Management Ending 12-31-06 Vote 3 Accept Unconsolidated Financial For Did Not Management Statements for Fiscal Year Ending Vote 12-31-06 4 Approve Allocation of Income for Fiscal For Did Not Management Year Ending 12-31-06 Vote 5 Approve Reorganization of the Current For Did Not Management Board of Directors Vote 6 Reelect/elect Board of Directors For Did Not Management Vote 7 Authorization of the Decisions Made by For Did Not Management the Board of Director Within the Fiscal Vote Year Ended 12-31-06 8 Approve Discharge of Management Board for For Did Not Management Fiscal Ending 12-31-06 Vote 9 Approve Directors' Bonuses and Allowances For Did Not Management for Fiscal Year Ending 12-31-07 Vote 10 Approve Auditors and Fix Their For Did Not Management Remuneration for Fiscal Year 2007 Vote 11 Approve Donations Made for Fiscal Year For Did Not Management Ended 12-31-06 and Authorize Board to Vote Make Donations for Fiscal Year 2007 Exceeding EGP 1,000.00; Determine Limit on Total Donations to be Made During Fiscal Year 2007 ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: Security ID: US68554N1063 Meeting Date: MAY 6, 2007 Meeting Type: Annual Record Date: APR 24, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board Report for Fiscal Year For Did Not Management Ending 12-31-06 Vote 2 Accept Statutory Reports for Fiscal Year For Did Not Management Ending 12-31-06 Vote 3 Accept Unconsolidated Financial For Did Not Management Statements for Fiscal Year Ending Vote 12-31-06 4 Approve Allocation of Income for Fiscal For Did Not Management Year Ending 12-31-06 Vote 5 Approve Reorganization of the Current For Did Not Management Board of Directors Vote 6 Reelect/elect Board of Directors For Did Not Management Vote 7 Authorization of the Decisions Made by For Did Not Management the Board of Director Within the Fiscal Vote Year Ended 12-31-06 8 Approve Discharge of Management Board for For Did Not Management Fiscal Ending 12-31-06 Vote 9 Approve Directors' Bonuses and Allowances For Did Not Management for Fiscal Year Ending 12-31-07 Vote 10 Approve Auditors and Fix Their For Did Not Management Remuneration for Fiscal Year 2007 Vote 11 Approve Donations Made for Fiscal Year For Did Not Management Ended 12-31-06 and Authorize Board to Vote Make Donations for Fiscal Year 2007 Exceeding EGP 1,000.00; Determine Limit on Total Donations to be Made During Fiscal Year 2007 ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: Security ID: US68554N2053 Meeting Date: MAY 6, 2007 Meeting Type: Annual Record Date: APR 24, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board Report for Fiscal Year For Did Not Management Ending 12-31-06 Vote 2 Accept Statutory Reports for Fiscal Year For Did Not Management Ending 12-31-06 Vote 3 Accept Unconsolidated Financial For Did Not Management Statements for Fiscal Year Ending Vote 12-31-06 4 Approve Allocation of Income for Fiscal For Did Not Management Year Ending 12-31-06 Vote 5 Approve Reorganization of the Current For Did Not Management Board of Directors Vote 6 Reelect/elect Board of Directors For Did Not Management Vote 7 Authorization of the Decisions Made by For Did Not Management the Board of Director Within the Fiscal Vote Year Ended 12-31-06 8 Approve Discharge of Management Board for For Did Not Management Fiscal Ending 12-31-06 Vote 9 Approve Directors' Bonuses and Allowances For Did Not Management for Fiscal Year Ending 12-31-07 Vote 10 Approve Auditors and Fix Their For Did Not Management Remuneration for Fiscal Year 2007 Vote 11 Approve Donations Made for Fiscal Year For Did Not Management Ended 12-31-06 and Authorize Board to Vote Make Donations for Fiscal Year 2007 Exceeding EGP 1,000.00; Determine Limit on Total Donations to be Made During Fiscal Year 2007 ORASCOM TELECOM HOLDING Ticker: Security ID: US68554W2052 Meeting Date: JAN 25, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 6 and 7 Re: Stock Split For For Management and Adjustment to Par value 2 Amend Article 25 Re: Allow Meetings Via For For Management Conference Call and Resolutions in Written Form 3 Amend Article 38 Re: Establish both Giza For For Management and Eqypt as Venues For Shareholder Meetings ORASCOM TELECOM HOLDING Ticker: ORSMY Security ID: US68554W2052 Meeting Date: APR 18, 2007 Meeting Type: Annual/Special Record Date: APR 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve BOD Report for Fiscal Year 2006 For Did Not Management Vote 2 Approve Financial Statements for Fiscal For Did Not Management Year 2006 Vote 3 Approve Audit Reports for Fiscal Year For Did Not Management 2006 Vote 4 Approve Allocation of Income for Fiscal For Did Not Management Year 2006 Vote 5 Approve Discharge of Management Board For Did Not Management Vote 6 Approve Director Remuneration for Fiscal For Did Not Management Year 2007 Vote 7 Approve Auditors and Fix Their For Did Not Management Remuneration for Fiscal Year 2007 Vote 8 Authorize Board of Directors to Sign For Did Not Management Mutual Refund Contracts with Subsidiaries Vote and Sister Companies 9 Authorize Board of Directors to Sign Loan For Did Not Management and Mortgage Contracts and also to Issue Vote Guarantees to Lenders for the Company, Subsidiaries and Sister Companies 10 Ratification of the Donations made during For Did Not Management the financial year ending 31 December, Vote 2006 and Authorize Directors to Make Donations for Fiscal Year 2007 11 Ratify the Changes Made to the Board of For Did Not Management Directors During Fiscal Year Ended 2006 Vote 1 Approve Shares Write-Off For Did Not Management Vote 2 Approve Amendments to Article of For Did Not Management Incorporation Vote ORIFLAME COSMETICS S.A. Ticker: Security ID: SE0001174889 Meeting Date: MAY 21, 2007 Meeting Type: Annual/Special Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Brian Bellerose as Chairman of the For For Management AGM and EGM 2 Approve Reports of the Board of Directors For For Management and of the Auditor 3 Approve Balance Sheet and Profit and Loss For For Management Statement and Approve the Consolidated Accounts as at Dec. 31, 2006 4 Approve Allocation of Income For For Management 5 Approve Discharge of Directors and For For Management Auditors 6.a.1 Elect Lennart Bjork as Director For For Management 6.a.2 Elect Magnus Brannstrom as Director For For Management 6.a.3 Elect Marie Ehrling For For Management 6.a.4 Elect Lilian Fossum For For Management 6.a.5 Elect Alexander af Jochnick as Director For For Management 6.a.6 Elect Jonas af Jochnick as Director For For Management 6.a.7 Elect Robert af Jochnick as Director For For Management 6.a.8 Elect Helle Kruse-Nielsen as Director For For Management 6.a.9 Elect Christian Salamon as Director For For Management 6.b Re-Elect Robert af Jochnick as Chairman For For Management of the Board 6.c Elect KPMG S.a.r.l. as Auditor For For Management 7 Approve the Board's Proposal that the For For Management Company Shall Continue to Have a Nominating Committee and Approve Procedure for Appointment of Nominating Committee Members 8 Approve Remuneration of Directors For For Management 9 Approve Principles of Remuneration to For For Management Members of the Executive Committee and Other Senior Executives 10 Approve Dividends of EUR 1.01 per Share For For Management to Be Paid out of the Profits of the Financial Year Ended Dec. 31, 2003 11 Approval of the Board of Director's For For Management Report Describing the Results of the Redemption Programme of the Company Ended on July 3, 2006 and the Related Financing Method 12 Approval of the Part Financing of the For For Management Redemption Programme of the Company Ended on July 3, 2006 by Using the Share Premium Account of the Company 13 Approval of the Transfer of 109,908 For For Management Shares Redeemed by the Company to the Employees of the Company Under the 2005 Share Incentive Plan 14 Approve Increase in Size of Board; Amend For For Management Art. 12 Accordingly 15 Transact Other Business (Voting) For For Management PAKISTAN CEMENT CO. (FRMRLY. CHAKWAL CEMENT) Ticker: Security ID: PK0069701016 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Meeting Held on Jan. For For Management 9, 2007 2 Approve Financial Statements and For For Management Statutory Reports for Fiscal Year Ended 12-31-06 3 Reelect KPMG Tasser Hadi & Company For For Management Chartered Accountants as Auditors and Fix Their Remuneration 4 Other Business For For Management PARTNER COMMUNICATIONS COMPANY LTD Ticker: Security ID: IL0010834849 Meeting Date: OCT 26, 2006 Meeting Type: Annual Record Date: SEP 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Kesselman & Kesselman as Auditors For For Management 2 Authorize Board to Fix Remuneration of For For Management the Auditors for 2006 3 Authorize Board to Fix Remuneration of For For Management the Auditors for 2007 4 Accept Board Report Regarding 2005 For For Management Auditor Remuneration 5 Elect Directors For For Management 6 Elect M. Vidman as External Director For For Management 7 Accept Financial Statements and Statutory For For Management Reports 8a Amend Articles Re: Authority of Board to For For Management Determine Auditor Compensation 8b Amend Articles Re: Election and For For Management Termination of Directors 8c Amend Articles Re: Insurance of Officers For For Management 8d Amend Articles Re: Compliance with Terms For For Management of License PARTNER COMMUNICATIONS COMPANY LTD Ticker: PTNR Security ID: 70211M109 Meeting Date: OCT 26, 2006 Meeting Type: Annual Record Date: SEP 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For For Management 2 TO APPROVE THE AUDITOR S REMUNERATION FOR For For Management THE YEAR ENDED DECEMBER 31, 2006 AS DETERMINED BY AUDIT COMMITTEE AND THE BOARD 3 TO AUTHORIZE THE BOARD OF DIRECTORS OF For For Management THE COMPANY TO DETERMINE THE AUDITOR S REMUNERATION FOR THE YEAR ENDED DECEMBER 31, 2007. 4 TO APPROVE THE REPORT OF THE BOARD OF For For Management DIRECTORS WITH RESPECT TO THE REMUNERATION PAID TO THE AUDITOR AND ITS AFFILIATES. 5 TO RE-ELECT NINE DIRECTORS TO THE COMPANY For For Management S BOARD OF DIRECTORS. 6 TO APPROVE THE RE-APPOINTMENT OF MR. For For Management MOSHE VIDMAN, AN EXTERNAL DIRECTOR (DAHATZ) OF THE COMPANY. 7 TO APPROVE THE COMPANY S AUDITED For For Management FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2 BOARD OF DIRECTORS FOR SUCH PERIOD. 8 AMEND THE ARTICLES OF ASSOCIATION For For Management RELATING TO: THE AUTHORITY OF THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITORS. 9 AMEND THE ARTICLES OF ASSOCIATION OF THE For For Management COMPANY RELATING TO: THE ELECTION OF DIRECTORS AND TERMINATION OF THEIR OFFICES. 10 AMEND THE ARTICLES OF ASSOCIATION OF THE For For Management COMPANY RELATING TO: THE INSURANCE OF OFFICERS. 11 AMEND THE ARTICLES OF ASSOCIATION OF THE For For Management COMPANY RELATING TO: THE COMPLIANCE WITH THE TERMS OF THE LICENSE. PERDIGAO S.A. Ticker: PDAGF Security ID: BRPRGAACNOR4 Meeting Date: APR 12, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec 31 2006, and Ratify the Allocation of Income 2 Amend Articles 20 and 44 For For Management 3 Elect Directors For Against Management 4 Elect Supervisory Board Members For Against Management 5 Approve Global Remuneration of Directors, For For Management Executive Officers, and Supervisory Council Members 6 Ratify the Global Remuneration of For For Management Directors and Executive Officers PETROCHINA COMPANY LIMITED Ticker: Security ID: CN0009365379 Meeting Date: NOV 1, 2006 Meeting Type: Special Record Date: OCT 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Continuing Connected Transactions For For Management Arising from the Acquisition of a 67 Percent Interest in PetroKazakhstan Inc. by PetroChina Co. Ltd. through CNPC Exploration and Development Co. Ltd. within the Scope of the Amended Comprehensive Agreement 2 Approve Revision of Existing Annual Caps For For Management of Each of the Continuing Connected Transaction Under the Amended Comprehensive Agreement as a Result of the Acquisition of Petrokazakhstan Inc. 3 Approve Revision of Existing Annual Caps For For Management of Each of the Continuing Connected Transaction Under the Amended Comprehensive Agreement as a Result of Changes to Production and Operational Environment of PetroChina Co. Ltd. 4 Approve Revision of Existing Annual Caps For For Management in Respect of the Products and Services to be Provided by PetroChina Co. Ltd. and its Subsidiaries to China Railway Materials and Suppliers Corp. 5 Amend Articles Re: Scope of Business For For Management PETROCHINA COMPANY LIMITED Ticker: Security ID: CN0009365379 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: APR 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Final Dividend For For Management 5 Authorize Board to Determine the For For Management Distribution of Interim Dividends for the Year 2007 6 Reappoint PricewaterhouseCoopers,CPA and For For Management PricewaterhouseCoopers Zhong Tian CPAs Co. Ltd., CPA as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Reelect Jiang Jiemin as Director For For Management 8 Reelect Zhou Jiping as Director For For Management 9 Reelect Duan Wende as Director For For Management 10 Reelect Sun Xianfeng as Supervisor For For Management 11 Reelect Zhang Jinzhu as Supervisor For For Management 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 13 Approve Disposal of 70 Percent Equity For For Management Interest in China National United Oil Corporation to China National Petroleum Corporation 14 Other Business (Voting) For For Management PETROLEO BRASILEIRO Ticker: PBR.A Security ID: 71654V408 Meeting Date: APR 2, 2007 Meeting Type: Annual/Special Record Date: MAR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 MANAGEMENT REPORT, FINANCIAL STATEMENTS For For Management AND AUDIT COMMITTEE S OPINION FOR THE FISCAL YEAR 2006 2 CAPITAL EXPENDITURE BUDGET FOR THE FISCAL For For Management YEAR 2007 3 DISTRIBUTION OF RESULTS FOR THE FISCAL For For Management YEAR 2006 4 ELECTION OF MEMBERS OF THE BOARD OF For Against Management DIRECTORS 5 ELECTION OF CHAIRMAN OF THE BOARD OF For For Management DIRECTORS 6 ELECTION OF MEMBERS OF THE FISCAL COUNCIL For Against Management AND THEIR RESPECTIVE SUBSTITUTES 7 ESTABLISHMENT OF THE MANAGEMENT For Against Management COMPENSATION, AS WELL AS THEIR PARTICIPATION IN THE PROFITS PURSUANT TO ARTICLES 41 AND 56 OF THE COMPANY S BYLAWS, AS WELL AS OF MEMBERS OF THE FISCAL COUNCIL 8 INCREASE IN THE CAPITAL STOCK THROUGH THE For For Management INCORPORATION OF PART OF THE REVENUE RESERVES CONSTITUTED IN PREVIOUS FISCAL YEARS AMOUNTING TO R$ 4.380 MILLION, INCREASING THE CAPITAL STOCK FROM R$ 48.$ 52.644 MILLION WITHOUT ANY CHANGE TO THE PETROLEO BRASILEIRO Ticker: PBR.A Security ID: 71654V101 Meeting Date: APR 2, 2007 Meeting Type: Special Record Date: MAR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF ONE MEMBER OF THE BOARD OF For Against Management DIRECTORS 2 ELECTION OF ONE MEMBER OF THE FISCAL For Against Management COUNCIL AND HIS/HER RESPECTIVE SUBSTITUTE PHILIPPINE LONG DISTANCE TELEPHONE CO. Ticker: Security ID: PH7182521093 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Audited Financial Statements fo For For Management the Fiscal Year Ended Dec. 31, 2006 2.1 Elect Bienvenido F. Nebres as Director For For Management 2.2 Elect Oscar S. Reyes as Director For For Management 2.3 Elect Pedro E. Roxas as Director For For Management 2.4 Elect Alfred Vy Ty as Director For For Management 2.5 Elect Helen Y. Dee as Director For For Management 2.6 Elect Ray C. Espinosa as Director For For Management 2.7 Elect Tsuyoshi Kawashima as Director For For Management 2.8 Elect Tatsu Kono as Director For For Management 2.9 Elect Napoleon L. Nazareno as Director For For Management 2.10 Elect Manuel V. Pangilinan as Director For For Management 2.11 Elect Corazon S. de la Paz as Director For For Management 2.12 Elect Ma. Lourdes C. Rausa-Chan as For For Management Director 2.13 Elect Albert F. del Rosario as Director For For Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Ticker: PHI Security ID: 718252604 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE AUDITED FINANCIAL For For Management STATEMENTS FOR THE PERIOD ENDING DECEMBER 31, 2 ANNUAL REPORT. 2.1 Elect Director Rev Fr B.F. Nebres S.J For For Management 2.2 Elect Director Mr Oscar S. Reyes For For Management 2.3 Elect Director Mr Pedro E. Roxas For For Management 2.4 Elect Director Mr Alfred Vy Ty For For Management 2.5 Elect Director Ms Helen Y. Dee For For Management 2.6 Elect Director Atty. Ray C. Espinosa For For Management 2.7 Elect Director Mr. Tsuyoshi Kawashima For For Management 2.8 Elect Director Mr Tatsu Kono For For Management 2.9 Elect Director Mr Napoleon L. Nazareno For For Management 2.10 Elect Director Mr Manuel V. Pangilinan For For Management 2.11 Elect Director Ms Corazon S. De La Paz For For Management 2.12 Elect Director Atty Ma L.C. Rausa-Chan For For Management 2.13 Elect Director Mr Albert F Del Rosario For For Management PHISON ELECTRONICS CORP Ticker: Security ID: TW0008299009 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Election Rules of Directors and For For Management Supervisors 6 Selection of Tax benefit in connection For For Management with the Local Rights Issues in 2006 and the Capitalization of 2005 Dividends and Employee Profit Sharing according to SUI 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors PLATMIN LTD. Ticker: PPN Security ID: CA72765Y1097 Meeting Date: JUN 28, 2007 Meeting Type: Annual/Special Record Date: MAY 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Rupert Pardoe, Jay For For Management Kellerman, Keith Liddell, Ronald Little, Peter Ruxton, Ian Clyde Watson and Kwape Mmela 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Remuneration of Auditors 3 Amend Articles For For Management 4 Approve Stock Option Plan For For Management POLYUS ZOLOTO OAO Ticker: Security ID: 678129107 Meeting Date: SEP 11, 2006 Meeting Type: Special Record Date: JUL 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 REMUNERATION AND REIMBURSEMENT OF THE For For Management EXPENSES OF INDEPENDENT DIRECTORS WHO ARE MEMBERS OF THE BOARD OF DIRECTORS OF OJSC POLYUS GOLD. 2 DETERMINATION OF THE COST OF DIRECTORS For For Management AND OFFICERS LIABILITY INSURANCE FOR MEMBERS OF THE BOARD OF DIRECTORS. 3 APPROVAL OF THE INTERESTED PARTY For For Management TRANSACTION ON DIRECTORS AND OFFICERS LIABILITY INSURANCE FOR MEMBERS OF THE BOARD OF DIRECTORS OF OJSC POLYUS GOLD. 4 DETERMINATION OF THE VALUE OF ASSETS For For Management BEING THE SUBJECT MATTER OF THE INDEMNIFICATION AGREEMENTS TO BE ENTERED INTO WITH MEMBERS. 5 APPROVAL OF THE INDEMNIFICATION For For Management AGREEMENTS WITH MEMBERS OF THE BOARD OF DIRECTORS OF OJSC POLYUS GOLD AS INTER-RELATED INTERESTED PARTY TRANSACTIONS. 6 APPROVAL OF THE REGULATIONS ON THE AUDIT For For Management COMMISSION OF OJSC POLYUS GOLD. POSCO (FORMERLY POHANG IRON & STEEL) Ticker: Security ID: KR7005490008 Meeting Date: FEB 23, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and Final For For Management Dividend of KRW 6000 Per Share 2.1 Amend Articles of Incorporation to Expand For For Management Business Objectives 2.2 Amend Articles of Incorporation for For Against Management Issuance of New Shares, Convertible Bonds and Bonds with Warrants 2.3 Amend Articles of Incorporation to For For Management Clarify Existing Cumulative Voting Rules 3.1 Elect Two Independent Non-Executive For For Management Directors 3.2 Elect Member of Audit Committee who is For For Management also Independent Non-Executive Director 3.3 Elect Three Executive Directors For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors POSCO (FORMERLY POHANG IRON & STEEL) Ticker: PKX Security ID: 693483109 Meeting Date: FEB 23, 2007 Meeting Type: Annual Record Date: DEC 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF BALANCE SHEET, INCOME For For Management STATEMENT, AND THE STATEMENT OF APPROPRIATION OF RETAINED EARNINGS FOR THE 39TH FISCAL YEAR 2 PARTIAL AMENDMENTS TO ARTICLES OF For For Management INCORPORATION: INTRODUCTION OF NEW BUSINESSES 3 PARTIAL AMENDMENTS TO ARTICLES OF For Against Management INCORPORATION: AMENDMENT TO RULES FOR ISSUANCE OF NEW SHARES, CB, AND BW 4 PARTIAL AMENDMENTS TO ARTICLES OF For For Management INCORPORATION: SUPPLEMENT TO EXISTING CUMULATIVE VOTING RULES 5 ELECTION OF INDEPENDENT NON-EXECUTIVE For For Management DIRECTOR: JUN, KWANG-WOO 6 ELECTION OF INDEPENDENT NON-EXECUTIVE For For Management DIRECTOR: PARK, WON-SOON 7 ELECTION OF INDEPENDENT NON-EXECUTIVE For For Management DIRECTOR AS AUDIT COMMITTEE:JEFFREY D. JONES 8 ELECTION OF EXECUTIVE DIRECTOR: LEE, For For Management KU-TAEK 9 ELECTION OF EXECUTIVE DIRECTOR: YOON, For For Management SEOK-MAN 10 ELECTION OF EXECUTIVE DIRECTOR: CHUNG, For For Management JOON-YANG 11 APPROVAL OF LIMITS OF TOTAL REMUNERATION For For Management FOR DIRECTORS PPB OIL PALMS BHD Ticker: Security ID: MYL6823OO008 Meeting Date: MAY 17, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Increase in Remuneration of For For Management Non-Salaried Directors for the Financial Year Ended Dec. 31, 2006 3 Elect Aripen bin Datuk Haji Ampong as For For Management Director 4 Elect Abdul Aziz bin Raja Salim as For For Management Director 5 Elect Kuok Khoon Ho as Director For For Management 6 Elect Ng Siew Kee as Director For For Management 7 Elect Liang Kim Bang as Director For For Management 8 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Item 2.3(A) of the Circular to Shareholders Dated April 25, 2007 10 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Item 2.3(B) of the Circular to Shareholders Dated April 25, 2007 PRESIDENT CHAIN STORE CORP. Ticker: Security ID: TW0002912003 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for Loan of For Against Management Funds to Other Parties 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Release of Restrictions of For Against Management Competitive Activities of Directors 7 Other Business None None Management PT BANK MANDIRI (PERSERO) TBK Ticker: Security ID: ID1000095003 Meeting Date: DEC 22, 2006 Meeting Type: Special Record Date: DEC 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of the Acceleration Program of For For Management the Company's Non-Performing Loans 2 Amend Articles of Association For For Management PT BANK MANDIRI (PERSERO) TBK Ticker: Security ID: ID1000095003 Meeting Date: MAY 28, 2007 Meeting Type: Annual Record Date: MAY 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 4 Approve Remuneration of Directors and For For Management Commissioners 5 Amend Retirement Plan For For Management 6 Elect Commissioners For Against Management 7 Other Business For For Management PT BANK RAKYAT INDONESIA (PERSERO) TBK Ticker: Security ID: ID1000096001 Meeting Date: MAY 22, 2007 Meeting Type: Annual Record Date: MAY 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Write-off of Non-Performing Loans For For Management 6 Amend Articles of Association For For Management 7 Elect Commissioners For Against Management 8 Amend Retirement Plan For For Management PT CIPUTRA SURYA TBK Ticker: Security ID: ID1000101900 Meeting Date: MAY 30, 2007 Meeting Type: Annual Record Date: MAY 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 4 Elect Directors and Commissioners For Against Management PT CIPUTRA SURYA TBK Ticker: Security ID: ID1000101900 Meeting Date: MAY 30, 2007 Meeting Type: Special Record Date: MAY 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Capital For Against Management 2 Approve Issuance of Shares for a Private For Against Management Placement PT JAYA REAL PROPERTY Ticker: Security ID: ID1000104300 Meeting Date: MAY 4, 2007 Meeting Type: Annual Record Date: APR 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Financial Statements and Statutory For For Management Reports 3 Approve Allocation of Income For For Management 4 Elect Directors and Commissioners For Against Management 5 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration PT MEDCO ENERGI INTERNASIONAL (FORMERLY PT MEDCO ENERGI CORP.) Ticker: Security ID: ID1000053705 Meeting Date: MAY 28, 2007 Meeting Type: Annual Record Date: MAY 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge of Directors 2 Accept Financial Statements and Statutory For For Management Reports 3 Approve Allocation of Income and For For Management Dividends 4 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Approve Remuneration of Directors and For For Management Commissioners PT PERUSAHAAN GAS NEGARA TBK Ticker: Security ID: ID1000096308 Meeting Date: MAY 31, 2007 Meeting Type: Annual Record Date: MAY 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report For For Management 2 Approve Financial Statements and For For Management Discharge of Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Approve Remuneration of Directors and For Against Management Commissioners 6 Elect Directors and Commissioners For Against Management 7 Elect Directors and Commissioners of For Against Management Subsidiary PT SUMMARECON AGUNG TBK Ticker: Security ID: ID1000092406 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: APR 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 4 Elect Directors and Commissioners For Against Management 5 Other Business For For Management PT SURYA CITRA MEDIA TBK Ticker: Security ID: ID1000091408 Meeting Date: JUN 7, 2007 Meeting Type: Annual Record Date: MAY 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Financial Statements and Statutory For For Management Reports 3 Approve Allocation of Income For For Management 4 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration PT SURYA CITRA MEDIA TBK Ticker: Security ID: ID1000091408 Meeting Date: JUN 7, 2007 Meeting Type: Special Record Date: MAY 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For For Management 2 Approve Transaction with a Related Party For For Management Re: Lease Agreement with PT Omnivision and PT Mediatama Anugrah Citra PT TELEKOMUNIKASI INDONESIA TBK Ticker: Security ID: ID1000099104 Meeting Date: JAN 26, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Employeee and Management Stock For For Management Option Plan to Use Treasury Shares PT TELEKOMUNIKASI INDONESIA TBK Ticker: Security ID: ID1000099104 Meeting Date: FEB 28, 2007 Meeting Type: Special Record Date: FEB 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Retirement Plan For For Management 2 Amend Utilization of Repurchased Shares For For Management 3 Approve Stock Option Plan For For Management 4 Elect Commissioners For Against Management 5 Elect Directors For Against Management PT TELEKOMUNIKASI INDONESIA TBK Ticker: Security ID: ID1000099104 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: JUN 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report For For Management 2 Accept Financial Statements and Statutory For For Management Reports 3 Approve Allocation of Income For For Management 4 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Elect Directors and Commissioners For Against Management 6 Approve Remuneration of Directors and For For Management Commissioners 7 Approve Delegation of Duties for For For Management Directors 8 Elect Commissioners For Against Management 9 Authorize Share Repurchase Program For Against Management 10 Amend Articles of Association For Against Management PUBLIC BANK BERHAD Ticker: Security ID: MYF1295O1009 Meeting Date: MAR 15, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Final Dividend of 30 Percent Less For For Management 27 Percent Income Tax and Special Dividend of 10 Percent Less Income Tax for the Financial Year Ended Dec. 31, 2006 3 Elect Tay Ah Lek as Director For For Management 4 Elect Yeoh Chin Kee as Director For For Management 5 Elect Teh Hong Piow as Director For For Management 6 Elect Thong Yaw Hong as Director For For Management 7 Elect Haji Mohamed Ishak bin Haji Mohamed For For Management Ariff as Director 8 Approve Remuneration of Directors in the For For Management Amount of MYR 970,000 for the Financial Year Ended Dec. 31, 2006 9 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 11 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital PYATEROCHKA HLDG N V Ticker: Security ID: US7470711083 Meeting Date: OCT 16, 2006 Meeting Type: Special Record Date: SEP 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Amend Articles For Did Not Management Vote 3 Accept Resignation of Nigel Robinson as For Did Not Management Supervisory Board Member Vote (Non-contentious) 4 Elect Herve Defforey and Vladimir For Did Not Management Ashurkov to Supervisory Board Vote 5 Approve Remuneration of Supervisory Board For Did Not Management Vote 6 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 7 Authorize Reissuance of Repurchased For Did Not Management Shares Vote 8 Other Business (Non-Voting) None Did Not Management Vote PYATEROCHKA HLDG N V Ticker: Security ID: US7470712073 Meeting Date: OCT 16, 2006 Meeting Type: Special Record Date: SEP 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Amend Articles For Did Not Management Vote 3 Accept Resignation of Nigel Robinson as For Did Not Management Supervisory Board Member Vote (Non-contentious) 4 Elect Herve Defforey and Vladimir For Did Not Management Ashurkov to Supervisory Board Vote 5 Approve Remuneration of Supervisory Board For Did Not Management Vote 6 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 7 Authorize Reissuance of Repurchased For Did Not Management Shares Vote 8 Other Business (Non-Voting) None Did Not Management Vote QUANTA COMPUTER INC. Ticker: Security ID: TW0002382009 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Internal Rules and Policies For For Management 6.1 Elect Barry Lam as Director with For For Management Shareholder No. 1 6.2 Elect C. C. Leung as Director with For For Management Shareholder No. 5 6.3 Elect Michael Wang as Director with For For Management Shareholder No. 14 6.4 Elect Wei-Ta Pan as Director with For For Management Shareholder No. 99044 6.5 Elect Chan Lu-Min as Director with ID No. For For Management K101713364 6.6 Elect S.C. Liang as Supervisor with For For Management Shareholder No. 6 6.7 Elect Eddie Lee as Supervisor with ID No. For For Management R121459044 6.8 Elect Chang Ching-Yi as Supervisor with For For Management ID No. A122450363 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management RAYA HOLDING FOR TECHNOLOGY AND COMMUNICATIONS Ticker: Security ID: EGS690C1C010 Meeting Date: APR 17, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors Report Ended For For Management Fiscal Year 12-31-06 2 Approve Auditors Report on Fiscal Year For For Management Ended 12-31-06 3 Approve Company's Financial Statements For For Management Ended 12-31-06 4 Approve Share Profits Distribution Scheme For For Management for Fiscal Year Ended 12-31-06 5 Approve Changes Made to Board of For For Management Directors During the Fiscal Year Ended 12-31-06 6 Approve Discharge of the Board of For For Management Directors for Fiscal Year Ended 12-31-06 7 Approve of the Allowances and Bonuses to For For Management be Paid to the Board of Directors for Fiscal Year Ending 12-31-07 8 Approve Auditor for Fiscal Year 2007 and For For Management Fix Remunerations 9 Approve Donations Make Donations in For Against Management Fiscal Year 2007 10 Authorize Chairman to Sign Mutual Refund For Against Management Contracts RELIANCE ENERGY LTD. (FRMRLY. BSES LIMITED) Ticker: Security ID: INE036A01016 Meeting Date: JAN 6, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Employee Stock Option Scheme For Against Management 2 Approve Employee Stock Option Scheme of For Against Management Holding Company and Subsidiary Companies 3 Approve Commission Remuneration for For For Management Non-Executive Directors 4 Amend Articles of Association For For Management RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: INE002A01018 Meeting Date: MAR 29, 2007 Meeting Type: Special Record Date: FEB 27, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of up to 120 Million For For Management Warrants Convertible into Equity Shares to the Promoter/Promoter Group RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: INE002A01018 Meeting Date: APR 21, 2007 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamtion of Indian For For Management Petrochemicals Corp Ltd with Reliance Industries Ltd RESORTS WORLD BERHAD Ticker: Security ID: MYL4715OO008 Meeting Date: MAR 21, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Split Involving the For For Management Subdivision of Each of the Existing Shares of MYR 0.50 Each into Five Shares of MYR 0.10 Each 1 Amend Memorandum and Articles of For For Management Association to Reflect Changes in Authorized Share Capital RESORTS WORLD BERHAD Ticker: Security ID: MYL4715OO008 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Final Dividend of MYR 0.15 Per For For Management Share Less 27 Percent Tax for the Financial Year Ended Dec. 31, 2006 3 Approve Remuneration of Directors in the For For Management Amount of MYR 661,900 for the Financial Year Ended Dec. 31, 2006 4 Elect Clifford Francis Herbert as For For Management Director 5 Elect Lin See Yan as Director For For Management 6 Elect Alwi Jantan as Director For For Management 7 Elect Wan Sidek bin Hj Wan Abdul Rahman For For Management as Director 8 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 10 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital RICHTEK TECHNOLOGY CORP Ticker: Security ID: TW0006286008 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For For Management 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Rules and Procedures Regarding For For Management Shareholder Meeting 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Approve New Election Rules of Directors For For Management and Supervisors 8 Other Discussions None None Management 9 Other Business None None Management RIPLEY CORP SA Ticker: Security ID: CL0000001173 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report, Financial For For Management Statements,Statutory Reports and External Auditors Report 2 Approve Allocation of Income For For Management 3 Approve Dividends For For Management 4 Approve Auditors For For Management 5 Approve Risk Assessment Companies For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Remuneration and Budget of For For Management Directors' Committee 8 Approve Directors Committee Actions and For For Management Expenses 9 Approve Special Auditors' Report None None Management Regarding Related-Party Transactions 10 Present Report Re: Processing, Printing, For For Management and Mailing Information Required by Chilean Law 11 Other Business (Voting) For For Management ROAD BUILDER HOLDINGS BERHAD Ticker: Security ID: MYL5541OO007 Meeting Date: DEC 12, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of MYR 0.02 Per For For Management Share Less Income Tax of 27 Percent for the Financial Year Ended June 30, 2006 2 Approve Remuneration of Directors in the For For Management Amount of MYR 372,450 for the Financial Year Ended June 30, 2006 3 Elect Ir. Low Keng Kok as Director For For Management 4 Elect Lee Teck Yuen as Director For For Management 5 Elect Ab Radzak Bin Ab Rahman as Director For For Management 6 Elect Lee Choon Weng @ Yok Wah as For For Management Director 7 Elect Ahmad Rithauddeen Bin Tengku Ismail For For Management as Director 8 Elect Chen Wing Sum as Director For For Management 9 Approve GEP Associates as Auditors and For For Management Authorize Board to Fix Their Remuneration 10 Authorize Repurchase of Up to 10 Percent For Against Management of Issued Share Capital ROAD BUILDER HOLDINGS BERHAD Ticker: Security ID: MYL5541OO007 Meeting Date: JAN 25, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal of the Entire Business For For Management and Undertaking of Road Builder (M) Holdings Bhd to IJM Corp Bhd (IJM) for a Disposal Consideration of MYR 1.56 Billion to be Satisfied by the Issuance of 1.56 Billion Redeemable Unsecured Loan Stocks in IJM ROSNEFT OIL COMPANY OJSC Ticker: Security ID: US67812M2070 Meeting Date: JUN 30, 2007 Meeting Type: Annual Record Date: MAY 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 1.33 Per For For Management Ordinary Share 5 Approve Remuneration of Directors For For Management 6.1 Elect Kirill Androsov as Director None For Management 6.2 Elect Sergey Bogdanchikov as Director None For Management 6.3 Elect Andrey Kostin as Director None For Management 6.4 Elect Sergey Naryshkin as Director None For Management 6.5 Elect Alexander Nekipelov as Director None For Management 6.6 Elect Gleb Nikitin as Director None For Management 6.7 Elect Edward Rebgun as Director None For Management 6.8 Elect Andrey Reus as Director None For Management 6.9 Elect Hans Jorg Rudloff as Director None For Management 6.10 Elect Igor Sechin as Director None Withhold Management 6.11 Elect Sergey Tregub as Director None Withhold Management 7.1 Elect Anatoly Vyazkov as Member of Audit For For Management Commission 7.2 Elect Andrey Kobzev as Member of Audit For For Management Commission 7.3 Elect Elect Alexey Korolev as Member of For For Management Audit Commission 7.4 Elect Oleg Lebedev as Member of Audit For For Management Commission 7.5 Elect Victoria Oseledko as Member of For For Management Audit Commission 7.6 Elect Yury Pisarev as Member of Audit For Withhold Management Commission 7.7 Elect Natalia Radkova as Member of Audit For Withhold Management Commission 7.8 Elect Lev Feodosiev as Member of Audit For Withhold Management Commission 8 Ratify CJSC AKG RBS as Auditor For For Management 9 Amend Charter For For Management 10.1 Approve Related-Party Transaction For For Management (RN-Purneftegaz LLC) 10.2 Approve Related-Party Transaction For For Management (RN-Yuganskneftegaz LLC) 10.3 Approve Related-Party Transaction For For Management (RN-Yuganskneftegaz LLC) 10.4 Approve Related-Party Transaction (OJSC For For Management OC Rosneft ? Kabardino-Balkarskaya Toplyvnaya Company) 10.5 Approve Related-Party Transaction (OJSC For For Management OC Rosneft ? Kubannefteprodukt) 10.6 Approve Related-Party Transaction For For Management (RN-Vostoknefteprodukt LLC) 10.7 Approve Related-Party Transaction (OJSC For For Management Russian Regional Development Bank) S.P. SETIA BHD (FORMERL SYARIKAT PEMBINAAN SETIA BERHAD) Ticker: Security ID: MYL8664OO004 Meeting Date: FEB 12, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Oct. 31, 2006 2 Approve Final Dividend of MYR 0.20 Less For For Management 28 Percent Tax for the Financial Year Ended Oct. 31, 2006 3 Elect Liew Kee Sin as Director For For Management 4 Elect Voon Tin Yow as Director For For Management 5 Elect Leong Kok Wah as Director For For Management 6 Elect George Anthony Dass David as For For Management Director 7 Approve Moores Rowland as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Specified in Section 2.13(A) to (E) of the Circular to Shareholders Dated Jan. 19, 2007 9 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Specified in Section 2.13(F) of the Circular to Shareholders Dated Jan. 19, 2007 10 Amend Articles of Association as Set Out For For Management on Appendix II of the Circular to Shareholders Dated Jan. 19, 2007 SAMSUNG ELECTRO-MECHANICS CO Ticker: Security ID: KR7009150004 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 500 Per Common Share 2 Elect Member of Audit Committee For For Management 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SAMSUNG ELECTRONICS CO. LTD. Ticker: Security ID: KR7005930003 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and Final For For Management Dividend of KRW 5000 Per Common Share 2.1 Elect Independent Non-Executive Directors For For Management 2.2 Elect Executive Director For For Management 2.3 Elect Member of Audit Committee For For Management 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SAMSUNG ELECTRONICS CO. LTD. Ticker: SSNHY Security ID: US7960508882 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and Final For For Management Dividend of KRW 5000 Per Common Share 2 Elect Independent Non-Executive Directors For For Management 3 Elect Executive Director For For Management 4 Elect Members of Audit Committee For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SAMSUNG ENGINEERING CO. LTD Ticker: Security ID: KR7028050003 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 800 Per Share 2 Amend Articles of Incorporation to Expand For For Management Business Objectives and to Allow Teleconference and Video conference for Directors 3 Elect Three Executive Directors For For Management 4 Appoint Auditor For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 6 Approve Limit on Remuneration of Auditors For For Management SAMSUNG FIRE & MARINE INSURANCE CO. Ticker: Security ID: KR7000810002 Meeting Date: MAY 31, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1500 Per Ordinary Share 2 Elect Member of Audit Committee Who Is For For Management Not Independent 3 Approve Limit on Remuneration of For For Management Directors SAMSUNG HEAVY INDUSTRIES CO LTD Ticker: Security ID: KR7010140002 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 250 Per Common Share 2 Elect Two Directors For For Management 3 Elect Member of Audit Committee who is For For Management also Independent Non-Executive Director 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SAMSUNG SECURITIES CO. LTD. Ticker: Security ID: KR7016360000 Meeting Date: JUN 1, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1000 Per Share 2 Elect Two Independent Non-Executive For For Management (Outside) Directors 3 Elect Member of Audit Committee Who Is For For Management Independent 4 Elect One Executive (Inside) Director For For Management 5 Approve Limit on Remuneration of For For Management Directors SAMSUNG TECHWIN CO. (FRMRLY. SAMSUNG AEROSPACE) Ticker: Security ID: KR7012450003 Meeting Date: FEB 28, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 400 Per Share 2 Elect Members of Audit Committee For For Management 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SAPPI LTD. Ticker: SPPRF Security ID: ZAE000006284 Meeting Date: MAR 5, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Sir Anthony Nigel Russell Rudd For Did Not Management Appointed During the Year Vote 2 Reelect Mark Richard Thompson Appointed For Did Not Management During the Year Vote 3 Reelect David Charles Brink For Did Not Management Vote 4 Reelect Prof. Meyer Feldberg For Did Not Management Vote 5 Reelect James Edward Healy For Did Not Management Vote 6 Reelect Helmut Claus-Jurgen Mamsch For Did Not Management Vote 7 Authorize Repurchase of Up to 10 Percent For Did Not Management of Issued Share Capital Vote 8 Place 24 Million Authorized But Unissued For Did Not Management Shares under Control of Directors Vote 9 Approve Remuneration of Directors For Did Not Management Vote 10 Authorize Board to Ratify and Execute For Did Not Management Approved Resolutions Vote SAPPI LTD. Ticker: SPP Security ID: 803069202 Meeting Date: MAR 5, 2007 Meeting Type: Annual Record Date: JAN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 CONFIRMATION OF APPOINTMENT OF DIRECTOR For For Management APPOINTED SINCE THE LAST ANNUAL GENERAL MEETING: SIR ANTHONY NIGEL RUSSELL RUDD 2 CONFIRMATION OF APPOINTMENT OF DIRECTOR For For Management APPOINTED SINCE THE LAST ANNUAL GENERAL MEETING: MR. MARK RICHARD THOMPSON 3 RE-ELECTION OF RETIRING DIRECTOR: MR. For For Management DAVID CHARLES BRINK 4 RE-ELECTION OF RETIRING DIRECTOR: PROF For For Management MEYER FELDBERG 5 RE-ELECTION OF RETIRING DIRECTOR: MR For For Management JAMES EDWARD HEALY 6 RE-ELECTION OF RETIRING DIRECTOR: MR For For Management HELMUT CLAUS-JURGEN MAMSCH 7 SPECIAL RESOLUTION NUMBER 1 - A GENERAL For For Management APPROVAL FOR SAPPI AND ITS SUBSIDIARIES TO ACQUIRE SAPPI SHARES 8 ORDINARY RESOLUTION NUMBER 1 - PLACING A For For Management TOTAL OF 24,000, AND/OR TREASURY SHARES UNDER THE CONTROL OF THE DIRECTORS OF SAPPI WITH THE AUTHORITY TO ALLOT AND/OR ISSUE SAME, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 9 ORDINARY RESOLUTION NUMBER 2 - For For Management NON-EXECUTIVE DIRECTORS FEES 10 ORDINARY RESOLUTION NUMBER 3 - AUTHORITY For For Management FOR DIRECTORS TO SIGN ALL DOCUMENTS AND DO ALL SUCH THINGS NECESSARY TO IMPLEMENT THE ABOVE RESOLUTIONS, WITH OR WITHOUT MODIFICATION SASOL LTD. Ticker: Security ID: ZAE000006896 Meeting Date: OCT 3, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Repurchase of 60 Million Ordinary For For Management Treasury Shares from Sasol Investment Company (Pty) Limited 2 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions SASOL LTD. Ticker: Security ID: ZAE000006896 Meeting Date: NOV 23, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2.1 Reelect E. le R. Bradley as Director For For Management 2.2 Reelect B.P. Connellan as Director For For Management 2.3 Reelect P.V. Cox as Director For For Management 2.4 Reelect L.P.A. Davies as Director For For Management 2.5 Reelect M.S.V. Gantsho as Director For For Management 2.6 Reelect J.E. Schrempp as Director For For Management 3.1 Reelect H.G. Dijkgraaf as Director For For Management Appointed During the Year 3.2 Reelect A.M. Mokaba as Director Appointed For For Management During the Year 3.3 Reelect T.S. Munday as Director Appointed For For Management During the Year 3.4 Reelect T.H. Nyasulu as Director For For Management Appointed During the Year 3.5 Reelect K.C. Ramon as Director Appointed For For Management During the Year 4 Ratify KPMG, Inc. as Auditors For For Management 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Remuneration of Directors For For Management SELCUK ECZA DEPOSU TICARET VE SANAYI AS Ticker: Security ID: TRESLEC00014 Meeting Date: MAY 28, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For Did Not Management Vote 2 Authorize Presiding Council to Sign For Did Not Management Minutes of Meeting Vote 3 Accept Financial Statements and Statutory For Did Not Management Reports Vote 4 Approve Discharge of Directors and For Did Not Management Internal Auditors Vote 5 Amend Articles 6, 7, 8, 14 and 20 Re For Did Not Management Recognition of Registered Capital System Vote 6 Receive Information Re Company's Dividend None Did Not Management Policy Vote 7 Approve Allocation of Income For Did Not Management Vote 8 Approve Remuneration of Directors For Did Not Management Vote 9 Ratify External Independent Auditor For Did Not Management Vote 10 Grant Permission for Board Members to For Did Not Management Engage in Commercial Transactions with Vote Company and Be Involved with Companies with Similar Corporate Purpose 11 Close Meeting None Did Not Management Vote SHANGHAI FORTE LAND CO LTD Ticker: Security ID: CN0001642502 Meeting Date: APR 27, 2007 Meeting Type: Special Record Date: MAR 27, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Consolidation of Every Five For For Management Issued Ordinary Shares of RMB 0.2 Each into One Share of RMB 1.0 Each 2a Approve Proposed A Share Issue For For Management 2b Approve Use of Proceeds from the Proposed For For Management A Share Issue 2c Authorize Board to Take All Necessary For For Management Actions and/or Sign Any Documents in Connection with the Proposed A Share Issue 2d Approve Effectivity of the Propsed A For For Management Share Issue for a Period of One Year from Date of Approval SHANGHAI FORTE LAND CO LTD Ticker: Security ID: CN0001642502 Meeting Date: APR 27, 2007 Meeting Type: Special Record Date: MAR 27, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Consolidation of Every Five For For Management Issued Ordinary Shares of RMB 0.2 Each into One Share of RMB 1.0 Each 2a Approve Proposed A Share Issue For For Management 2b Approve Use of Proceeds from the Proposed For For Management A Share Issue 2c Authorize Board to Take All Necessary For For Management Actions and/or Sign Any Documents in Connection with the Proposed A Share Issue 2d Approve Effectivity of the Proposed A For For Management Share Issue for a Period of One Year from Date of Approval 3 Amend Articles of Association For For Management 4 Approve and Adopt the Rules and For For Management Procedures of Shareholders' General Meetings 5 Approve and Adopt the Rules and For For Management Procedures of the Board 6 Approve and Adopt the Rules and For For Management Procedures of the Supervisory Committee 7 Approve and Adopt the Independent For For Management Directors Rules 8 Elect Wang Zhe as Executive Director For For Management SHANGHAI FORTE LAND CO LTD Ticker: Security ID: CN0001642502 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: MAY 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Proposal and For For Management Final Dividend of RMB 0.04 Per Share 5 Reappoint Ernst & Young and Ernst & Young For For Management Hua Ming as International and PRC Auditors Respectively, and Authorize Board to Fix Their Remuneration 6 Authorize Board to Decide on Matters For For Management Relating to the Payment of Interim Dividend for the Six Months Ending June 30, 2007 7 Approve Adoption of the Principal For For Management Identification of Related Party Transaction, Accounting Standard for Enterprises No. 36 - Related Party Disclosure, and Procedures on the Administration of Information Disclosure of Listed Companies 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights SHANGHAI PRIME MACHINERY COMPANY LTD Ticker: Security ID: CN000A0JKQ03 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: MAY 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Rules of Procedure of Supervisory For For Management Committee Meetings 5 Approve Profit Allocation and Dividend For For Management Recommendation 6 Reappoint Ernst & Young Da Hua and Ernst For For Management & Young as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Policy on Remuneration of For For Management Directors and Supervisors and Ratification of Remunerations Paid to Directors and Supervisors 8 Approve Acquisition by Biaowu Fasteners For For Management High Tensile Fasteners Co. Ltd. of the Property and the Equipment from Shanghai Tongqiang Fastener Co. Ltd. for a Consideration of Approximately RMB 98.0 Million 9 Approve Supplemental Framework Sales For For Management Agreement 10 Change Company Address to Room 1501 For For Management Floor, Jidian Edifice, 600 Heng Feng Rd, Shanghai, China SHANGRI-LA ASIA LTD. Ticker: Security ID: BMG8063F1068 Meeting Date: SEP 1, 2006 Meeting Type: Special Record Date: AUG 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Wong Kai Man as Director For For Management 2 Approve Connected Transactions Among the For Against Management Company, Kerry Properties Ltd., and Allgreen Properties Ltd., Relating to Share Transfer Agreement and Joint Venture Contract SHANGRI-LA ASIA LTD. Ticker: Security ID: BMG8063F1068 Meeting Date: MAY 23, 2007 Meeting Type: Annual Record Date: MAY 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Giovanni Angelini as Director For For Management 3b Reelect Ho Kian Guan as Director For For Management 3c Reelect Roberto V. Ongpin as Director For For Management 3d Reelect Timothy David Dattels as Director For For Management 4 Approve Remuneration of Directors For For Management Including Fees Payable to Members of the Audit and Remuneration Committees 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares SHINHAN FINANCIAL GROUP CO. LTD. Ticker: Security ID: KR7055550008 Meeting Date: MAR 20, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 900 Per Share 2 Elect Fifteen Directors For For Management 3 Elect Four Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 5 Approve Stock Option Grants For For Management SHINSEGAE CO. (FORMERLY SHINSEGAE DEPARTMENT STORE) Ticker: Security ID: KR7004170007 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1250 Per Share 2 Elect Directors For For Management 3 Elect Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SHOPPERS' STOP Ticker: Security ID: INE498B01016 Meeting Date: SEP 22, 2006 Meeting Type: Annual Record Date: SEP 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 1.50 Per Share For For Management 3 Reappoint V. Radice as Director For For Management 4 Reappoint N. Sanghavi as Director For For Management 5 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Appoint G. Shrikhande as Director For For Management 7 Approve Appointment and Remuneration of For For Management G. Shrikhande, Executive Director and Chief Executive Officer 8 Approve Commission Remuneration for For For Management Non-Executive Directors 9 Approve Stock Option Plan Grants to For Against Management Employees of Shopper's Stop Ltd. (SST) Pursuant to Employee Stock Option Scheme 2005 (ESOP 2005) 10 Approve Stock Option Plan Grants to For Against Management Employees of Subsidiaries of SST Pursuant to ESOP 2005 11 Approve Increase in Remuneration of B.S. For For Management Nagesh, Managing Director SHREE CEMENTS LTD. Ticker: Security ID: INE070A01015 Meeting Date: JUL 31, 2006 Meeting Type: Annual Record Date: JUL 25, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 5 Per Share For For Management 3 Reappoint S.K. Somany as Director For For Management 4 Reappoint R.S. Agarwal as Director For For Management 5 Approve B.R. Maheswari & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 6 Approve Pledging of Assets for Debt For For Management 7 Approve Increase in Borrowing Powers to For For Management INR 10 Billion 8 Approve Revision in the Remuneration of For For Management B.G. Bangur, Executive Chairman 9 Approve Revision in the Remuneration of For For Management H.M. Bangur, Managing Director 10 Approve Revision in the Remuneration of For For Management M.K. Singhi, Executive Director 11 Approve Reappointment and Remuneration of For For Management P. Bangur, Senior Executive SIAM CITY CEMENT PUBLIC CO LTD Ticker: Security ID: TH0021010010 Meeting Date: MAR 14, 2007 Meeting Type: Annual Record Date: FEB 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept Directors' Report For For Management 3 Accept Audit Committee's Report For For Management 4 Accept Financial Statements and Auditors' For For Management Report 5 Approve Allocation of Income, Payment of For For Management Final Dividend of THB 7.5 Per Share, Acknowledge Payment of Interim Dividend of THB 6.5 Per Share, and Approve Payment of Directors' Bonus 6 Elect Directors For Against Management 7 Approve Ernst & Young Office Ltd as For For Management Auditors and Fix Their Remuneration 8 Other Business For For Management SILICONWARE PRECISION INDUSTRIES CO. LTD. Ticker: Security ID: TW0002325008 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None None Management SINOFERT HOLDINGS LTD Ticker: Security ID: BMG8403G1033 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: JUN 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports (Voting) 2a Elect SONG Yu Qing as Director For For Management 2b Elect Du Ke Ping as Director For For Management 2c Elect CHEN Guo Gang as Director For For Management 2d Elect Stephen Francis DOWDLE as Director For For Management 2e Approve Remuneration of Directors For For Management 3a Elect TSE Hau Yin as Director For For Management 3b Approve Remuneration of Director For For Management 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Dividends For For Management 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Up to 20 Percent of Issued Capital 7 Authorize Share Repurchase Program For For Management 8 Authorize Reissuance of Repurchased For Against Management Shares 9 Approve Share Option Plan For For Management SINOPAC FINANCIAL HOLDINGS CO. LTD. Ticker: Security ID: TW0002890001 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For For Management 4 Amend Election Rules of Directors and For For Management Supervisors 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Acquisition of Grand Cathay For For Management Securities Investment Trust Co. Ltd. SK CORPORATION (FORMERLYYUKONG LTD ) Ticker: Security ID: KR7003600004 Meeting Date: MAR 9, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1900 Per Common Share 2.1 Elect Heon-cheol Shin as Executive For For Management Director 2.2.1 Elect Tai-yoo Kim as Independent For For Management Non-Executive Director 2.2.2 Elect Sei-jong Oh as Independent For For Management Non-Executive Director 2.2.3 Elect Soon Cho as Independent For For Management Non-Executive Director 2.3.1 Elect Dae-woo Nam as Member of Audit For For Management Committee 2.3.2 Elect Yoon-suk Suh as Member of Audit For For Management Committee 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors SK CORPORATION (FORMERLYYUKONG LTD ) Ticker: Security ID: KR7003600004 Meeting Date: MAY 29, 2007 Meeting Type: Special Record Date: APR 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan For For Management 2.1 Elect Park Yong-ho as Executive Director For For Management 2.2 Elect Park Se-hoon as Member of Audit For For Management Committee Who Is Independent SM INVESTMENTS CORPORATION Ticker: Security ID: PHY806761029 Meeting Date: APR 25, 2007 Meeting Type: Annual Record Date: MAR 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Certification of Notice and Quorum None None Management 3 Approve Minutes of Previous Shareholder For For Management Meeting 4 Presentation of the President's Report None None Management 5 General Ratification of the Acts of the For For Management Board of Directors and the Management from the Date of the Last Annual Stockholders' Meeting Up to the Date of this Meeting 6 Approve Increase in Authorized Capital For For Management Sotck and the Amendment of Article Seven of the Amended Articles of Incorporation to Reflect the Capital Increase 7 Elect Directors For For Management 8 Appoint Auditors For For Management SM PRIME HOLDINGS INC. Ticker: Security ID: PHY8076N1120 Meeting Date: APR 23, 2007 Meeting Type: Annual Record Date: MAR 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Certification of Notice and Quorum None None Management 3 Approve Minutes of Previous Shareholder None None Management Meeting 4 Annual Report None None Management 5 General Ratification of the Acts of the None None Management Board of Directors and the Management from the Date of the Last Annual Stockholders' Meeting Up to the Date of this Meeting 6 Approve the Incrase in Authorized Capital For For Management Stock from Php10 Billion to Php20 Billion and the Amendment of Article Seven of the Amended Articles of Incorporation to Reflect the Capital Increase and Declaration of a 25 Percent Stock Dividend 7 Elect Directors For For Management 8 Appoint Auditors For For Management 9 Other Business For For Management SOHU.COM INC. Ticker: SOHU Security ID: 83408W103 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Zhang For For Management 1.2 Elect Director Charles Huang For For Management 1.3 Elect Director Dave Qi For For Management 1.4 Elect Director Shi Wang For For Management 1.5 Elect Director Zhonghan Deng For For Management 2 Ratify Auditors For For Management STANDARD BANK GROUP LTD (FORMERLY STANDARD BANK INVESTMENT C Ticker: Security ID: ZAE000057378 Meeting Date: MAY 29, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Year Ended 2006 Vote 2.1 Approve Remuneration of Group Chairman For Did Not Management Vote 2.2 Approve Remuneration of Group Director For Did Not Management Vote 2.3 Approve Remuneration of Group For Did Not Management International Director Vote 2.4 Approve Remuneration of Group Credit For Did Not Management Committee Vote 2.5 Approve Remuneration Large Exposures For Did Not Management Committee Vote 2.6 Approve Remuneration of Directors' For Did Not Management Affairs Committee Vote 2.7 Approve Remuneration of Group Risk For Did Not Management Management Committee Vote 2.8 Approve Remuneration of Group For Did Not Management Remuneration Committee Vote 2.9 Approve Remuneration of Transformation For Did Not Management Committee Vote 2.10 Approve Remuneration of Group Audit For Did Not Management Committee Vote 2.11 Approve Ad Hoc Meeting Attendance Fee For Did Not Management Vote 3.1 Elect Elisabeth Bradley as Director For Did Not Management Vote 3.2 Elect Derek Cooper as Director For Did Not Management Vote 3.3 Elect Thulani Gcabashe as Director For Did Not Management Vote 3.4 Elect Myles Ruck as Director For Did Not Management Vote 3.5 Elect Robert Smith as Director For Did Not Management Vote 3.6 Elect Ted Woods as Director For Did Not Management Vote 4.1 Place Shares for the Equity Growth Scheme For Did Not Management under Control of Directors Vote 4.2 Place Shares for the Incentive Scheme For Did Not Management under Control of Directors Vote 4.3 Place Unissued Ordinary Shares under For Did Not Management Control of Directors Vote 4.4 Place Unissued Preference Shares under For Did Not Management Control of Directors Vote 4.5 Give Directors General Authority to Make For Did Not Management Payments to Shareholders Vote 4.6 Amend Clause 5.3 of Company's Equity For Did Not Management Growth Scheme Vote 5.1 Authorize Repurchase of Up to 10 Percent For Did Not Management of Issued Share Capital Vote 5.2 Amend Article 87.8 Re: Directors' For Did Not Management Retirement Age Vote 5.3 Amend Article 183 Re: Voting Through For Did Not Management Electronic Means Vote STEEL AUTHORITY INDIA Ticker: Security ID: INE114A01011 Meeting Date: SEP 22, 2006 Meeting Type: Annual Record Date: SEP 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Reappoint K.K. Khanna as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Approve Dividend of INR 0.75 Per Share For For Management 5 Appoint S.C. Jain as Director For For Management 6 Appoint R.P. Sengupta as Director For For Management 7 Appoint V. Annamalai as Director For For Management 8 Appoint S. Kak as Director For For Management 9 Appoint N. Roy as Director For For Management 10 Appoint V. Shyamsundar as Director For For Management 11 Appoint B.N. Singh as Director For For Management 12 Appoint V.K. Srivastava as Director For For Management 13 Appoint G. Ojha as Director For For Management 14 Appoint S. Ghosh as Director For For Management 15 Appoint S.N.P.N. Sinha as Director For For Management 16 Appoint M.Y. Khan as Director For For Management 17 Appoint D. Nayyar as Director For For Management STEMLIFE BHD Ticker: Security ID: MYQ0137OO008 Meeting Date: MAY 21, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Final Tax Exempt Dividend of MYR For For Management 0.01 Per Share for the Financial Year Ended Dec. 31, 2006 3 Elect Putra Haron Aminurrashid Bin Tan For For Management Sri Tengku Hamid Jumat as Director 4 Elect Soo Chee Siong as Director For For Management 5 Elect Lim Yin Chow as Director For For Management 6 Elect Lim Jit Soon as Director For For Management 7 Approve Leou & Associates as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital SUBMARINO S A Ticker: Security ID: BRSUBAACNOR3 Meeting Date: DEC 13, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Protocol and Justification for For For Management the Incorporation of Toulon Empreendimentos e Participacoes 2 Ratify Appraisal Firm, Apsis Consultoria For For Management Empresarial Ltda 3 Approve Appraisal Report For For Management 4 Approve Merger by Absorption of Toulon For For Management without Increase in Capital or Share Issuance 5 Approve Dividends For For Management 6 Amend Stock Option Plans For For Management 7 Approve Increase in Capital Resulting For For Management from the Exercise of Stock Options by the Issuance of 1.6 Million Shares and Amend Bylaws Accordingly 8 Approve Protocol and Justification for For For Management the Merger between the Company and Americanas.com 9 Ratify Appraisal Firm, Apsis Consultoria For For Management Empresarial Ltda to Conduct a Valuation of Americanas.com's Portion Which will be Contributed by Shareholders Towards a New Company Listed on Novo Mercado 10 Approve Termination of Stock Option Plans For For Management 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions SUNGSHIN CEMENT CO. (FORMERLY SUNGSHIN CEMENT MANUFACTURING CO.) Ticker: Security ID: KR7004980009 Meeting Date: MAR 16, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Disposition of Deficit 2 Amend Articles of Incorporation to Expand For For Management Business Objectives 3 Elect Directors For For Management 4 Appoint Auditors For For Management 5 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors 6 Approve Limit on Remuneration of Auditors For For Management SUPER-SOL LTD Ticker: Security ID: IL0007770378 Meeting Date: JUL 20, 2006 Meeting Type: Special Record Date: JUN 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Tov Amri as External Director For For Management SUPER-SOL LTD Ticker: Security ID: IL0007770378 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: MAR 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and None For Management Directors' Report for Year Ended Dec. 31, 2006 2 Reappoint N. Dankner as Director For For Management 3 Reappoint Y. Menor as Director For For Management 4 Reappoint Z. Livnat as Director For For Management 5 Reappoint Somech Chaikin as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint Y. Ophir as External Director For For Management 7 Approve Bonus Payment to Management For Against Management Company belonging to Board Chairman SUZANO PETROQUIMICA SA Ticker: Security ID: BRSZPQACNPR5 Meeting Date: APR 17, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial Statements For For Management and Statutory Reports, Including Independent Auditor and Supervisory Reports for Fiscal Year Ended 12/31/06 2 Approve Allocation of Income For For Management 3 Approve Remuneration of Directors and For Against Management Executives 4 Elect Supervisory Board Members For For Management SUZLON ENERGY LTD Ticker: Security ID: INE040H01013 Meeting Date: JUL 18, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividends of INR 5 Per Share For For Management 3 Reappoint T.R. Tanti as Director For For Management 4 Reappoint P.K. Khaitan as Director For For Management 5 Approve SNK & Co. and S.R. Batliboi & Co. For For Management as Auditors and Authorize Board to Fix Their Remuneration 6 Appoint V. Raghuraman as Director For For Management 7 Appoint A. Dhawan as Director For For Management SUZLON ENERGY LTD Ticker: Security ID: INE040H01013 Meeting Date: MAR 7, 2007 Meeting Type: Special Record Date: FEB 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Employee Stock Option Plan-2006 For For Management (ESOP-2006) 2 Approve Stock Option Plan Grants to For For Management Employees of Subsidiaries Under the ESOP-2006 3 Amend Articles of Association Re: For For Management Subscription and Shareholders' Agreements with Citicorp International Finance Corp Inc, USA and Chryscapital III, LLC, Mauritius 4 Approve Reclassification of 10 Million For For Management Preference Shares of INR 100 Each to 100 Million Equity Shares of INR 10 Each SYNNEX TECHNOLOGY INTERNATIONAL CORP. Ticker: Security ID: TW0002347002 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Operating Procedures for Loan of For Against Management Funds to Other Parties 7 Other Business None None Management TAIWAN CEMENT CORP. Ticker: Security ID: TW0001101004 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan, For For Management and Capitalization of 2006 Dividends and Employee Profit Sharing 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Amend Articles of Association For For Management 5 Other Business None None Management TAIWAN SEMICONDUCTOR MANUFACTURING CO. Ticker: TSMWF Security ID: TW0002330008 Meeting Date: MAY 7, 2007 Meeting Type: Annual Record Date: MAR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Business Report and Financial For For Management Statements 2 Approve 2006 Profit Distribution For For Management 3 Approve Capitalization of 2006 Dividends, For For Management Employee Profit Sharing, and Capitalization of Capital Surplus 4 Amend Articles of Association For For Management 5 Amend Internal Rules and Policies For For Management 6 Other Business None None Management TANJONG PUBLIC LIMITED COMPANY Ticker: TNJ Security ID: GB0008722323 Meeting Date: JUL 12, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Jan. 31, 2006 2 Approve Remuneration of Directors for the For For Management Financial Year Ended Jan. 31, 2006 3 Approve Final Dividend of MYR 0.18 Per For For Management Share Less 28 Percent Income Tax and MYR 0.04 Per Share Tax Exempt for the Financial Year Ended Jan. 31, 2006 4 Elect Augustus Ralph Marshall as Director For For Management 5 Elect Khoo Teik Chooi as Director For For Management 6 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital TANJONG PUBLIC LIMITED COMPANY Ticker: TNJ Security ID: GB0008722323 Meeting Date: JUL 12, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Articles of Association as Set For For Management Out in Appendix III of the Circular to Shareholders Dated June 19, 2006 TATA STEEL LTD (FORMERLY TATA IRON & STEEL CO LTD) Ticker: Security ID: INE081A01012 Meeting Date: JUL 5, 2006 Meeting Type: Annual Record Date: MAY 30, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividend of INR 13 Per Share For For Management 3 Reappoint R.N. Tata as Director For For Management 4 Reappoint S. Krishna as Director For For Management 5 Reappoint I. Hussain as Director For For Management 6 Appoint S. Bhargava as Director For For Management 7 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Revision in the Remuneration of For For Management B. Muthuraman, Managing Director 9 Approve Revision in the Remuneration of For For Management T. Mukherjee, Deputy Managing Director 10 Approve Revision in the Remuneration of For For Management A.N. Singh, Deputy Managing Director 11 Approve Reappointment and Remuneration of For For Management B. Muthuraman, Managing Director 12 Approve Commission Remuneration for For For Management Non-Executive Directors 13 Approve Increase in Authorized Capital to For Against Management INR 20 Billion Divided into 1.75 Billion Ordinary Shares of INR 10 Each and 25 Million Cumulative Redeemable Preference Shares of INR 100 Each 14 Amend Article 4 of the Articles of For Against Management Association to Reflect Increase in Authorized Capital 15 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Up to an Aggregate Amount of INR 65 Billion 16 Approve Increase in Borrowing Powers to For Against Management INR 200 Billion 17 Approve Pledging of Assets for Debt For Against Management 18 Approve Deloitte & Touche, Singapore as For For Management Branch Auditors and Authorize Board to Fix Their Remuneration 19 Elect I.C. Agarwal as Director Against For Shareholder TECO ELECTRIC & MACHINERY CO. LTD. Ticker: Security ID: TW0001504009 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets TELE NORTE CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTNCPACNOR2 Meeting Date: MAY 10, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Global Remuneration of Directors For For Management for 2007 2 Change Location of Registered Office to For For Management Rua Levindo Lopes 258, Funcionarios, Belo Horizonte, Minas Gerais 3 Amend Article 3 of the Company Bylaws to For For Management Reflect Changes Proposed in Item 2 of Specila Business TELE NORTE CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTNCPACNPR9 Meeting Date: MAY 10, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Global Remuneration of Directors For Did Not Management for 2007 Vote 2 Change Location of Registered Office to For Did Not Management Rua Levindo Lopes 258, Funcionarios, Belo Vote Horizonte, Minas Gerais 3 Amend Article 3 of the Company Bylaws to For Did Not Management Reflect Changes Proposed in Item 2 of Vote Specila Business TELE NORTE LESTE PARTICIPACOES (TELEMAR) Ticker: Security ID: BRTNLPACNOR3 Meeting Date: APR 11, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and the For For Management Capital Budget and Approve the Capital Budget 3 Elect Directors and their Alternates For Against Management 4 Elect Supervisory Board Members and their For Against Management Alternates 5 Approve Remuneration of Directors, For Against Management Executive Officers, and Supervisory Board Members 6 Approve Stock Option Plan For Against Management 7 Allocate BRL 600 Million as Interest Over For For Management Capital to be Paid During Fiscal Year 2007 TELEFONICA O2 CZECH REPUBLIC Ticker: Security ID: CZ0009093209 Meeting Date: APR 26, 2007 Meeting Type: Annual Record Date: APR 24, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman and Other Meeting For For Management Officials; Approve Procedural Rules 3 Accept Management Board Report on For For Management Company's Operations in Fiscal 2006 and on State of Company's Assets 4 Receive Information on Results of None None Management Supervisory Board's Activities 5 Accept Financial Statements For For Management 6 Approve Allocation of Income For For Management 7 Elect Supervisory Board For Against Management 8 Approve Remuneration of Management and For For Management Supervisory Board Members 9 Approve Agreements Regarding Performance For Against Management of Duties of Supervisory Board 10 Close Meeting None None Management TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: PLTLKPL00017 Meeting Date: SEP 21, 2006 Meeting Type: Special Record Date: SEP 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting For For Management 4 Approve Agenda of Meeting For For Management 5 Elect Members of Vote Counting Commission For For Management 6 Shareholder Proposal: Approve Rules of None Against Shareholder Remuneration of Supervisory Board Members 7 Shareholder Proposal: Elect Supervisory None Against Shareholder Board 8 Close Meeting None None Management TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: PLTLKPL00017 Meeting Date: NOV 9, 2006 Meeting Type: Special Record Date: NOV 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting For For Management 4 Approve Agenda of Meeting For For Management 5 Elect Members of Vote Counting Commission For For Management 6 Approve Changes to Composition of For For Management Supervisory Board 7 Close Meeting None None Management TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: PLTLKPL00017 Meeting Date: APR 6, 2007 Meeting Type: Special Record Date: MAR 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting For For Management 4 Approve Agenda of Meeting For For Management 5 Elect Members of Vote Counting Commission For For Management 6 Amend Statute Re: Allow for Dividends to For For Management Be Paid within Six Months Following Their Approval 7 Approve Changes to Composition of For Against Management Supervisory Board 8 Close Meeting None None Management TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: PLTLKPL00017 Meeting Date: MAY 10, 2007 Meeting Type: Annual Record Date: MAY 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Elect Members of Vote Counting Commission For Did Not Management Vote 6.1 Receive Financial Statements and None Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2006 6.2 Receive Management Board Proposal None Did Not Management Regarding Allocation of Company's 2006 Vote Income, Including Dividend Payout 6.3 Receive Supervisory Board Report on None Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2006, Financial Statements, and Management Board Proposal Regarding Allocation of Company's 2006 Income 6.4 Receive Consolidated Financial Statements None Did Not Management and Management Board Report on Group's Vote Operations in Fiscal 2006 6.5 Receive Supervisory Board Report on None Did Not Management Management Board Report on Group's Vote Operations in Fiscal 2006 and Consolidated Financial Statements 6.6 Receive Supervisory Board's Evaluation of None Did Not Management Company's Standing in Fiscal 2006 and Vote Report on Supervisory Board's Activities in Fiscal 2006 7.1 Approve Management Board Report on For Did Not Management Company's Operations in Fiscal 2006 Vote 7.2 Approve Financial Statements For Did Not Management Vote 7.3 Approve Allocation of Income and For Did Not Management Dividends Vote 7.4 Approve Allocation of Income from For Did Not Management Previous Years Vote 7.5 Approve Management Board Report on For Did Not Management Group's Operations in Fiscal 2006 Vote 7.6 Approve Consolidated Financial Statements For Did Not Management Vote 7.7a Approve Discharge of Management Board For Did Not Management Vote 7.7b Approve Discharge of Supervisory Board For Did Not Management Vote 8.1 Amend Statute Re: Election of Supervisory For Did Not Management Board Vote 8.2 Amend Statute Re: Management Board For Did Not Management Authority to Pay Company Shareholders Vote Advance towards Expected Dividends 8.3 Amend Statute Re: Corporate Purpose For Did Not Management Vote 9 Approve Final Text of Statute For Did Not Management Vote 10 Create Special Fund for Purpose of For Did Not Management Payment of Advance on Expected Dividends Vote 11 Authorize Share Repurchase Program For Did Not Management Vote 12 Approve Changes to Composition of For Did Not Management Supervisory Board Vote 13 Close Meeting None Did Not Management Vote TELEMIG CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTMCPACNOR4 Meeting Date: APR 27, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06 2 Approve Allocation of Income and For For Management Dividends 3 Elect Supervisory Board Members and For For Management Alternates; Fix Their Respective Remuneration 1 Approve Global Remuneration of Directors For For Management for Fiscal Year 2007 2 Authorize Increase in Capital via For For Management Capitalization of Capitalization of Goodwill Assets Through Issuance of Shares 3 Authorize Capitalization of Profits For For Management Reserves Exceeding the Company's Capital 4 Change Location of Registered Office to For For Management Rua Levindo Lopes 258, Funcionarios, Belo Horizonte, Minas Gerais 5 Amend Article 5 of Company Bylaws to For For Management Reflect Changes in Capital Presented in Items 2 and 3 of Special Business 6 Amend Article 3 to Reflect Changes in For For Management Company's Office Location TELEMIG CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTMCPACNOR4 Meeting Date: MAY 10, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Directors and For For Management Executive Officers 2 Authorize Capitalization of Surplus For For Management Derived from the Issuance of Shares 3 Authorize Capitalization of Profit For For Management Reserve 4 Change Location of Company Headquarters For For Management 5 Amend Article 5 of Company Bylaws to For For Management Reflect Changes in Capital Presented in Items 2 and 3 6 Amend Article 3 to Reflect Changes in For For Management Company's Office Location TELEMIG CELULAR S.A. Ticker: Security ID: BRTMGCACNPG3 Meeting Date: APR 26, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec 31 2006 2 Approve Allocation of Income and For For Management Dividends 3 Elect Supervisory Board Members and For Against Management Determine their Remuneration 4 Elect Directors For Against Management 1 Approve Global Remuneration for Directors For For Management and Executive Officers 2 Authorize Capitalization of Income For For Management Reserve in the Amount that the Income Reserve Exceeds Share Capital. 3 Amend Articles to Reflect Changes in For For Management Capital TELENORTE CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTNCPACNOR2 Meeting Date: JAN 19, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Supervisory Board Members to Fill For For Management Vacancies 2 Elect Directors to Fill Vacancies For For Management TELENORTE CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTNCPACNOR2 Meeting Date: APR 27, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Fiscal Year Ended 12/31/06 Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Elect Supervisory Board Members and Fix For Did Not Management Their Remuneration Vote 4 Elect Directors For Did Not Management Vote 1 Approve Global Remuneration of Directors For Did Not Management for 2007 Vote 2 Change Location of Registered Office to For Did Not Management Rua Levindo Lopes 258, Funcionarios, Belo Vote Horizonte, Minas Gerais 3 Amend Article 3 of the Company Bylaws to For Did Not Management Reflect Changes Proposed in Item 2 of Vote Specila Business TELENORTE CELULAR PARTICIPACOES S.A. Ticker: Security ID: BRTNCPACNPR9 Meeting Date: APR 27, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Fiscal Year Ended 12/31/06 Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Elect Supervisory Board Members and Fix For Did Not Management Their Remuneration Vote 4 Elect Directors For Did Not Management Vote 1 Approve Global Remuneration of Directors For Did Not Management for 2007 Vote 2 Change Location of Registered Office to For Did Not Management Rua Levindo Lopes 258, Funcionarios, Belo Vote Horizonte, Minas Gerais 3 Amend Article 3 of the Company Bylaws to For Did Not Management Reflect Changes Proposed in Item 2 of Vote Specila Business TENAGA NASIONAL Ticker: Security ID: MYL5347OO009 Meeting Date: DEC 14, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Aug. 31, 2006 2 Approve First and Final Dividend of MYR For For Management 0.12 Per Share Less 28 Percent Income Tax and a Tax-Exempt Dividend of MYR 0.02 PEr Share for the Financial Year Ended Aug. 31, 2006 3 Approve Remuneration of Directors for the For For Management Financial Year Ended Aug. 31, 2006 4 Elect Amar Leo Moggie as Director For For Management 5 Elect Zaid bin Ibrahim as Director For For Management 6 Elect Puteh Rukiah binti Abd Majid as For For Management Director 7 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Shares Pursuant to For Against Management the Employees Share Option Scheme II 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 10 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Section 1 of the Appendix A of the Circular to Shareholders 11 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions as Set Out in Section 2 of the Appendix A of the Circular to Shareholders 1 Amend Article 105 of the Articles of For For Management Association: Appointment of Proxy TENCENT HOLDINGS LIMITED Ticker: Security ID: KYG875721063 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: MAY 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a1 Reelect Zhang Zhidong as Director For For Management 3a2 Reelect Charles St Leger Searle as For For Management Director 3a3 Reelect Lau Chi Ping Martin as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Approve New Share Option Scheme and For For Management Terminate Existing Share Option Scheme TEST-RITE INTERNATIONAL CO. Ticker: Security ID: TW0002908001 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Operating Procedures for Loan of For Against Management Funds to Other Parties 6 Approve Release of Restrictions of For Against Management Competitive Activities of Directors TEVA PHARMACEUTICAL INDUSTRIES Ticker: TEVA Security ID: 881624209 Meeting Date: OCT 5, 2006 Meeting Type: Special Record Date: AUG 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE REMUNERATION OF MR. ELI For For Management HURVITZ IN HIS CAPACITY AS CHAIRMAN OF THE BOARD OF TEVA, IN AN AMOUNT OF THE NIS EQUIVALENT OF $300, VAT, TO BE ADJUSTED BY THE INCREASE OF THE ISRAELI CONSUMER PRICE INDEX, TOGETHER WITH AN OFFIC 2 TO APPROVE THE REMUNERATION OF DR. For For Management PHILLIP FROST IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA AND CHAIRMAN OF THE BOARD S SCIENCE AND TECHNOLOGY COMMITTEE, IN AN AMOUNT OF THE NIS EQUIVALENT OF $275, VAT, TO BE ADJUSTED BY THE THAI AIRWAYS INTERNATIONAL PCL Ticker: Security ID: TH0245010010 Meeting Date: DEC 27, 2006 Meeting Type: Annual Record Date: DEC 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Chairman's Address For For Management 2 Approve Minutes of Previous AGM For For Management 3 Acknowledge 2006 Operating Results For For Management 4 Accept Financial Statements and Statutory For For Management Reports 5 Approve Payment of Dividend of Baht 1.65 For For Management Per Share 6 Approve Remuneration, Monthly Allowance, For For Management and Annual Bonus of Directors 7 Approve Office of the Auditor General as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Amend Article 40 of the Articles of For For Management Association Re: Accounting Period 9 Elect Apinan Sumanaseni, Chaisawasd For For Management Kittipornpaiboon, Pichai Chunhavajira, Wisudhi Srisuphan, Wichit Na - Ranong, and Pornthip Jala as Directors 10 Other Business For For Management THAI BEVERAGE PUBLIC CO LTD Ticker: THBEV Security ID: TH0902010014 Meeting Date: APR 20, 2007 Meeting Type: Annual Record Date: APR 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous EGM For For Management 2 Acknowledge 2006 Operating Results and For For Management Directors' Report 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Allocation of Income and Payment For For Management of Dividend 5 Reelect Narong Srisa-an, Samut For For Management Hatthasing, Kanoknart Rangsithienchai, Sithichai Chaikriangkrai, Pisanu Vichiensanth, Ueychai Tantha-Obhas, and Manu Leopairote as Directors and Determine the Directors Who Have Signing Authority 6 Approve Remuneration of Directors For For Management 7 Approve KPMG Phoomchai Audit Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Directors & Officers (D&O) For For Management Insurance for Directors and Top Executives 9 Approve Mandate for Transactions with For For Management Related Parties TIM PARTICIPACOES SA(FORMERLY TELE CELULAR SUL PARTICIPACOES Ticker: Security ID: BRTCSLACNOR0 Meeting Date: SEP 29, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Increase in Capital by BRL 6.4 For For Management Million through Capitalization of Reserves Without New Issuance 2 Authorize Increase in Capital by BRL 50 For For Management Million through Capitalization of Reserves for Bonus Issue 3 Amend Articles to Reflect Changes in For For Management Capital 4 Approve Remuneration of Directors for For For Management Fiscal Year 2006 5 Approve Remuneration of Supervisory Board For For Management Members / Audit Committee Members for Fiscal Year 2006 TIM PARTICIPACOES SA(FORMERLY TELE CELULAR SUL PARTICIPACOES) Ticker: Security ID: BRTCSLACNOR0 Meeting Date: APR 12, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Fiscal Year Ended Dec 31 2006 Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Elect Directors For Did Not Management Vote 4 Elect Supervisory Board Members and Their For Did Not Management Alternates Vote TIM PARTICIPACOES SA(FORMERLY TELE CELULAR SUL PARTICIPACOES) Ticker: Security ID: BRTCSLACNOR0 Meeting Date: MAY 30, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Amend Article 5 and 6 to Reflect the For For Management Reverse Stock Split 3 Approve Remuneration of Directors and For For Management Executive Officers for 2007 4 Approve Remuneration of the Supervisory For For Management Board and the Audit Committee TITAN CHEMICALS CORP. BHD Ticker: Security ID: MYL5103OO006 Meeting Date: MAY 8, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Final Tax Exempt Dividend of MYR For For Management 0.045 Per Share for the Financial Year Ended Dec. 31, 2006 3 Approve Remuneration of Directors in the For For Management Amount of MYR 1.76 Million for the Financial Year Ended Dec. 31, 2006 4 Elect Thomas Patrick Grehl as Director For For Management 5 Elect Hj. Shafie bin Mohd Salleh as For For Management Director 6 Elect Mohamed Ariffin bin Haji Aton as For For Management Director 7 Elect Donald Marion Condon, Jr. as For For Management Director 8 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 11 Amend Articles of Association as Set Out For Against Management in Appendix I of the Circular to Shareholders Dated April 16, 2007 TMK OAO Ticker: Security ID: RU000A0B6NK6 Meeting Date: JAN 17, 2007 Meeting Type: Special Record Date: DEC 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Regulations on Management For For Management TMK OAO Ticker: Security ID: US87260R2013 Meeting Date: JAN 17, 2007 Meeting Type: Special Record Date: DEC 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE AMENDMENT TO THE COMPANY For For Management S CHARTER. TMK OAO Ticker: Security ID: RU000A0B6NK6 Meeting Date: MAR 2, 2007 Meeting Type: Special Record Date: JAN 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Option Program For For Management 2 Approve Remuneration Contracts with For For Management Members of Board of Directors and Chairman of Board of Directors in New Edition TMK OAO Ticker: Security ID: US87260R2013 Meeting Date: MAR 2, 2007 Meeting Type: Special Record Date: JAN 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Option Program For For Management 2 Approve Remuneration Contracts with For For Management Members of Board of Directors and Chairman of Board of Directors in New Edition TMK OAO Ticker: Security ID: RU000A0B6NK6 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: MAY 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income and For For Management Dividends of RUB 4.30 Per Ordinary Share 3.1 Elect Petr Golitsyn as Director None For Management 3.2 Elect Andrey Kaplunov as Director None For Management 3.3 Elect Adrian Cobb as Director None For Management 3.4 Elect Josef Marous as Director None For Management 3.5 Elect Sergey Papin as Director None For Management 3.6 Elect Dmitry Pumpyansky as Director None For Management 3.7 Elect Geoffrey Townsend as Director None For Management 3.8 Elect Igor Khmelevsky as Director None For Management 3.9 Elect Alexander Shiryaev as Director None For Management 3.10 Elect Mukhadin Eskindarov as Director None For Management 4.1 Elect Alexander Borobiev as Member of For For Management Audit Commission 4.2 Elect Alexander Maximenko as Member of For For Management Audit Commission 4.3 Elect Anna Novokshonova as Member of For For Management Audit Commission 5 Ratify Auditor For For Management TMK OAO Ticker: Security ID: US87260R2013 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: MAY 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income and For For Management Dividends of RUB 4.30 Per Ordinary Share 3.1 Elect Petr Golitsyn as Director None For Management 3.2 Elect Andrey Kaplunov as Director None For Management 3.3 Elect Adrian Cobb as Director None For Management 3.4 Elect Josef Marous as Director None For Management 3.5 Elect Sergey Papin as Director None For Management 3.6 Elect Dmitry Pumpyansky as Director None For Management 3.7 Elect Geoffrey Townsend as Director None For Management 3.8 Elect Igor Khmelevsky as Director None For Management 3.9 Elect Alexander Shiryaev as Director None For Management 3.10 Elect Mukhadin Eskindarov as Director None For Management 4.1 Elect Alexander Borobiev as Member of For For Management Audit Commission 4.2 Elect Alexander Maximenko as Member of For For Management Audit Commission 4.3 Elect Anna Novokshonova as Member of For For Management Audit Commission 5 Ratify Auditor For For Management TONG REN TANG TECH Ticker: Security ID: CN0006336423 Meeting Date: MAY 16, 2007 Meeting Type: Annual Record Date: APR 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Accept Report of the Supervisory For For Management Committee 3 Approve Final Dividend of RMB 0.40 Per For For Management Share 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Amend Articles Re: Scope of Business For For Management 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights TONG YANG INDUSTRY CO LTD Ticker: Security ID: TW0001319002 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Other Business None None Management TOP GLOVE CORPORATION BHD Ticker: Security ID: MYL7113OO003 Meeting Date: JAN 10, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Aug. 31, 2006 2 Approve Final Dividend of MYR 0.06 Tax For For Management Exempt and MYR 0.05 Less 28 Percent Income Tax Per Share for the Financial Year Ended Aug. 31, 2006 3 Approve Remuneration of Directors for the For For Management Financial Year Ended Aug. 31, 2006 4 Elect Tong Siew Bee as Director For For Management 5 Elect Lee Kim Meow as Director For For Management 6 Elect Lim Cheong Guan as Director For For Management 7 Elect Arshad Bin Ayub as Director For For Management 8 Elect Sekarajasekaran A/L Arasaratnam as For For Management Director 9 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital TOP GLOVE CORPORATION BHD Ticker: Security ID: MYL7113OO003 Meeting Date: JAN 10, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capitalization of Reserves for For For Management Bonus Issue on the Basis of Two Bonus Shares for Every Five Existing Shares 2 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: Security ID: BMG8984D1074 Meeting Date: NOV 28, 2006 Meeting Type: Special Record Date: NOV 23, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of 20 Percent For For Management Interest in Philips Consumer Electronics Co. of Suzhou Ltd. (PCES) from Koninklijke Philips Electronics NV (Philips) and Transfer of 10 Percent Interest in PCES from Philips (China) Investment Co. Ltd. to the Company 2 Approve Increase of the Annual Caps in For For Management Respect of the Aggregate Fee Payable under the Manufacturing and Sales Agreement for Each of the Financial Years Ending Dec. 31, 2006 and 2007 3 Authorize Board to Do All Things For For Management Necessary in Connection with Resolutions 1 and 2 TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: Security ID: BMG8984D1074 Meeting Date: MAY 21, 2007 Meeting Type: Annual Record Date: MAY 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Houng Yu-Te as Director For For Management 3b Reelect Wang Dongsheng as Director For For Management 3c Reelect Wong Chi Keung as Director For For Management 3d Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares TRANSMERIDIAN EXPLORATION, INC Ticker: TMY Security ID: 89376N108 Meeting Date: MAY 17, 2007 Meeting Type: Annual Record Date: APR 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lorrie T. Olivier For For Management 1.2 Elect Director James H. Dorman For For Management 1.3 Elect Director Marvin R. Carter For For Management 1.4 Elect Director J. Frank Haasbeek For For Management 1.5 Elect Director Alfred L. Shacklett, Jr. For For Management 2 Ratify Auditors For For Management TRIPOD TECHNOLOGY CORP Ticker: Security ID: TW0003044004 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets TRUWORTHS INTERNATIONAL LTD Ticker: Security ID: ZAE000028296 Meeting Date: NOV 9, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 25, 2006 2.1 Reelect M.S. Mark For For Management 2.2 Reelect A.J. Taylor For For Management 2.3 Reelect A.E. Parfett For For Management 3 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 4 Authorize Repurchase of Up to 20 Percent For For Management of Issued Share Capital 5 Approve Ernst and Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Remuneration of Directors For For Management TUPRAS TURKIYE PETROL RAFINERILERI A.S. Ticker: TUPRS Security ID: TRATUPRS91E8 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For For Management 2 Accept Financial Statements for 2006 and For For Management Receive Board of Directors, Auditors and Independent Auditors Reports 3 Approve Discharge of Directors and For For Management Auditors 4 Approve Allocation of Income, and For For Management Determine Date of Distribution 5 Receive Information on Profit None None Management Distribution Policy for 2007 and Following Years 6 Fix Number of and Elect Directors, and For For Management Determine Their Terms of Office 7 Fix Number of and Elect Auditors, and For For Management Determine Their Terms of Office 8 Approve Monthly Gross Remuneration of For For Management Chairman, Directors and Auditors 9 Receive Information on Donations Made in None None Management 2006 10 Approve Independent Audit Company For For Management Selected by the Board 11 Approve Decision on Proceeding with Law For Against Management Suit Against Former CEO of Tupras 12 Approve Decision on Amended Articles of For For Management Assocation 13 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 14 Authorize Presiding Council to Sign For For Management Minutes of Meeting 15 Wishes None None Management TURKIYE GARANTI BANKASI Ticker: Security ID: TRAGARAN91N1 Meeting Date: APR 17, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For For Management 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Receive Board and Auditors Reports None None Management 4 Approve Financial Statements and For For Management Allocation of Income 5 Approve Directors Appointed During the For For Management Year 6 Approve Discharge of Directors and For For Management Auditors 7 Approve Remuneration of Directors and For For Management Auditors 8 Receive Information on Donations Made in None None Management 2006 9 Approve Selected Independent Audit For For Management Company 10 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose TURKIYE IS BANKASI AS Ticker: Security ID: TRAISCTR91N2 Meeting Date: MAR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting, and For For Management Authorize the Presiding Council to Sign the Minutes of the Meeting 2 Receive Board and Auditors Reports None None Management 3 Ratify Balance Sheet and Income For For Management Statement, and Approve Discharge of Directors and Auditors 4 Determine Dividend Distribution, Method For For Management and Date of Distribution 5 Authorize Board for Future Selections of For For Management Independent Audit Firm, and Inform on the Selection of the Independent Audit Firm. 6 Determine Remuneration of Directors For For Management 7 Elect Auditors for 2007 For For Management 8 Approve Remuneration of Auditors For For Management UMW HOLDINGS BERHAD Ticker: Security ID: MYL4588OO009 Meeting Date: JUN 14, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2006 2 Approve Final Dividend of MYR 0.135 Per For For Management Share for the Financial Year Ended Dec. 31, 2006 3 Elect Mohamed Khatib bin Abdul Hamid as For For Management Director 4 Elect Haji Darwis bin Mohd. Daid as For For Management Director 5 Elect Mohd. Yusof bin Din as Director For For Management 6 Elect Ir. Lee Yee Cheong as Director For For Management 7 Approve Remuneration of Directors in the For For Management Amount of MYR 597,000 for the Financial Year Ended Dec. 31, 2006 8 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions 10 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 1 Amend Articles of Association as Set Out For Against Management in Section 2 of Part B of the Circular to Shareholders Dated May 23, 2007 UNIFIED ENERGY SYSTEMS RAO Ticker: Security ID: US9046882075 Meeting Date: DEC 6, 2006 Meeting Type: Special Record Date: OCT 5, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 REORGANIZATION OF RAO UES OF RUSSIA For For Management THROUGH A SPIN-OFF OF OAO OGK-5 HOLDING AND OAO TGK-5 HOLDING. 2.1 ELECT EVGENY ABRAMOV AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.2 ELECT DMITRY AKHANOV AS DIRECTOR - of For For Management OJSC OGK-5 Holding by Cumulative Voting 2.3 ELECT MAXIM BUNYAKIHN AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.4 ELECT DMITRY BURNASHEV AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.5 ELECT ANATOLY BUSHIN AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.6 ELECT EVGENY BYKHANOV AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.7 ELECT DMITRY VASIN AS DIRECTOR - of OJSC For Abstain Management OGK-5 Holding by Cumulative Voting 2.8 ELECT VLADIMIR VOLIK AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.9 ELECT VADIM GALKA AS DIRECTOR - of OJSC For Abstain Management OGK-5 Holding by Cumulative Voting 2.10 ELECT ALEKSEY ZNAMENSKY AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.11 ELECT ALEKSEY KACHAY AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.12 ELECT ANDREY KRIVOGUZOV AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.13 ELECT VALERY NAPSHA AS DIRECTOR - of OJSC For Abstain Management OGK-5 Holding by Cumulative Voting 2.14 ELECT ELDAR ORUDZHEV AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.15 ELECT DMITRY SHTYKOV AS DIRECTOR - of For Abstain Management OJSC OGK-5 Holding by Cumulative Voting 2.16 ELECT VICTOR SHCHEDROLYUBOV AS DIRECTOR - For Abstain Management of OJSC OGK-5 Holding by Cumulative Voting 3.1 ELECT EVGENY ABRAMOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.2 ELECT DMITRY AKHANOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.3 ELECT MAXIM BUNYAKIN AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.4 ELECT EVGENY BYKHANOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.5 ELECT VLADIMIR VOLIK AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.6 ELECT ALEKSEY ZNAMENSKY AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.7 ELECT ALEKSEY KACHAY AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.8 ELECT IGOR KOZHUKHOVSKY AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.9 ELECT VLADIMIR KOLUSHOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.10 ELECT VLADIMIR LEBEDEV AS DIRECTOR - of For For Management OJSC TGK-5 Holding by Cumulative Voting 3.11 ELECT YULIA NEGASHEVA AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.12 ELECT VALERY NEPSHA AS DIRECTOR - of OJSC For Abstain Management TGK-5 Holding by Cumulative Voting 3.13 ELECT DMITRY ROZHKOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.14 ELECT MIKHAIL SOKOLOVSKY AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.15 ELECT VASILY FILIPPOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 3.16 ELECT DMITRY SHTYKOV AS DIRECTOR - of For Abstain Management OJSC TGK-5 Holding by Cumulative Voting 4 REORGANIZATION OF OAO OGK-5 HOLDING For For Management THROUGH A MERGER WITH OAO OGK-5. 5 REORGANIZATION OF OAO TGK-5 HOLDING For For Management THROUGH A MERGER WITH OAO TGK-5. 6 AMENDMENTS AND SUPPLEMENTS TO THE CHARTER For For Management OF RAO UES OF RUSSIA 7 APPROVAL OF TRANSACTION (ASSOCIATED For For Management TRANSACTIONS) REGARDING THE PURCHASE OF ADDITIONAL SHARES OF FEDERAL GRID COMPANY OF UNIFIED ENERGY SYSTEM, WHICH IS AN INTERESTED-PARTY TRANSACTION. UNIFIED ENERGY SYSTEMS RAO Ticker: Security ID: US9046882075 Meeting Date: JUN 26, 2007 Meeting Type: Annual Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 2 Approve Omission of Dividends For For Management 3 Ratify CJSC PricewaterhouseCoopers Audit For For Management as Auditor 4.1 Elect Andrey Akimov as Director None Withhold Management 4.2 Elect Kirill Androsov as Director None Withhold Management 4.3 Elect Grigory Berezkin as Director None Withhold Management 4.4 Elect Andrey Bugrov as Director None Withhold Management 4.5 Elect Alexander Voloshin as Director None Withhold Management 4.6 Elect German Gref as Director None Withhold Management 4.7 Elect Andrey Dementyev as Director None Withhold Management 4.8 Elect Gleb Nikitin as Director None Withhold Management 4.9 Elect Sergey Oganesyan as Director None Withhold Management 4.10 Elect Olga Pushkareva as Director None Withhold Management 4.11 Elect Vladimir Rashevsky as Director None Withhold Management 4.12 Elect Seppo Remes as Director For For Management 4.13 Elect Kirill Seleznev as Director None Withhold Management 4.14 Elect Yakov Urinson as Director For Withhold Management 4.15 Elect Victor Khristenko as Director None Withhold Management 4.16 Elect Anatoly Chubais as Director None Withhold Management 4.17 Elect Andrey Sharonov as Director None Withhold Management 4.18 Elect Ilya Yuzhanov as Director None Withhold Management 5.1 Elect Marina Ganeyeva as Member of Audit For For Management Commission 5.2 Elect Andrey Kobzev as Member of Audit For For Management Commission 5.3 Elect Mikhail Kurbatov as Member of Audit For For Management Commission 5.4 Elect Victoria Oseledko as Member of For For Management Audit Commission 5.5 Elect Alexander Rutenberg as Member of For For Management Audit Commission 6 Approve Related-Party Transaction Re: For For Management Acquisition of 86.9 Billion Shares in JSC FGC UES UNITED SPIRITS LIMITED (FORMERLY MCDOWELL & COMPANY LIMITED) Ticker: 532432 Security ID: INE854D01016 Meeting Date: JUL 13, 2006 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation of Asian For For Management Opportunities and Investments Ltd. with McDowell & Co. Ltd. URALKALIY Ticker: Security ID: RU0007661302 Meeting Date: DEC 14, 2006 Meeting Type: Special Record Date: NOV 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends of RUB 1.59 Per Share For For Management for First Nine Months of Fiscal 2006 URALKALIY Ticker: Security ID: RU0007661302 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: MAY 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Annual Report For For Management 3 Approve Financial Statements For For Management 4 Approve Allocation of Income For For Management 5.1 Elect Yury Bogdanov as Member of Audit For For Management Commission 5.2 Elect Natalia Zhuravleva as Member of the For For Management Audit Commission 5.3 Elect Dmitry Korotkevich as Member of the For For Management Audit Commission 5.4 Elect Elena Radeeva as Member of the For For Management Audit Commission 5.5 Elect Irina Razumova as Member of the For For Management Audit Commission 6 Ratify Auditor For For Management 7.1 Elect Vladislav Baumgertner as Director None For Management 7.2 Elect Yury Gavrilov as Director None For Management 7.3 Elect Alexander Zuev as Director None For Management 7.4 Elect Anatoly Lebedev as Director None For Management 7.5 Elect Kuzma Marchuk as Director None For Management 7.6 Elect Dmitry Rybolovlev as Director None For Management 7.7 Elect Alexey Starkov as Director None For Management 7.8 Elect Vladimir Shevtsov as Director None For Management 7.9 Elect Ilya Yuzhanov as Director None For Management URBI DESARROLLOS URBANOS, SA DE CV Ticker: Security ID: MX01UR000007 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income For For Management 3 Elect Directors and Approve Their For For Management Remuneration 4 Elect or Ratify Chairs to Audit and For For Management Corporate Practices Committees 5 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting USINAS SIDERURGICAS DE MINAS GERAIS S.A. Ticker: Security ID: BRUSIMACNOR3 Meeting Date: NOV 24, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Amend Article 12 Re: Increasing the Board For For Management Size from Nine to 15 Members 1b Amend Article 12(1) Re: CEO's Obligation For For Management to be a Shareholder if He/She Also is a Board Member 1c Amend Article 12(2) Re: Election of a For For Management Board Member by the Usiminas Employee Fund 1d Amend Article 13 Re: Benefits of the For For Management Usiminas Employee Fund 2 Elect Directors in Light of Vacancies For For Management USINAS SIDERURGICAS DE MINAS GERAIS S.A. Ticker: Security ID: BRUSIMACNOR3 Meeting Date: APR 10, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06 2 Approve Allocation of Income and For For Management Dividends; Ratify Distribution of Interest on Capital 3 Approve Annual Remuneration of Directors For For Management 4 Elect Two Principal and One Alternate For Against Management Members of the Board until 2008 5 Elect Supervisory Board Members and For Against Management Alternates USINAS SIDERURGICAS DE MINAS GERAIS S.A. Ticker: Security ID: BRUSIMACNPA6 Meeting Date: APR 10, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended 12-31-06 2 Approve Allocation of Income and For For Management Dividends; Ratify Distribution of Interest on Capital 3 Approve Annual Remuneration of Directors For For Management 4 Elect Two Principal and One Alternate For Against Management Members of the Board until 2008 5 Elect Supervisory Board Members and For Against Management Alternates VIETNAM ENTERPRISE INVESTMENTS LTD Ticker: Security ID: KYG9361H1092 Meeting Date: DEC 28, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Decision not to Pay Dividend For For Management 3 Reelect Richard McKegney as Director For For Management 4 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Redeemable Shares For For Management without Preemptive Rights up to 10% of Issued Redeemable Shares VIETNAM ENTERPRISE INVESTMENTS LTD Ticker: Security ID: KYG9361H1415 Meeting Date: DEC 28, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Decision not to Pay Dividend For For Management 3 Reelect Richard McKegney as Director For For Management 4 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Redeemable Shares For For Management without Preemptive Rights up to 10% of Issued Redeemable Shares VIMPEL COMMUNICATIONS OJSC Ticker: VIP Security ID: 68370R109 Meeting Date: JUN 29, 2007 Meeting Type: Proxy Contest Record Date: MAY 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE 2or For Management REPORT PREPARED IN ACCORDANCE WITH RUSSIAN LAW. 2 TO APPROVE VIMPELCOM S 2006 For For Management UNCONSOLIDATED ACCOUNTING STATEMENTS, INCLUDING PROFIT AND LOSS STATEMENT (PREPARED IN ACCORDANCE WITH RUSSIAN STATUTORY ACCOUNTING PRINCIPLES) AUDITED BY ROSEXPERTIZA, LLC 3 TO PAY IN CASH ANNUAL DIVIDENDS TO For For Management HOLDERS OF COMMON REGISTERED SHARES BASED ON 2 RUBLES PER SHARE (FOR A TOTAL OF 8,557,776,951.36 RUBLES FOR ALL COMMON REGISTERED SHARES IN THE AGGREGATE) WITHIN 60 DAYS FROM THE DATE 4.1 TO ELECT THE FOLLOWING MEMBER TO THE None For Management BOARD OF DIRECTORS: DAVID J. HAINES 4.2 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: MIKHAIL M. FRIDMAN 4.3 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: ARVE JOHANSEN 4.4 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: KLELL MORTEN JOHNSEN 4.5 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: STIG HERBERN 4.6 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: JO O. LUNDER 4.7 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: OLEG A. MALIS 4.8 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: LEONID R. NOVOSELSKY 4.9 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: ALEXEY M. REZNIKOVICH 4.10 TO ELECT THE FOLLOWING MEMBER TO THE None Abstain Management BOARD OF DIRECTORS: FRIDTJOF RUSTEN 5 TO ELECT THE FOLLOWING INDIVIDUALS TO THE For For Management AUDIT COMMISSION: ALEXANDER GERSH, HALVOR BRU AND NIGEL ROBINSON. 6 TO APPROVE THE FIRM ERNST & YOUNG (CIS) For For Management LTD. AS THE AUDITOR OF THE COMPANY S U.S. GAAP ACCOUNTS AND THE FIRM ROSEXPERTIZA, LLC AS THE AUDITOR OF THE COMPANY S ACCOUNTS PREPARED IN ACCORDANCE WITH RUSSIAN STATUTORY ACCOUNTING PRINCIPLES FOR THE TERM UNTIL 7 TO APPROVE THE AMENDED CHARTER OF OPEN For For Management JOINT STOCK COMPANY VIMPEL-COMMUNICATIONS. 1 TO APPROVE THE 2or Did Not Management REPORT PREPARED IN ACCORDANCE WITH Vote RUSSIAN LAW 2 TO APPROVE VIMPELCOM S 2006 For Did Not Management UNCONSOLIDATED ACCOUNTING STATEMENTS, Vote INCLUDING PROFIT AND LOSS STATEMENT (PREPARED IN ACCORDANCE WITH RUSSIAN STATUTORY ACCOUNTING PRINCIPLES) AUDITED BY ROSEXPERTIZA, LLC 3 TO PAY IN CASH ANNUAL DIVIDENDS TO For Did Not Management HOLDERS OF COMMON REGISTERED SHARES BASED Vote ON 2 RUBLES PER SHARE (FOR A TOTAL OF 8,557,776,951.36 RUBLES FOR ALL COMMON REGISTERED SHARES IN THE AGGREGATE) WITHIN 60 DAYS FROM THE DATE 4.1 TO ELECT THE FOLLOWING MEMBER TO THE For Did Not Management BOARD OF DIRECTORS: JO LUNDER Vote 4.2 TO ELECT THE FOLLOWING MEMBER TO THE For Did Not Management BOARD OF DIRECTORS: STIG HERBERN Vote 5 TO ELECT THE FOLLOWING INDIVIDUALS TO For Did Not Management AUDIT COMMISSION: ALEXANDER GERSH, HALVOR Vote BRU AND NIGEL ROBINSON 6 APPROVAL OF EXTERNAL AUDITORS For Did Not Management Vote 7 TO APPROVE AMENDED CHARTER OF OPEN JOINT For Did Not Management STOCK COMPANY VIMPEL-COMMUNICATIONS Vote WAL-MART DE MEXICO S.A. DE C.V. (FRMRLY. CIFRA S.A.) Ticker: WMMVF Security ID: MXP810081010 Meeting Date: NOV 14, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Elect Members to the Board of Directors For For Management 3 Elect Audit Committee Chairman For For Management 4 Elect Company Practices' Committee For For Management Chairman WAL-MART DE MEXICO S.A. DE C.V. (FRMRLY. CIFRA S.A.) Ticker: WMMVF Security ID: MXP810081010 Meeting Date: MAR 6, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report For For Management 2 Accept Audit Committee's Report For For Management 3 Approve Financial Statements for Fiscal For For Management Year Ended 12-31-06 4 Present Report on the Share Repurchase For For Management Reserves 5 Approve to Cancel 158.4 Million Company For For Management Treasury Shares 6 Approve Allocation of Income For For Management 7 Approve Project to Distribute Dividends For For Management where Shareholder Decides Either Compensated in Cash Charged to Retained Earnings Account at MNX 0.51 per Share or Company Shares 8 Approve MXN 4.37 Billion Capital Increase For For Management Through the Issuance of 109.23 Million Ordinary Shares to Service Stock Dividend Payment 9 Accept Report on Adherence to Fiscal For For Management Obligations 10 Report on Employee Stock Purchase Plan For For Management 11 Accept Report Re: Wal-Mart de Mexico For For Management Foundation 12 Ratify Board of Directors' Actions For For Management between Fiscal Year January 1 - December 31, 2006 13 Ratify and Elect Board Members For For Management 14 Ratify Audit and Corporate Governance For For Management Committee Chairs 15 Authorize Board to Ratify and Execute For For Management Approved Resolutions WAL-MART DE MEXICO S.A. DE C.V. (FRMRLY. CIFRA S.A.) Ticker: WMMVY Security ID: 93114W107 Meeting Date: MAR 6, 2007 Meeting Type: Annual Record Date: FEB 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report For For Management 2 Accept Audit Committee's Report For For Management 3 Approve Financial Statements for Fiscal For For Management Year Ended 12-31-06 4 Present Report on the Share Repurchase For For Management Reserves 5 Approve to Cancel 158.4 Million Company For For Management Treasury Shares 6 Approve Allocation of Income For For Management 7 Approve Dividend of MXN 0.51 to be Paid For For Management in Cash Charged to Retained Earnings or Equivalent in Company Shares. 8 Approve MXN 4.37 Billion Capital Increase For For Management Through the Issuance of 109.23 Million Ordinary Shares to Service Stock Dividend Payment 9 Accept Report on Adherence to Fiscal For For Management Obligations 10 Report on Employee Stock Purchase Plan For For Management 11 Accept Report Re: Wal-Mart de Mexico For For Management Foundation 12 Ratify Board of Directors' Actions For For Management between Fiscal Year Jan. 1 - Dec.31, 2006 13 Ratify and Elect Board Members For For Management 14 Ratify Audit and Corporate Governance For For Management Committee Chairs 15 Authorize Board to Ratify and Execute For For Management Approved Resolutions WEG SA Ticker: Security ID: BRWEGEACNPR7 Meeting Date: APR 24, 2007 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Abstain Management Reports Fiscal Year Ended 12-31-06 2 Approve Allocation of Income For Abstain Management 3 Ratify Payment of Interest on Capital and For Abstain Management Dividends Approved at 03-76-06, 06-20-06, 07-28-06, 09-14-06, 12-14-06, and 02-13-06 Board Meetings 4 Approve Global Remuneration of Directors For Abstain Management 5 Elect/Substitute Board Members For Abstain Management 6 Elect Supervisory Board Members For For Management 7 Designate Newspaper to Publish Meeting For Abstain Management Announcements 1 Authorize Capitalization of Reserves and For Abstain Management Increase in Capital to BRL 1.36 Billion from BRL 907 Million; Amend Article 5 Accordingly 2 Amend Article 26 to Change Directorship For Abstain Management Position Names 3 Approve Conversion of All Oustanding For Abstain Management Preferred Shares into Ordinary Shares at 1:1 Ratio; Amend Article 5 Accordingly 4 Approve Adherence to Novo Mercado Listing For Abstain Management Level of Bovespa Stock Exchange 5 Amend Bylaws to Comply with Novo Mercado For Abstain Management Regulations WEICHAI POWER CO Ticker: Security ID: CN000A0B9CD4 Meeting Date: DEC 29, 2006 Meeting Type: Special Record Date: NOV 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Provision of General Services by For For Management Weichai Factory to Weichai Power and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 7 Million, RMB 7.5 Million and RMB 8 Million 1b Approve Supply and/or Connection of For For Management Utilities by Weichai Factory to Weichai Power and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 110 Million, RMB 125 Million and RMB 140 Million 1c Approve Supply of WD615 Engines by For For Management Weichai Power to Weichai Factory and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 26 Million, RMB 29 Million and RMB 34 Million 1d Approve Supply of Finished Diesel Engine For For Management Parts by Weichai Factory to Weichai Power and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 136 Million, RMB 160 Million and RMB 185 Million 1e Approve Supply of Semi-Finished Diesel For For Management Engine Parts by Weichai Power to Weichai Factory and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 220 Million, RMB 250 Million and RMB 290 Million 1f Approve Provision of Sales and Warranty For For Management Period Repair Services by Weichai Power to Weichai Factory and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 11.5 Million, RMB 13 Million and RMB 15 Million 1g Approve Provision of General Services by For For Management Chongqing Weichai to Weichai Power and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 8.5 Million, RMB 9.5 Million and RMB 10.5 Million 1h Approve Supply and/or Connection of For For Management Utilities by Chongqing Weichai to Weichai Power and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 16 Million, RMB 17 Million and RMB 18 Million 1i Approve Provision of Processing Services For For Management by Chongqing Weichai to Weichai Power and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 70 Million, RMB 80 Million and RMB 90 Million 1j Approve Continuing Connected Transactions For For Management Between Weichai Power and Guangxi Liugong Machinery and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 500 Million, RMB 520 Million and RMB 610 Million 1k Approve Continuing Connected Transactions For For Management Between Weichai Power and Fujian Longgong and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 135 Million, RMB 150 Million and RMB 165 Million 1l Approve Continuing Connected Transactions For For Management Between Weichai Power to Shanghai Longgong and New Caps for Each of the Three Years Ending Dec. 31, 2009 of RMB 500 Million, RMB 520 Million and RMB 570 Million 2 Approve Merger of Weichai Power Co. Ltd. For For Management and Torch Automobile Group Co., Ltd. by Means of Share Exchange 3 Amend Articles of Association For For Management 4a Elect Gu Linsheng as Independent For For Management Non-Executive Director 4b Elect Li Shihao as Independent For For Management Non-Executive Director 4c Elect Liu Zheng as Independent For For Management Non-Executive Director WEICHAI POWER CO Ticker: Security ID: CN000A0B9CD4 Meeting Date: DEC 29, 2006 Meeting Type: Special Record Date: NOV 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger of Weichai Power Co., Ltd. For For Management and Torch Automobile Group Co., Ltd. by Means of Share Exchange WEICHAI POWER CO Ticker: Security ID: CN000A0B9CD4 Meeting Date: DEC 29, 2006 Meeting Type: Special Record Date: NOV 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger of Weichai Power Co., Ltd. For For Management and Torch Automobile Group Co., Ltd. by Means of Share Exchange WEICHAI POWER CO Ticker: Security ID: CN000A0B9CD4 Meeting Date: JUN 29, 2007 Meeting Type: Annual Record Date: MAY 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report of the Company For For Management 2 Accept Report of the Board of Directors For For Management 3 Accept Report of the Supervisory For For Management Committee 4 Accept Financial Statements and Statutory For For Management Reports 5 Reappoint Shandong Zheng Yuan Hexin For For Management Accountants Ltd. as PRC Auditors and Authorize Board to Fix Their Remuneration 6 Reappoint Deloitte Touche Tohmatsu as For For Management Non-PRC Auditors and Authorize Board to Fix Their Remuneration 7 Approve Payment of Interim Dividend for For For Management the Year Ending Dec. 31, 2007 8 Accept Report of the Board of Directors For For Management of Torch Authomobile Group Co., Ltd. 9 Accept Report of the Supervisory For For Management Committee of Torch Automobile Group Co., Ltd. 10 Accept Financial Statements and Statutory For For Management Reports of Torch Automobile Group Co., Ltd. 11 Approve Profit Distribution Plan of Torch For For Management Automobile Group Co., Ltd. 12 Approve Rules for the Shareholders' For For Management Meetings 13 Approve Rules for the Board Meetings For For Management 14 Approve Rules for the Meetings of the For For Management Supervisory Committee 15 Approve Regulations for the Strategic For For Management Development and Investment Committee of the Board of Directors 16 Approve Regulations for the Audit For For Management Committee of the Board of Directors 17 Approve Regulations for the Remuneration For For Management Committee of the Board of Directors 18 Approve Regulations for the Nomination For For Management Committee of the Board of Directors 19 Approve Decision Making System in Respect For For Management of Connected Transactions 20 Approve Decision Making System in Respect For For Management of Investments and Operations 21 Approve Final Profit Distribution For For Management 22 Approve Issuance of A Shares and/or H For Against Management Shares without Preemptive Rights 23 Authorize Issuance of Short Term For For Management Debentures Not Exceeding RMB 1.0 Billion 24 Amend Articles Re: Regulating Transfers For Abstain Management of the Shares, Share Registration, Procedures for Shareholders Holdings More Than 3 Percent, Chairman's Supervisory Duties and Method of Transacting Business by the Board WEIQIAO TEXTILE COMPANY LTD Ticker: Security ID: CN0003580551 Meeting Date: NOV 6, 2006 Meeting Type: Special Record Date: OCT 5, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Zhang Yanhong as Executive Director For For Management and Authorize Board to Fix Her Remuneration WEIQIAO TEXTILE COMPANY LTD Ticker: Security ID: CN0003580551 Meeting Date: MAR 2, 2007 Meeting Type: Special Record Date: JAN 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Continuing Connected Transactions For For Management and Relevant Annual Caps WEIQIAO TEXTILE COMPANY LTD Ticker: Security ID: CN0003580551 Meeting Date: JUN 5, 2007 Meeting Type: Annual Record Date: MAY 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements, Report of For For Management the Board of Directors, Report of the Supervisory Committtee, and Report of the International Auditors 2 Approve Profit Distribution Proposal and For For Management Payment of a Final Dividend 3 Approve Remuneration of Directors and For For Management Supervisors for the Year Ending Dec. 31, 2007 4 Reappoint Ernst & Young Hua Ming as For For Management Domestic Auditors and Ernst & Young as International Auditors and Authorize Board to Fix Their Remuneration 5 Other Business (Voting) For For Management WILMAR INTERNATIONAL LTD (FRMLY EZYHEALTH ASIA PACIFIC LTD) Ticker: Security ID: SG1T56930848 Meeting Date: JUN 22, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve IPT Acquisitions and Allotment For For Management and Issuance of Approximately 1.4 Billion New Shares in the Capital of the Company as Consideration WILSON BAYLY HOLMES - OVCON LTD Ticker: Security ID: ZAE000009932 Meeting Date: OCT 11, 2006 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of 9.989 Ordinary Shares For For Management to Akani (Clidet No. 654 Pty Limited) for a Subscription Price of 1 Cent Each Pursuant to the BEE Transaction 2 Authorize Specific Repurchase of Shares For For Management from Time to Time from Cllidet No. 654 Pty Limited at a Purchase Price of 1 Cent Per Share 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions WILSON BAYLY HOLMES - OVCON LTD Ticker: Security ID: ZAE000009932 Meeting Date: OCT 25, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Year Ended June 30, 2006 2 Place Authorized But Unissued Shares For Against Management under Control of Directors 3 Reelect B.G. Holmes For For Management 4 Reelect W. McCulloch For For Management 5 Elect J.M. Ngobeni For For Management 6 Elect N. Mjoli-Mncube For For Management 7 Elect S. Maziya For For Management 8 Approve Final Dividend Payment For For Management WIPRO Ticker: Security ID: INE075A01022 Meeting Date: JUL 18, 2006 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of INR 5 Per Share For For Management 3 Reappoint P.M. Sinha as Director For For Management 4 Reappoint J.N. Sheth as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint W.A. Owens as Director For For Management 7 Approve Commission Remuneration for For For Management Non-Executive Directors WOOLWORTHS HOLDINGS LIMITED Ticker: Security ID: ZAE000063863 Meeting Date: JUN 12, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization of Company For For Management Authorized Share Capital to Create Convertible, Redeemable, Non-Cumulative Participating Preference Shares 2 Approve Amendment to the Articles of For For Management Association of the Company, to Create the Convertible, Redeemable, Non-Cumulative Participating Preference Shares 1 Approve of the Woolworths Employee Share For For Management Ownership Trust Deed 2 Place Authorized But Unissued Shares For For Management under Control of Directors 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions WOORI FINANCE HOLDINGS CO. Ticker: Security ID: KR7053000006 Meeting Date: MAR 30, 2007 Meeting Type: Annual Record Date: DEC 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 600 Per Share 2 Elect Director For For Management 3 Elect Six Members of Audit Committee For For Management 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors WUMART STORES INC Ticker: Security ID: CN000A0F65X7 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: MAY 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Profit Distribution Plan For For Management 3 Accept Report of the Board of Directors For For Management 4 Accept Report of the Supervisory For For Management Committee 5 Reappoint Deloitte Touche Tohmatsu CPA For For Management Ltd. and Deloitte Touche Tohmatsu as Domestic and International Auditors Respectively, and Authorize Board to Fix Their Remuneration 6 Approve Resignation of Zhang Wen-zhong as For For Management Director 7 Elect Xu Ying as Executive Director For For Management 1 Approve Issuance of H Shares without For Against Management Preemptive Rights 2 Amend Articles Re: Business Scope For For Management 3 Other Business (Voting) For For Management X5 RETAIL GROUP N V Ticker: Security ID: US98387E1064 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: MAY 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None Did Not Management Vote 2 Receive and Approve Report of Management For Did Not Management Board Vote 3a Approve Financial Statements and For Did Not Management Statutory Reports Vote 3b Approve Company's Reserves and Dividend For Did Not Management Policy Vote 3c Approve Allocation of Income For Did Not Management Vote 4a Approve Discharge of Management Board For Did Not Management Vote 4b Approve Discharge of Supervisory Board For Did Not Management Vote 5 Approve Composition of the Management For Did Not Management Board Vote 6 Approve Remuneration Report Containing For Did Not Management Remuneration Policy for Management Board Vote Members 7.1 Reelect Ms. Tatiana Franus to Supervisory For Did Not Management Board Vote 7.2 Elect Mr. Nigel Robinson to Supervisory Against Did Not Management Board Vote 8 Approve Employee Stock Purchase Plan For Did Not Management Vote 9 Amend Articles For Did Not Management Vote 10 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 11 Allow the Company to Sell or Otherwise For Did Not Management Dispose the Compnay's Own Issued and Vote Fully Paid up Share Capital or Depository Receipts 12 Grant Board Authority to Issue Shares Up For Did Not Management To 5 Percent of Issued Capital and Vote Restricting/Excluding Preemptive Rights 13 Approve Grant of Options on Shares of the For Did Not Management Company to Mr. H. Defforey, Chairman of Vote the Supervisory Board 14 Discussion on Company's Corporate None Did Not Management Governance Structure Vote 15 Other Business (Non-Voting) and None Did Not Management Conclusion Vote X5 RETAIL GROUP N V Ticker: Security ID: US98387E2054 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: MAY 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None None Management 2 Receive and Approve Report of Management For For Management Board 3a Approve Financial Statements and For For Management Statutory Reports 3b Approve Company's Reserves and Dividend For For Management Policy 3c Approve Allocation of Income For For Management 4a Approve Discharge of Management Board For For Management 4b Approve Discharge of Supervisory Board For For Management 5 Approve Composition of the Management For For Management Board 6 Approve Remuneration Report Containing For Against Management Remuneration Policy for Management Board Members 7.1 Reelect Ms. Tatiana Franus to Supervisory For For Management Board 7.2 Elect Mr. Nigel Robinson to Supervisory Against Against Management Board 8 Approve Employee Stock Purchase Plan For Against Management 9 Amend Articles For For Management 10 Authorize Repurchase of Up to Ten Percent For Against Management of Issued Share Capital 11 Allow the Company to Sell or Otherwise For For Management Dispose the Compnay's Own Issued and Fully Paid up Share Capital or Depository Receipts 12 Grant Board Authority to Issue Shares Up For Against Management To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights 13 Approve Grant of Options on Shares of the For Against Management Company to Mr. H. Defforey, Chairman of the Supervisory Board 14 Discussion on Company's Corporate None None Management Governance Structure 15 Other Business (Non-Voting) and None None Management Conclusion YAGEO CORP Ticker: Security ID: TW0002327004 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Increase of Registered Capital For Against Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For For Management Supervisors 7.1 Elect Pierre T.M. Chen as Director with For For Management Social Security Number E102053460 7.2 Elect Eric C.Y. Huang as Director with For For Management Social Security Number E100250032 7.3 Elect Wood M.Y. Chen as Director with For For Management Social Security Number E100531998 7.4 Elect David J.L. Huang as Director with For For Management Social Security Number N120113448 7.5 Elect Remko Rosman as Director with For For Management Social Security Number FC01726127 7.6 Elect Timothy C.H. Gau as Director with For For Management Social Security Number F121273518 7.7 Elect Bob P.Y. Wang as Director with For For Management Social Security Number F100181373 7.8 Elect Alan W.C. Lee as Director with For For Management Social Security Number L120185308 7.9 Elect Paul S.J. Chen as Director with For For Management Social Security Number A120799705 7.10 Elect Stephen J. Tsuei as Director with For For Management Social Security Number E101012241 7.11 Elect Shih-Chien Yang as Independent For For Management Director with Social Security Number A102691671 7.12 Elect Lawrence L.F. Lin as Independent For For Management Director with Social Security Number F102340709 7.13 Elect Danny Chiu as Independent Director For For Management with Social Security Number K120530821 7.14 Elect Yuan Ho Lai as Supervisor with For For Management Social Security Number M100671680 7.15 Elect Paul S.P. Hsu as Supervisor with For For Management Social Security Number A102927041 7.16 Elect Jan Yan Sheng as Supervisor with For For Management Social Security Number N122144138 8 Approve Release of Restrictions of For Against Management Competitive Activities of Directors YANLORD LAND GROUP LTD Ticker: Security ID: SG1T57930854 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and Directors' For For Management and Auditors' Reports 2 Declare First and Final Dividend of SGD For For Management 0.0289 Per Share 3 Approve Directors' Fees of SGD 220,273.98 For For Management for the Year Ended Dec. 31, 2006 4a Reelect Zhong Siliang as Director For For Management 4b Reelect Chan Yiu Ling as Director For For Management 4c Reelect Hong Zhi Hua as Director For For Management 4d Reelect Ronald Seah Lim Siang as Director For For Management 4e Reelect Ng Ser Miang as Director For For Management 4f Reelect Ng Shin Ein as Director For For Management 4g Reelect Ng Jui Ping as Director For For Management 5 Reappoint Deloitte & Touche as Auditors For For Management and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Shares without For Against Management Preemptive Rights 7 Approve Issuance of Shares Pursuant to For For Management the Yanlord Land Group Pre-IPO Share Option Scheme 8 Approve Issuance of Shares and Grant For Against Management Options Pursuant to the Yanlord Land Group Share Option Scheme 2006 ZTE CORPORATION (FORMERLY SHENZHEN ZHONGXING TELECOM CO LTD) Ticker: Security ID: CN000A0DNMQ9 Meeting Date: MAR 13, 2007 Meeting Type: Special Record Date: NOV 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction Framework For For Management Agreement for 2007 and Annual Caps 2 Approve Renewal of Continuing Connected For For Management Transactions for 2007 to 2009 and Annual Caps 3 Approve Adoption of the Phase I of the For For Management Share Incentive Scheme 4a Approve Grant and Issue of 10,000 Subject For Against Management Shares to Each of Xie Weiliang and Dong Lianbo, Respectively, Pursuant to the Phase I of the Share Incentive Scheme 4b Approve Grant and Issue of 10,000 Subject For Against Management Shares to Zhang Junchao Pursuant to the Phase I of the Share Incentive Scheme 4c Approve Grant and Issue of Subject Shares For Against Management to Directors and Senior Management Other than Xie Weiliang, Dong Lianbo, and Zhang Junchao Pursuant to the Phase I of the Share Incentive Scheme 5 Authorize Board to Deal with Certain For For Management Matters Regarding the Phase I of the Share Incentive Scheme ZTE CORPORATION (FORMERLY SHENZHEN ZHONGXING TELECOM CO LTD) Ticker: Security ID: CN000A0DNMQ9 Meeting Date: MAR 30, 2007 Meeting Type: Special Record Date: FEB 27, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Hou Weigui as Non-Independent For For Management Director 1b Elect Wang Zongyin as Non-Independent For For Management Director 1c Elect Xie Weiliang as Non-Independent For For Management Director 1d Elect Zhang Junchao as Non-Independent For For Management Director 1e Elect Li Juping as Non-Independent For For Management Director 1f Elect Dong Lianbo as Non-Independent For For Management Director 1g Elect Yin Yimin as Non-Independent For For Management Director 1h Elect Shi Lirong as Non-Independent For For Management Director 1i Elect He Shiyou as Non-Independent For For Management Director 1j Elect Zhu Wuxiang as Independent Director For For Management 1k Elect Chen Shaohua as Independent For For Management Director 1l Elect Qiao Wenjun as Independent For For Management Director 1m Elect Mi Zhengkun as Independent Director For For Management 1n Elect Li Jin as Independent Director For For Management 2a Elect Qu Deqian as Supervisor For For Management Representing Shareholders 2b Elect Wang Yan as Supervisor Representing For For Management Shareholders 3 Approve Adjustment of Directors' For For Management Allowances ZTE CORPORATION (FORMERLY SHENZHEN ZHONGXING TELECOM CO LTD) Ticker: Security ID: CN000A0DNMQ9 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: MAY 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Accept Report of the Board of Directors For For Management 3 Accept Report of the Supervisory For For Management Committee 4 Accept Report of the President For For Management 5 Accept Final Financial Accounts For For Management 6 Approve Profit Distribution Plan For For Management 7a Reappoint Ernst & Young Hua Ming as PRC For For Management Auditors and Authorize Board to Fix Their Remuneration 7b Reappoint Ernst & Young as Hong Kong For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Any ballot marked "Abstain" is considered to have been voted. Ballots marked "Abstain" are considered to have been voted against management's recommendation, regardless of whether the recommendation is "For" or "Against," except where management has made no recommendation or has recommended that shareholders "Abstain." Where management has recommended that shareholders "Abstain" from voting on a ballot item: 1) a ballot marked "Abstain" is considered to have been voted for management's recommendation to "Abstain"; and 2) a ballot voted "For" or "Against" is considered to have been voted against management's recommendation to "Abstain." Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be "For" or "Against" the recommendation of management. Any ballot marked "Take No Action/Did Not Vote/None" generally means the Registrant's manager did not vote the proxy because: 1) it wished to preserve its flexibility to sell the shares in a shareblocking market; 2) the line of stock held in the account was not eligible to vote on that particular proxy issue. SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Emerging Markets Growth Fund, Inc. (Registrant) By:/s/ Shaw B. Wagener Shaw B. Wagener Title: President and Chief Executive Officer
